Case 18-07762-JJG-11       Doc 126     Filed 11/29/18       EOD 11/29/18 13:25:22      Pg 1 of 76



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 IN RE:                                                )
                                                       )        Case No. 18-07762-JJG-11
 FAYETTE MEMORIAL HOSPITAL                             )
 ASSOCIATION, INC. d/b/a FAYETTE                       )
 REGIONAL HEALTH SYSTEM,                               )
                                                       )
          Debtor.                                      )
                                                       )



                    NOTICE OF SUBMISSION OF MONTHLY OPERATING REPORT


       Fayette Memorial Hospital Association, Inc. d/b/a Fayette Regional Health System, debtor

and debtor-in-possession (the “Debtor”), hereby gives notice of submission of the attached Monthly

Operating Report for the period from October 10 through October 31, 2018.

               Respectfully submitted this 29th day of November, 2018,


                                             /s/ Wendy D. Brewer
                                             Wendy D. Brewer (#22669-49)
                                             FULTZ MADDOX DICKENS PLC
                                             333 N. Alabama Street, Ste. 350
                                             Indianapolis, IN 46204
                                             Tel: (317) 215-6220
                                             E-Mail: wbrewer@fmdlegal.com

                                             Attorneys for the Debtor
Case 18-07762-JJG-11         Doc 126      Filed 11/29/18     EOD 11/29/18 13:25:22          Pg 2 of 76


                  U.S. Trustee Basic Monthly Operating Report

Case Name: In re: Fayette Memorial Hosp Assn                           Date Filed:   10/10/18

Case Number:           18-07762-JJG-11                                 SIC Code:     8062

       Month (or portion) covered by this report:      October 10-31 2018


IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I
DECLARE UNDER PENALTY OF PERJURY THAT I HAVE EXAMINED THIS U.S. TRUSTEE
BASIC MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ON
BEHALF OF THE CHAPTER 11 DEBTOR AND, TO THE BEST OF MY KNOWLEDGE, THIS
REPORT AND RELATED DOCUMENTS ARE TRUE, CORRECT AND COMPLETE.


       /s/ Samantha Bell, CFO                                                 11/28/18
ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                DATE REPORT SIGNED




       Samantha Bell, CFO
PRINTED NAME OF RESPONSIBLE PARTY, AND POSITION WITH DEBTOR


The Debtor is required to provide financial reports prepared by or for the Debtor in addition to the
information required by this form. The U.S. Trustee may permit the debtor to eliminate duplicative
information. No such permission is valid unless in writing.


QUESTIONNAIRE:                                                                YES             NO
1. IS THE BUSINESS STILL OPERATING?
2. DID YOU SELL ANY ASSETS OTHER THAN INVENTORY THIS MONTH?
3. HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?
Prepetition Wages/Benefits per First Day Order
4. DID YOU PAY ANYTHING TO YOUR ATTORNEY OR OTHER PROFEESIONALS
        THIS MONTH?
5. DID YOU PAY ALL YOUR BILLS ON TIME THIS MONTH?
6. DID YOU PAY YOUR EMPLOYEES ON TIME?
7. HAVE YOU FILED ALL OF YOUR RETURNS AND PAID ALL OF YOUR TAXES
       THIS MONTH?
8. DID YOU PAY ALL OF YOUR INSURANCE PREMIUMS THIS MONTH?
9. DID ANY INSURANCE COMPANY CANCEL YOUR POLICY THIS MONTH?
10. HAVE YOU BORROWED MONEY FROM ANYONE THIS MONTH?
11. DID YOU HAVE ANY BANK ACCOUNTS OPEN OTHER THAN THE
        THE DIP ACCOUNT? None other than as approved by First Day Orders
12. DID YOU HAVE ANY UNUSUAL OR SIGNIFICANT UNTANTICIPATED
        EXPENSES THIS MONTH? Several vendors require prepayment




                                              Page 1 of 4
Case 18-07762-JJG-11                Doc 126          Filed 11/29/18             EOD 11/29/18 13:25:22       Pg 3 of 76


                      U.S. Trustee Basic Monthly Operating Report

Case Name: In re: Fayette Memorial Hosp Assn                                           Date Filed:    10/10/18

Case Number:                 18-07762-JJG-11                                           SIC Code:      8062

        Month (or portion) covered by this report:                        October 10-31 2018



13. DID YOU DEPOSIT ALL MONEY FOR YOUR BUSINESS INTO THE DIP
        ACCOUNT THIS MONTH?
14. DID THE BUSINESS SELL ANY GOODS OR PROVIDE SERVICES TO ANY
         BUSINESS RELATED TO THE DIP IN ANY WAY?
15. DO YOU PLAN TO CONTINUE TO OPERATE THE BUSINESS NEXT MONTH?
16. ARE YOU CURRENT ON YOUR QUARTERLY FEE PAYMENT TO THE UST?

                                                             TAXES
DO YOU HAVE ANY PAST DUE TAX RETURNS OR PAST DUE POST-PETITION
      TAX OBLIGATIONS?

  IF YES, PLEASE PROVIDE A WRITTEN EXPLANATION INCLUDING WHEN SUCH RETURNS WILL BE FILED,
     OR WHEN SUCH PAYMENTS WILL BE MADE AND THE SOURCE OF THE FUNDS FOR THE PAYMENT.

NOT APPLICABLE

                                                            INCOME

PLEASE SEPARATELY LIST ALL OF THE INCOME YOU RECEIVED FOR THE MONTH. THE LIST SHOULD
INCLUDE ALL INCOME FROM CASH AND CREDIT TRANSACTIONS. [If you use an automated accounting system,
please attach a copy of the Income Statement and Balance Sheet.]

                                                            TOTAL INCOME:                   $2,798,690
                                                                   Incl $502,732 grant revenue

                   SEE EXHIBITS A & B – Balance Sheet and Income Statement for full Month

                                                          EXPENSES

PLEASE SEPARATELY LIST ALL EXPENSES PAID BY CASH OR BY CHECK FROM YOUR BANK ACCOUNTS
PAID THIS MONTH. INCLUDE THE DATE PAID, WHO WAS PAID THE MONEY, THE PURPOSE AND THE
AMOUNT. [If you use an automated accounting system, please attach a copy of the Disbursements Journal, otherwise
attach a copy of the check register.]

                                                            TOTAL EXPENSES:                    $2,319,949

                                             SEE EXHIBIT C - Disbursements


                                                         CASH PROFIT

INCOME FOR THE MONTH (TOTAL FROM EXHIBIT B):                              $2,798,690

EXPENSES FOR THE MONTH (TOTAL FROM EXHIBIT C):                            $2,319,949

        (Subtract the Total from Exhibit C from the Total of Exhibit B)

                                                            CASH PROFIT FOR THE MONTH: $478,741




                                                          Page 2 of 4
Case 18-07762-JJG-11        Doc 126      Filed 11/29/18       EOD 11/29/18 13:25:22             Pg 4 of 76


                 U.S. Trustee Basic Monthly Operating Report

Case Name: In re: Fayette Memorial Hosp Assn                            Date Filed:     10/10/18

Case Number:          18-07762-JJG-11                                   SIC Code:       8062

       Month (or portion) covered by this report:      October 10-31 2018




                                            UNPAID BILLS

PLEASE ATTACH A LIST OF ALL DEBTS (INCLUDING TAXES) WHICH YOU HAVE INCURRED SINCE THE DATE
YOU FILED BANKRUPTCY, BUT HAVE NOT PAID. THE LIST MUST INCLUDE THE DATE THE DEBT WAS
INCURRED, WHO IS OWED THE MONEY, THE PURPOSE OF THE DEBT AND WHEN THE DEBT IS DUE.


                                                       TOTAL PAYABLES:           $161,520

                                  SEE EXHIBIT D – Post-Petition AP

                                       MONEY OWED TO YOU

PLEASE ATTACH A LIST OF ALL AMOUNTS OWED TO YOU BY YOUR CUSTOMERS FOR WORK YOU HAVE
DONE OR THE MERCHANDISE YOU HAVE SOLD. YOU SHOULD INCLUDE WHO OWES YOU MONEY, HOW
MUCH IS OWED AND WHEN IS PAYMENT DUE.

                                                       TOTAL RECEIVABLES:        $20,195,633

                                     SEE EXHIBIT E – A/R Report

                                      BANKING INFORMATION

PLEASE ATTACH A COPY OF YOUR LATEST BANK STATEMENT FOR EVERY ACCOUNT YOU HAVE AS OF THE
DATE OF THIS FINANCIAL REPORT.

                                      Bank Statements Attached

                                            EMPLOYEES

NUMBER OF EMPLOYEES WHEN THE CASE WAS FILED?                                            516
      Full-time employees: 389
      Part-time employees: 127 (PT and prn)

NUMBER OF EMPLOYEES AS OF THE DATE OF THIS MONTHLY REPORT?                              502
      Full-time employees: 383
      Part-time employees: 119 (PT and prn)

                         Additional contract employees not included in totals.

                                        PROFESSIONAL FEES

TOTAL PROFESSIONAL FEES APPROVED BY THE COURT DURING THIS REPORTING PERIOD:                        $0

TOTAL PROFESSIONAL FEES APPROVED BY THE COURT SINCE THE FILING OF THE CASE:                        $0

TOTAL PROFESSIONAL FEES INCURRED BY OR ON BEHALF OF THE DEBTOR DURING THIS                  $47,056.11
       REPORTING PERIOD: Includes Fees & Costs

TOTAL PROFESSIONAL FEES INCURRED BY OR ON BEHALF OF THE DEBTOR SINCE THE                    $47,056.11
       FILING OF THE CASE:




                                             Page 3 of 4
Case 18-07762-JJG-11       Doc 126     Filed 11/29/18    EOD 11/29/18 13:25:22         Pg 5 of 76


                 U.S. Trustee Basic Monthly Operating Report

Case Name: In re: Fayette Memorial Hosp Assn                      Date Filed:     10/10/18

Case Number:          18-07762-JJG-11                             SIC Code:       8062

       Month (or portion) covered by this report:   October 10-31 2018


PROFESSIONAL FEES INCURRED BY OR ON BEHALF OF THE DEBTOR RELATED TO BANKRUPTCY     $47,056.11
       DURING THIS REPORTING PERIOD:

PROFESSIONAL FEES INCURRED BY OR ON BEHALF OF THE DEBTORE RELATED TO BANKRUPTCY    $47,056.11
       SINCE THE FILING OF THE CASE:


                                         PROJECTIONS

COMPARE YOUR ACTUAL INCOME, EXPENSES AND THE CASH PROFIT TO THE PROJECTIONS FOR THE
FIRST 180 DAYS OF YOUR CASE PROVIDED AT THE INITIAL DEBTOR INTERVIEW.

 PROJECTED INCOME FOR THE MONTH:                                                         $2,942,732
 ACTUAL INCOME FOR THE MONTH (EXHIBIT B):                                                $2,798,690
 DIFFERENCE BETWEEN PROJECTED INCOME AND ACTUAL INCOME:                                  ($144,042)


 PROJECTED EXPENSES FOR THE MONTH:                                                       $2,778,734
 TOTAL ACTUAL EXPENSES FOR THE MONTH (EXHIBIT C):                                        $2,319,949
 DIFFERENCE BETWEEN PROJECTED AND ACTUAL EXPENSES:                                       ($458,785)


 PROJECTED CASH PROFIT FOR THE MONTH:                                                     $163,998
 ACTUAL CASH PROFIT FOR THE MONTH (EXHIBIT B MINUS EXHIBIT C):                            $478,741
 DIFFERENCE BETWEEN PROJECTED AND ACTUAL CASH PROFIT:                                     $314,743



IF ACTUAL CASH PROFIT WAS 90% OR LESS OF PROJECTED CASH PROFIT, PLEASE ATTACH A DETAILED
WRITTEN EXPLANATION: N/A




                                           Page 4 of 4
Case 18-07762-JJG-11   Doc 126   Filed 11/29/18   EOD 11/29/18 13:25:22   Pg 6 of 76



                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  



                        Exhibit	  A	  
                             Case 18-07762-JJG-11       Doc 126         Filed 11/29/18              EOD 11/29/18 13:25:22                    Pg 7 of 76


FAYETTE REGIONAL HEALTH SYSTEM
BALANCE SHEET


   ASSETS                                10/31/2018      9/30/2018       CHANGE             LIABILITIES AND FUND BALANCE                     10/31/2018     9/30/2018    CHANGE
Current Assets:                                                                          Current Liabilities:
 Cash and Short Term Investments           1,285,893       2,826,754       (1,540,861)    Current Portion-LTD-Bonds                              818,000      818,000              0
 Accounts Receivable-Patients             20,195,633      20,431,781        (236,148)     Other Bonds/Debt Payable-Current                       390,173      424,953       (34,780)
  AR Contractual Allowances               (5,715,192)     (6,250,466)       (535,274)     Trade Accounts Payable                               9,675,145                 #VALUE!
  Less: Allow. For Uncoll. Accts.         (4,783,566)     (4,948,161)       (164,595)     Trade Accounts Payable - Post Petition                 161,520             0     161,520
     Net Patient Accounts Receivable       9,696,875       9,233,154         463,721      Estimated Third Party Settlements                       88,619        88,619             0
                                                                                          Meaningful Use Funds                                         0             0             0
 Other Accounts Receivable                 1,142,510       1,539,563        (397,053)     Accrued Sal., Wages, & Prof. Fees                    1,501,200     1,232,669     268,531
 Inventories                                 774,663         767,537           7,126      Accrued Payroll Taxes & Withholdings                 1,169,140       748,264     420,876
 Other Prepaid Expenses                      815,435         710,651         104,784      Other Accrued Expenses                                 767,467       484,672     282,795
 Current Portion Of Trusteed Assets                0               0                0     Accrued Int. Pay.-1992 Bonds                                 0             0             0
             Total Current Assets         13,715,377      15,077,659       (1,362,283)            Total Current Liabilities                   14,571,264     3,797,176   10,774,088


 Long Term Investments                       199,149        198,863              286     Long Term Debt, Less Current Portion:
                                                                                          LTD-2002A Bonds Payable                                      0             0             0
Property, Plant and Equipment:                                                            LTD-2002B Bonds Payable                                      0             0             0
 Land & Land Improvements                  1,495,800       1,495,800                0     LTD-2013 Comerica Bonds                             13,563,000    13,563,000             0
 Bldg. & Bldg. Improvements               53,492,656      53,295,798         196,858      Other Bonds/Debt Payable                             1,296,079     1,728,642     (432,563)
 Major Moveable Equipment                 18,305,959      18,492,028        (186,069)             Total LTD-Less Current Portion              14,859,079    15,291,642     (432,563)
 Construction in Progress                  7,605,030       7,602,966           2,064
  Less: Accumulated Depreciation         (53,921,142)    (53,701,825)        219,317     Derivative Liability                                   499,426       585,373       (85,946)
     Total Property, Land & Equipment    26,978,305      27,184,768         (206,464)                   Total Liabilities                    29,929,770    19,674,191    10,255,578


Bond Issuance Costs                          235,028        236,258            (1,230)   Unrestricted Fund Balance                           11,198,088    12,460,390
Misc. Long-Term Investments                        0              0                 0    Deferred Revenue                                             0     1,000,000    (1,000,000)
           TOTAL HOSPITAL ASSETS          41,127,857     42,697,548        (1,569,691)       TOTAL HOSP. LIAB. & FUND BAL.                   41,127,857    33,134,581     7,993,276


Interest in Net Assets of Foundation       1,139,800       1,139,800                0    Temporarily Restrict.-Interest in Fd's Net Assets     1,139,800     1,139,800             0
                 TOTAL ASSETS            $42,267,657     $43,837,348      ($1,569,691)      TOTAL LIABILITIES & FUND BAL.                    $42,267,657   $34,274,381   $7,993,276


           RESTRICTED ASSETS                      $0              $0              $0          RESTRICTED FUND BALANCE                                $0            $0           $0




                                                                                    2
Case 18-07762-JJG-11   Doc 126   Filed 11/29/18   EOD 11/29/18 13:25:22   Pg 8 of 76



                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  



                        Exhibit	  B	  
                              Case 18-07762-JJG-11            Doc 126            Filed 11/29/18   EOD 11/29/18 13:25:22                        Pg 9 of 76



FAYETTE REGIONAL HEALTH SYSTEM
CONSOLIDATED DETAIL STATEMENT OF REVENUE AND EXPENSES
October 31, 2018

                                                    OCTOBER                                                      FISCAL YTD
                                      ACTUAL         BUDGET        VARIANCE        % Var          ACTUAL            BUDGET        VARIANCE        % Var
Patient Service Revenue
 Inpatient Revenue                    $2,702,999     $2,950,355     ($247,356)       -8.38%        $2,702,999      $2,950,355      ($247,356)       -8.38%
 Outpatient Revenue                    5,698,659      4,542,295     1,156,364        25.46%         5,698,659       4,542,295      1,156,364        25.46%
 Drs. Office Revenue                     800,414        975,962      (175,548)      -17.99%           800,414         975,962       (175,548)      -17.99%
 340B                                    190,355        208,998       (18,643)       -8.92%           190,355         208,998        (18,643)       -8.92%
   Gross Patient Revenue               $9,392,427    $8,677,610       714,817         8.24%         $9,392,427     $8,677,610        714,817         8.24%

 Contractuals                          4,884,062      4,425,581      (458,481)      -10.36%         4,884,062       4,425,581       (458,481)      -10.36%
 Bad Debt                                187,849        173,552       (14,296)       -8.24%           187,849         173,552        (14,296)       -8.24%
 Charity & Other                          33,380         86,776        53,396        61.53%            33,380          86,776         53,396        61.53%

  Deductions From Revenue             $5,105,291     $4,685,909      419,381          8.95%        $5,105,291       $4,685,909       419,381         8.95%

 Net Patient Revenue                  $4,287,136     $3,991,701      295,436          7.40%        $4,287,136      $3,991,701        295,436         7.40%

  Recovery Center Grant Revenue               0              0              0       100.00%                0                0              0       100.00%
  Other Operating Revenue                12,193         90,485        (78,292)      -86.53%           12,193           90,485        (78,292)      -86.53%
  Other Operating Revenue Total         $12,193        $90,485        (78,292)      -86.53%          $12,193          $90,485        (78,292)      -86.53%

 Total Operating Revenue              $4,299,329     $4,082,186      217,143          5.32%        $4,299,329       $4,082,186       217,143         5.32%

 Operating Expenses
  Salaries & Wages                     1,976,721      1,777,834      (198,887)      -11.19%         1,976,721       1,777,834       (198,887)      -11.19%
  Contract Labor                         167,520         50,610      (116,910)     -231.00%           167,520          50,610       (116,910)     -231.00%
  Fringe Benefits                        165,562        129,782       (35,780)      -27.57%           165,562         129,782        (35,780)      -27.57%
  Supplies and Drugs                     351,161        348,102        (3,059)       -0.88%           351,161         348,102         (3,059)       -0.88%
  340b Drugs                              54,365         56,382         2,017         3.58%            54,365          56,382          2,017         3.58%
  Purchased Services                     434,168        418,956       (15,212)       -3.63%           434,168         418,956        (15,212)       -3.63%
  340B Purchased Services                 56,653         62,031         5,378         8.67%            56,653          62,031          5,378         8.67%
  Professional Fees                      423,271        328,216       (95,055)      -28.96%           423,271         328,216        (95,055)      -28.96%
  Utilities                               67,117        123,840        56,723        45.80%            67,117         123,840         56,723        45.80%
  Insurance                               56,727         50,287        (6,440)      -12.81%            56,727          50,287         (6,440)      -12.81%
  Dues and Subscriptions                       0         10,507        10,507       100.00%                 0          10,507         10,507       100.00%
  Other Expenses                         128,268        264,218       135,950        51.45%           128,268         264,218        135,950        51.45%
  Unrealized G/L Derivative              (32,733)       (50,000)      (17,267)        0.00%           (32,733)        (50,000)       (17,267)        0.00%
  Interest                                83,573        105,707        22,134        20.94%            83,573         105,707         22,134        20.94%
  Depreciation                           219,093        203,462       (15,631)       -7.68%           219,093         203,462        (15,631)       -7.68%
  Amortization                             1,230          1,230            (0)        0.00%             1,230           1,230             (0)        0.00%
 Total Operating Expenses              4,152,696      3,881,164      (271,532)       -7.00%         4,152,696       3,881,164       (271,532)       -7.00%

 Excess Operating Revenues
   Over Operating Expenses              146,633        201,022        (54,388)      -27.06%          146,633          201,022        (54,389)      -27.06%

  Non-Operating Revenue                 502,167               0      502,167        100.00%          502,167                  0      502,167       100.00%

 Excess of Revenue Over Expenses       $648,801       $201,022      $447,779        222.75%         $648,801         $201,022       $447,779       222.75%




                                                                                           3
  Case 18-07762-JJG-11       Doc 126    Filed 11/29/18   EOD 11/29/18 13:25:22   Pg 10 of 76


                         Disbursements 10/10-31/18

    Date                        Vendor                          Amount
    10/31/18   PHARMACY SYSTEMS                                   9610.29
    10/31/18   ADP (PAYROLL)                                   570,711.28
    10/31/18   JACKSON NURSE PROFESSIONALS                       2,352.00
    10/31/18   JESSIE THOMAS                                        25.00
    10/31/18   RAMESH SHARMA, MD                                 4,320.00
    10/31/18   CONMED CORP                                         920.18
    10/31/18   PRECISION CONTROLS                                  239.00
    10/31/18   TRUESCRIPTS                                      12,488.91
    10/31/18   AMERISOURCE                                      39,816.49
    10/31/18   MEDLINE INDUSTRIES INC                            3,152.47
    10/31/18   STANDARD TEXTILE                                  5,924.40
    10/31/18   BARD ACCESS SYSTEMS INC                             691.20
    10/31/18   ANGIODYNAMICS                                       248.00
    10/31/18   MEDLINE INDUSTRIES INC                            6,538.34
    10/30/18   CLAIMAID                                          5,646.19
    10/30/18   AMERISOURCE                                         758.44
    10/30/18   US FOODSERVICE                                    4,218.57
    10/29/18   DUKE ENERGY                                      71,000.00
    10/29/18   UNIVERSAL LINEN SERVICES LLC                      1,260.36
    10/29/18   AMERISOURCE                                         959.86
    10/29/18   RAMESH SHARMA, MD                                 8,640.00
    10/29/18   RICHARD BALDWIN, MD                               8,640.00
    10/29/18   LANTHEUS MEDICAL IMAGING                          1,776.00
    10/29/18   MCKESSON MEDICAL                                    244.91
    10/29/18   AYA HEALTHCARE INC                                2,520.00
    10/29/18   CYNET HEALTHSTAFF INC                             9,700.50
    10/26/18   BAXTER HEALTHCARE CORP                            4,018.86
    10/26/18   DR ZAWADSKI                                       1,937.50
    10/26/18   AMERISOURCE                                       6,519.64
    10/26/18   AYA HEALTHCARE INC                                2,625.00
    10/26/18   NORTHWEST RADIOLOGY NTWK                         14,784.94
    10/26/18   PROGRESSIVE MEDICAL, INC                            931.00
    10/25/18   ANDY MERIDA                                       1,604.00
    10/25/18   ANGELA TAYLOR                                       252.00
    10/25/18   ASHLEY BOSTICK                                      180.00
    10/25/18   BENJAMINE LEE KLEIN                                 150.00
    10/25/18   DAVID MUTERSPAUGH                                   360.00
    10/25/18   JULIE BAKER                                         200.00
    10/25/18   RACHEL PFEIFFER                                     150.00
    10/25/18   ROBIN SPENCER                                       156.00
    10/25/18   SARAH GRUBBS                                         40.00
    10/25/18   TARA MADDEN                                         320.00

In re: Fayette Memorial Hospital Association
18-07762-JJG-11                             Exhibit C           Disbursements - October 2018
  Case 18-07762-JJG-11       Doc 126    Filed 11/29/18   EOD 11/29/18 13:25:22   Pg 11 of 76


    10/25/18   MEDICAL STAFFING SOLUTIONS LLC                    5,852.50
    10/25/18   AMERISOURCE                                      12,833.33
    10/25/18   MEDLINE INDUSTRIES INC                            7,233.77
    10/25/18   US FOODSERVICE                                    4,513.95
    10/25/18   CARESTAFF PARTNERS LLC                            3,893.86
    10/24/18   DR ZAWADSKI                                       1,975.00
    10/24/18   RICHARD BALDWIN, MD                               4,320.00
    10/24/18   FSMB                                                175.00
    10/24/18   AMERISOURCE                                      10,166.34
    10/24/18   MCKESSON MEDICAL                                 17,262.04
    10/24/18   MEDLINE INDUSTRIES INC                              654.88
    10/24/18   SIHO INSURANCE SERVICES                          34,792.66
    10/24/18   TRUESCRIPTS                                      10,774.52
    10/24/18   403B (PAYROLL)                                   33,215.39
    10/23/18   PREMIUM ASSIGNMENT CORPORATION                   52,976.77
    10/23/18   AYA HEALTHCARE INC                                2,520.00
    10/23/18   AYA HEALTHCARE INC                                2,275.00
    10/23/18   AMERISOURCE                                       7,558.33
    10/23/18   CYNET HEALTHSTAFF INC                            12,024.00
    10/23/18   STANDARD TEXTILE                                  3,691.44
    10/23/18   TERENCE GROGAN, DO                                  739.00
    10/23/18   PLATINUM CODE                                        95.40
    10/23/18   UNIVERSAL LINEN SERVICES LLC                      1,322.18
    10/23/18   MEDI                                                238.96
    10/23/18   US FOODSERVICE                                    5,338.16
    10/23/18   INDIANA SALES TAX                                 1,457.88
    10/23/18   WAGEWORKS (PAYROLL)                               5,270.29
    10/23/18   457B (PAYROLL)                                      772.79
    10/22/18   MARY PATRICK MD                                   6,982.79
    10/22/18   RAMESH SHARMA, MD                                 4,680.00
    10/22/18   KAREN BALES                                       1,000.00
    10/22/18   4MYBENEFITS, INC.                                18,345.25
    10/22/18   AMY WYNN, DO                                      3,002.77
    10/22/18   ANITA BROWN                                          33.54
    10/22/18   APARNA JHA, MD                                      479.12
    10/22/18   BETHANY BAKER                                       105.00
    10/22/18   BRANDY LOPILATO                                     197.00
    10/22/18   FRCP PETTY CASH                                     205.64
    10/22/18   FRHS PETTY CASH                                     521.88
    10/22/18   GEORGIA WAGNER                                       77.00
    10/22/18   JESSICA WHITED                                       91.50
    10/22/18   KATRINA NORRIS                                      665.30
    10/22/18   KRISTY ABRAMS                                       138.00
    10/22/18   MARY RUMMEL                                       2,000.00
    10/22/18   PAULA MAUPIN                                         69.00

In re: Fayette Memorial Hospital Association
18-07762-JJG-11                             Exhibit C           Disbursements - October 2018
  Case 18-07762-JJG-11       Doc 126    Filed 11/29/18   EOD 11/29/18 13:25:22   Pg 12 of 76


    10/22/18   RENEE NESBITT                                       800.25
    10/22/18   SHAWNA BALDWIN                                      117.00
    10/22/18   ALPHA IMAGING LLC                                18,909.00
    10/22/18   AMERISOURCE                                       6,673.28
    10/22/18   AMERISOURCE                                       1,076.85
    10/22/18   CYNET HEALTHSTAFF INC                            12,024.00
    10/22/18   CYNET HEALTHSTAFF INC                             8,658.00
    10/22/18   MCKESSON MEDICAL                                 17,847.33
    10/22/18   MEDLINE INDUSTRIES INC                            7,428.84
    10/22/18   MEDLINE INDUSTRIES INC                            5,600.53
    10/22/18   MEDLINE INDUSTRIES INC                              925.68
    10/22/18   SHARED MEDICAL SERVICES INC                         780.00
    10/22/18   RESOURCE ANESTHESIOLOGIST                        15,000.00
    10/19/18   AMERISOURCE                                      10,722.60
    10/18/18   RESOURCE ANESTHESIOLOGIST                        15,000.00
    10/18/18   BAMBI L BOULWARE                                     49.60
    10/18/18   UNIVERSAL LINEN SERVICES LLC                      1,764.56
    10/18/18   RAMESH SHARMA, MD                                 4,320.00
    10/18/18   AMERISOURCE                                      33,673.29
    10/18/18   P 4:6 COURIER SERVICE                             1,091.00
    10/18/18   RAMESH SHARMA, MD                                 4,320.00
    10/18/18   RICHARD BALDWIN, MD                               4,320.00
    10/18/18   RICHARD BALDWIN, MD                               1,800.00
    10/18/18   BENICOMP (ADMIN BENEFITS)                           514.90
    10/18/18   US FOODSERVICE                                    7,428.84
    10/18/18   ADP (PAYROLL TAX)                               250,315.93
    10/18/18   ADP (GARNISHMENTS)                                2,217.22
    10/18/18   BARRINGTON (CAPITAL LEASE)                        3,441.00
    10/18/18   BARRINGTON (CAPITAL LEASE)                       10,579.00
    10/17/18   PHARMACY SYSTEMS                                  8,303.31
    10/17/18   BARRINGTON (CAPITAL LEASE)                       24,111.00
    10/17/18   ADP (PAYROLL)                                   593,215.50
    10/17/18   AMERICAN TELEPSYCHIATRY                          42,777.26
    10/17/18   OSMAN                                            22,318.26
    10/17/18   RUSH MEMORIAL HOSPITAL                            3,430.32
    10/17/18   AMERISOURCE                                       8,617.62
    10/17/18   TRUESCRIPTS                                         893.67
    10/17/18   DR ZAWADSKI                                       2,050.00
    10/17/18   CATALYST                                          7,542.58
    10/16/18   RAMESH SHARMA, MD                                   540.00
    10/16/18   JENNIFER FITZWATER                                  500.00
    10/16/18   JESSICA COUCH                                       500.00
    10/15/18   RICHARD BALDWIN, MD                               4,320.00
    10/15/18   RAMESH SHARMA, MD                                 4,320.00
    10/15/18   RAMESH SHARMA, MD                                 4,320.00

In re: Fayette Memorial Hospital Association
18-07762-JJG-11                             Exhibit C           Disbursements - October 2018
  Case 18-07762-JJG-11       Doc 126    Filed 11/29/18   EOD 11/29/18 13:25:22   Pg 13 of 76


    10/15/18   RAMESH SHARMA, MD                                 4,320.00
    10/15/18   STEPHANIE DREW                                      500.00
    10/15/18   WELLS FARGO WHOLESALE LOCKBOX                    15,754.18
    10/15/18   RICHARD BALDWIN, MD                               4,320.00
    10/15/18   BENEFICIAL LEASING (CAPITAL LEASE)                1,234.94
    10/10/18   JON THOMPSON MD                                   6,350.00
    10/10/18   AMERISOURCE                                      23,143.41




In re: Fayette Memorial Hospital Association
18-07762-JJG-11                             Exhibit C           Disbursements - October 2018
  Case 18-07762-JJG-11           Doc 126      Filed 11/29/18     EOD 11/29/18 13:25:22           Pg 14 of 76



Location: 1--Fayette Regional Health System
Post Petition AP Aging as of 10/31/2018
Vendor        Date         Vendor                               Bill#/Adjustment#
                                                                             Due date   Descr       Amount
                10/10/18 1002--PORTER ADVERTISING LLC           1018101-IN      11/9/18                   931.5
                10/23/18 10240--MEDICOMP INC                    2662681 POST-PETITION
                                                                               11/22/18                     130
                10/17/18 10263--AVESIS                              2137826     11/1/18 OCTOBER         2376.25
                10/17/18 10263--AVESIS                              2137827     11/1/18 OCTOBER ADJUSTMENT13.99
                10/26/18 10333--AIDAREX PHARMACEUTICALS             1061017    11/25/18                    35.1
                10/29/18 10333--AIDAREX PHARMACEUTICALS             1061052    11/28/18                   710.9
                10/31/18 10333--AIDAREX PHARMACEUTICALS             1061112    11/30/18                   53.36
                10/31/18 10555--LEWIS & KAPPES, PC              1136499 POST-PETITION
                                                                               11/30/18                     140
                10/29/18 1058--RESPIRONICS                       943821086     11/28/18                 1628.13
                10/31/18 10682--RENOVO SOLUTIONS LLC            053488 SVC      11/1/18                 1940.76
                10/18/18 10881--AMN HEALTHCARE INC              2967257 POST-PETITION
                                                                               11/17/18 V SHELTON 10/10-11/18
                                                                                                           4283(635) D ST. LOU
                10/10/18 1089--ROSA'S                               1174854     12/9/18                   16.31
                10/10/18 1089--ROSA'S                               1174855     12/9/18                    24.9
                10/10/18 1089--ROSA'S                               1174856     12/9/18                   18.33
                10/10/18 1089--ROSA'S                               1174857     12/9/18                  192.64
                10/10/18 1089--ROSA'S                               1174858     12/9/18                   25.08
                10/22/18 10900--AUREUS RADIOLOGY LLC            1569917 POST-PETITION
                                                                               11/21/18 R EELLS 10/10-13/182123
                                                                                                            24 REG HRS 62 CAL
                10/29/18 10900--AUREUS RADIOLOGY LLC                1574568    11/28/18 R EELLS 10/14-17/182112
                10/26/18 10996--NTHRIVE, INC.                        427685    11/25/18                   812.5
                10/26/18 10996--NTHRIVE, INC.                        427686    11/25/18                   41.67
                10/13/18 11031--RANDSTAD HEALTHCARE              801211786     10/14/18 M OBRIEN 10/08-10/18
                                                                                                        1995.25
                10/20/18 11031--RANDSTAD HEALTHCARE              801212127     10/21/18 M OBRIEN 10/14-18/18
                                                                                                           2479
                10/25/18 11089--COLONIAL LIFE                   4710000-100520311/10/18                 3655.18
                10/31/18 11132--CARAVAN HEALTH                         6026    12/30/18 Q4 2018 ACO PRORATED
                                                                                                       16138.03FROM 10/11-1
                10/31/18 11168--ISCREEN VISION, INC.                  28087    11/20/18                     245
                10/22/18 1122--SHRED-IT USA                     8125851715     11/21/18                     342
                10/11/18 11414--NOVARAD CORPORATION             RCR50057229 10/12/18                    6139.35
                10/19/18 11417--ADP LLC                          523217801     10/26/18                  4281.6
                10/16/18 11522--MASSMUTUAL RETIREMENT SERVICES        11299    11/15/18                  2987.5
                10/17/18 11591--PRIME TIME HEALTHCARE LLC RN DIVISION
                                                                9268 POST-PETITION
                                                                               11/16/18 A ANTLEY 10/10-11/18
                                                                                                         4637.5
                                                                                                              K MAY 10/10-11/
                10/24/18 11591--PRIME TIME HEALTHCARE LLC RN DIVISION 9315     11/23/18 A ANTLEY 10/14-16/18
                                                                                                           6825
                                                                                                              K MAY 10/15-17/
                10/20/18 11592--SUPPLEMENTAL HEALTH CARE             294499    10/21/18 R BROWN 10/15-17/181728
                10/20/18 11592--SUPPLEMENTAL HEALTH CARE             294770    10/21/18 S REYNOLDS 10/17-19/18
                                                                                                         2502.5
                10/27/18 11592--SUPPLEMENTAL HEALTH CARE             295694    10/28/18 S REYNOLDS 10/25/18
                                                                                                          787.5
                10/13/18 11601--AHS STAFFING LLC                      85855    11/12/18 M TAYLOR 10/11-13/18
                                                                                                           1680
                10/13/18 11601--AHS STAFFING LLC                85854 POST-PETITION
                                                                               11/12/18 M OWEN 10/10-11/18875
                10/22/18 11602--RN NETWORK                      3167581RI POST-PETITION
                                                                               11/21/18 S RANNEY 10/13/18 840
                10/22/18 11602--RN NETWORK                      3169179RI POST-PETITION
                                                                               11/21/18 T FERGUSON 10/10/18 840
                10/29/18 11602--RN NETWORK                      3171889RI      11/28/18 T FERGUSON 10/18-20/18
                                                                                                           1680
                10/29/18 11602--RN NETWORK                      3171971RI      11/28/18 S RANNEY 10/14-16/18
                                                                                                           2520
                10/31/18 1163--STERICYCLE INC                   4008190533     11/30/18                  154.29
                10/31/18 1163--STERICYCLE INC                   4008190538     11/30/18                 1193.57
                10/21/18 11640--SUNBELT STAFFING                   10026309    11/20/18 R NIELSEN 10/18-20/18
                                                                                                           1716
                10/28/18 11640--SUNBELT STAFFING                   10042774    11/27/18 R NIELSEN 10/21-26/18
                                                                                                           1728
                10/31/18 11649--RECONDO                         INV-14480      11/30/18                     650
                10/15/18 11662--GRIFFIN HEALTHCARE SERVICES LLC        2310    11/14/18 L WILSON 10/10-12/18
                                                                                                           1136
                10/22/18 11662--GRIFFIN HEALTHCARE SERVICES LLC        2330    11/21/18 L WILSON 10/15-18/18
                                                                                                           1952
                10/22/18 11796--STERLING STAFFING GROUP         7264 POST-PETITION
                                                                                11/6/18 D BROWN 10/13/18857.5
                10/24/18 11796--STERLING STAFFING GROUP                7278     11/8/18 D BROWN 10/14-17/18
                                                                                                         2537.5


In re Fayette Memorial Hospital Association
18-07762-JJG-11                                     Exhibit D                     October 2018 Post-Petition AP
  Case 18-07762-JJG-11            Doc 126      Filed 11/29/18     EOD 11/29/18 13:25:22          Pg 15 of 76



               10/31/18   11796--STERLING STAFFING GROUP                  7286   11/15/18 D BROWN 10/21-24/182485
               10/13/18   11801--MAXIM HEALTHCARE SERVICES        1727840649 POST-PETITION
                                                                                 11/12/18 R BROWN 10/10/18 576
               10/24/18   11834--TRUSTED NURSE STAFFING LLC              21904   11/23/18 M HOLLENBACHER 10/16-18/18
                                                                                                             2394
               10/24/18   11834--TRUSTED NURSE STAFFING LLC              21905   11/23/18 M HOLLENBACHER2294.25
                                                                                                           10/11-13/18
               10/31/18   11834--TRUSTED NURSE STAFFING LLC              22067   11/30/18 M HOLLENBACHER 10/25-27/18
                                                                                                             2394
               10/31/18   11845--ELSEVIER INC, CLINICAL SOLUTIONS NORTH
                                                                  R033105 AMERICA11/30/18 10/31/18-10/30/19
                                                                                                         4470.18
               10/30/18   11847--FUSION HEALTHCARE STAFFING LLC          25604   10/31/18 DR SIERRA 10/20/18
                                                                                                         3845.11
               10/30/18   11848--CONVERGENCE SERVICES GROUP LLC           9113   11/29/18 D WRIGHT 10/22-24/18
                                                                                                             1728
               10/24/18   11849--CONNERSVILLE TRANSFER STATION          183456   11/23/18                      10
               10/10/18   141--BENNY'S SEWER & DRAIN INC                 19809    11/9/18                     357
               10/17/18   141--BENNY'S SEWER & DRAIN INC                 10989   11/16/18                   12.78
               10/31/18   162--LINDE LLC                             59467766    11/30/18                 644.06
               10/23/18   202--CAPP USA                           S2278543.001 11/22/18                   304.87
               10/10/18   2073--KCI USA                              28196095     11/9/18                 180.27
               10/30/18   2791--HOLOGIC INC                            8792095   11/29/18 PO 181029-IKM2 2315.46
               10/25/18   2812--OPTUM360                           8.0012E+10    11/24/18 PO 181024-IGFJ 1865.01
               10/29/18   2812--OPTUM360                           8.0012E+10    11/28/18 PO 181024-IGFJ 134.85
               10/30/18   3997--RESMED                               10151822    11/29/18 PO 181030-IMYC 418.51
               10/11/18   4494--SANOFI PASTEUR INC                  911303873      1/9/19                1471.68
               10/31/18   465--FRHS FOUNDATION                    PRD PP20-22     11/1/18                     125
               10/18/18   4929--SPOK, INC                         B0563848V       11/8/18                1168.95
               10/13/18   5127--LINGG WELDING COMPANY                     6394   11/12/18                     100
               10/31/18   570--HILL-ROM                                1644432   11/30/18                   82.18
               10/10/18   619--INDIANA BLOOD CENTER               C546160-IN      11/9/18 POST-PETITION       876
               10/10/18   619--INDIANA BLOOD CENTER               M152357-IN      11/9/18                     130
               10/26/18   7501--WILDMAN CORPORATE APPAREL         0582184-IN     11/25/18                   51.15
               10/31/18   7598--MEDTOX LABORATORIES INC               1.02E+11   11/30/18                1242.01
               10/30/18   7742--NUAIRE INC                           20186965    11/29/18                 551.27
               10/22/18   7878--KLOSTERMAN BAKING COMPANY             8.01E+11   11/21/18                    17.6
               10/25/18   7878--KLOSTERMAN BAKING COMPANY             8.01E+11   11/24/18                    40.3
               10/25/18   7878--KLOSTERMAN BAKING COMPANY             8.01E+11   11/24/18                   41.11
               10/29/18   7878--KLOSTERMAN BAKING COMPANY             8.01E+11   11/28/18                   47.34
               10/29/18   7878--KLOSTERMAN BAKING COMPANY             8.01E+11   11/28/18                   32.58
               10/24/18   7995--PHILIPS HEALTHCARE                  937610226    11/23/18 11/23/18-02/22/19 2485
               10/24/18   7995--PHILIPS HEALTHCARE                  937610227    11/23/18 11/23-18-02/22/19 2485
               10/25/18   7995--PHILIPS HEALTHCARE                  937618660    11/24/18 PO 700034          8366
               10/26/18   8319--TRIAD ISOTOPES INC                   65116314    11/25/18 10/20-26/18     918.09
               10/20/18   9024--PHILIPS MEDICAL CAPITAL              61083930    11/14/18                4061.69
               10/10/18   9154--NEXTGEN HEALTHCARE                   90773254    10/11/18 10/10/18-10/09/19 2000
               10/11/18   9785--JULES & ASSOCIATES                      357968   10/12/18 EXTENDED RENTAL9369.9
                                                                                                            PAYMENT 11/01-30/
               10/17/18   9785--JULES & ASSOCIATES                      359606   10/18/18 EXTENDED RENT PAYMENT
                                                                                                         6649.61 10/10-31/18
               10/29/18   9916--NOAH'S BATTERY                       10/29/18    11/28/18                      65




In re Fayette Memorial Hospital Association
18-07762-JJG-11                                      Exhibit D                     October 2018 Post-Petition AP
                            Case 18-07762-JJG-11            Doc 126       Filed 11/29/18           EOD 11/29/18 13:25:22              Pg 16 of 76


FAYETTE REGIONAL HEALTH SYSTEM
GROSS ACCOUNTS RECEIVABLE AGING- HOSPITAL
October 31, 2018
                                                            ATHENA AND CPSI ONLY


                             0-30             31-60               61-90            91-120             121-150           151-180            181+
CARRIER                      DAYS             DAYS                DAYS             DAYS                DAYS              DAYS              DAYS               TOTAL

Blue Cross                    344,992.00       140,433.00           54,784.00          17,441.00         93,702.00         8,346.00         250,778.00    $     910,476.00

Medicare                     2,572,775.00      467,291.00          204,848.00       176,297.00          282,281.00       146,970.00         713,671.00    $    4,564,133.00

Medicaid                     2,482,179.00      571,517.00          435,283.00       244,815.00          241,263.00       215,420.00        1,594,083.00   $    5,784,560.00

Commercial                   1,107,811.00      804,345.00          432,136.00       332,408.00          294,893.00       123,213.00         742,625.00    $    3,837,431.00

Self Pay                     1,221,919.00      721,804.00          757,893.00       540,606.00          258,804.00       139,919.00        1,458,088.00   $    5,099,033.00

TOTAL                   $    7,729,676.00 $   2,705,390.00 $      1,884,944.00 $   1,311,567.00 $      1,170,943.00 $    633,868.00 $      4,759,245.00 $     20,195,633.00
Percent of Total                     38%              13%                   9%               6%                  6%              3%                24%                100%

Percent of Total Less                32%              10%                 6%                 4%                 5%                2%                16%                75%
Self Pay




                                                                                   5
Case 18-07762-JJG-11                                                    Doc 126                         Filed 11/29/18                                   EOD 11/29/18 13:25:22        Pg 17 of 76




                                                                      80148

 FAYETTE MEMORIAL HOSPITAL ASSOCIATION
 INC.
 PAYABLES ACCOUNT
 1941 VIRGINIA AVE
 CONNERSVILLE IN 47331-2833
                                                                                                                                                             Commercial Checking
                                                                                                                                                             statement
                                                                                                                                                             October 1, 2018 to October 31, 2018
                                                                                                                                                             Account number          0539




 Account summary
 Beginning balance                                                                                                                                           Call
 on October 1, 2018                                                                                                                     $0.00                (800) 266-3742
                                                                                                                                                             Hearing impaired (TDD 800 822-6546)
 Plus deposits
 Transfers                from other accounts                                                                         $496,399.65                            Visit our web site
 .....................................................................................................................................................
                                                                                                                                                             www.comerica.com

 Less withdrawals                                                                                                                                            Write to us
 Checks                                                                                                              -$284,179.77                            COMERICA BANK
 .....................................................................................................................................................
                                                                                                                                                             PO BOX 75000
 Electronic (EFT) withdrawals                                                                                        -$112,362.53                            DETROIT, MI 48275-8148
 .....................................................................................................................................................
 Fees and service charges                                                                                                          -$76.00
 Ending balance
 on October 31, 2018                                                                                                      $99,781.35




                                                                                                                                                                                           Page 1 of 4
Case 18-07762-JJG-11                  Doc 126      Filed 11/29/18           EOD 11/29/18 13:25:22            Pg 18 of 76




 Commercial Checking statement
 October 1, 2018 to October 31, 2018




 Commercial Checking account details:                                              0539

 Transfers from other accounts this statement period                                                         Bank
                                                                                                             reference
 Date               Amount ($)          Activity                                                             number
 Oct 01               54,288.40       Automatic Transfer From Account Xxxxxx0570                             I-GEN12108
 Oct 02                  825.40       Automatic Transfer From Account Xxxxxx0570                             I-GEN11973
 Oct 03               97,781.07       Automatic Transfer From Account Xxxxxx0570                             I-GEN11899
 Oct 04                9,155.00       Automatic Transfer From Account Xxxxxx0570                             I-GEN12022
 Oct 05               70,015.33       Automatic Transfer From Account Xxxxxx0570                             I-GEN12072
 Oct 09                  300.00       Automatic Transfer From Account Xxxxxx0570                             I-GEN12187
 Oct 10               28,176.91       Automatic Transfer From Account Xxxxxx0570                             I-GEN12038
 Oct 18               23,640.00       Tmw Funds Transfer From Account     Xxxxxx0570                         0T48664884
 Oct 19               30,672.12       Tmw Funds Transfer From Account     Xxxxxx0570                         0T48665964
 Oct 22               49,802.40       Tmw Funds Transfer From Account     Xxxxxx0570                         0T48704669
 Oct 23                2,156.58       Tmw Funds Transfer From Account     Xxxxxx0570                         0T48712402
 Oct 24                6,470.00       Tmw Funds Transfer From Account     Xxxxxx0570                         0T48724436
 Oct 25                9,264.50       Tmw Funds Transfer From Account     Xxxxxx0570                         0T48729950
 Oct 26                6,387.36       Tmw Funds Transfer From Account     Xxxxxx0570                         0T48751962
 Oct 29               89,540.36       Tmw Funds Transfer From Account     Xxxxxx0570                         0T48767505
 Oct 30                3,691.44       Tmw Funds Transfer From Account     Xxxxxx0570                         0T48784445
 Oct 31               14,232.78       Tmw Funds Transfer From Account     Xxxxxx0570                         0T48792806
 Total Transferred from Other Accounts: $496,399.65
 Total number of Transfers from Other Accounts: 17


 Checks paid this statement period
   This symbol indicates a break in check number sequence
 *




 # This symbol indicates an original item not enclosed
 @ This symbol indicates a break in check number sequence and an original item not enclosed


                                                    Bank                                                                 Bank
 Check                                  Date        reference          Check                               Date          reference
 number                  Amount ($)     paid        number             number                 Amount ($)   paid          number
  #143915                   -125.40     Oct 02      0970183347          # 144323              -53,342.88   Oct 05        0970012288
 @ 143968                   -285.96     Oct 01      0950838599          @ 144325                 -107.72   Oct 05        0970091043
 @ 144200                   -205.00     Oct 04      0970609736          @ 144328               -4,320.00   Oct 05        0970802479
 @ 144225                    -15.62     Oct 03      0950446726          # 144329                 -150.00   Oct 09        0951371013
 @ 144256                 -3,063.03     Oct 01      0970085816          # 144330                 -150.00   Oct 09        0970088828
 @ 144271                 -4,236.25     Oct 03      0970021706          @ 144385               -4,320.00   Oct 22        0970738929
 # 144272                 -4,221.08     Oct 03      0970021707          # 144386               -4,320.00   Oct 18        0970604102
 # 144273                 -5,224.37     Oct 01      0970062874          # 144387               -4,320.00   Oct 18        0970604100
 # 144274                   -225.00     Oct 01      0970343807          # 144388               -4,320.00   Oct 18        0970604101
 @ 144277                -20,181.60     Oct 01      0970980290          @ 144391               -4,320.00   Oct 22        0970738930
 # 144278                   -700.00     Oct 02      0970202296          # 144392                 -540.00   Oct 18        0970604103
 @ 144284                   -100.00     Oct 05      0970089024          # 144393                 -500.00   Oct 18        0950660566
 @ 144287                   -160.00     Oct 01      0970086165          # 144394                 -500.00   Oct 18        0970462193
 # 144288                    -50.00     Oct 04      0970609734          # 144395               -3,430.32   Oct 19        0970180374
 # 144289                   -300.00     Oct 01      0970085421          @ 144398               -2,050.00   Oct 18        0970480867
 @ 144291                    -89.00     Oct 03      0970597808          # 144399                  -49.60   Oct 19        0970180413
 # 144292                   -260.00     Oct 04      0970609735          # 144400               -1,764.56   Oct 19        0970380530
 @ 144294                -10,322.49     Oct 01      0970343665          # 144401               -4,320.00   Oct 19        0970786940
 @ 144298                 -4,320.00     Oct 05      0970802478          @ 144404               -4,320.00   Oct 23        0970511390
 # 144299                 -4,320.00     Oct 01      0971348263          # 144405               -4,320.00   Oct 30        0970019498
 # 144300                 -4,320.00     Oct 04      0970014219          # 144406               -1,800.00   Oct 30        0970019500
 @ 144313                   -205.95     Oct 01      0970085422          @ 144408               -6,982.79   Oct 22        0970739221
 @ 144315                -10,000.00     Oct 01      0970944555          # 144409               -4,680.00   Oct 23        0970511391
 # 144316                 -4,320.00     Oct 04      0970014220          # 144410               -1,000.00   Oct 23        0970170941
 # 144317                 -4,560.00     Oct 10      0970517254          # 144411              -18,345.25   Oct 31        0970015423
 @ 144320                   -473.50     Oct 10      0970201328          @ 144414                 -479.12   Oct 29        0970037176
 @ 144322                 -7,824.73     Oct 05      0970465966          # 144415                 -105.00   Oct 25        0950320819



                                                                                                                    Page 2 of 4
Case 18-07762-JJG-11                   Doc 126       Filed 11/29/18         EOD 11/29/18 13:25:22            Pg 19 of 76




 Commercial Checking statement
 October 1, 2018 to October 31, 2018




 Commercial Checking:                                   0539

 Checks paid this statement period (continued)
   This symbol indicates a break in check number sequence
 *




 # This symbol indicates an original item not enclosed
 @ This symbol indicates a break in check number sequence and an original item not enclosed


                                                      Bank                                                               Bank
 Check                                   Date         reference        Check                               Date          reference
 number                   Amount ($)     paid         number           number                 Amount ($)   paid          number
 @ 144417                    -205.64     Oct 26       0970091170        # 144450                 -175.00   Oct 29        0971004541
  #144418                    -521.88     Oct 26       0970091172        @ 144456               -1,604.00   Oct 26        0970528759
 # 144419                     -77.00     Oct 26       0970091169        # 144457                 -252.00   Oct 29        0970843174
 @ 144421                    -665.30     Oct 31       0970497107        # 144458                 -180.00   Oct 30        0970564342
 # 144422                    -138.00     Oct 24       0950480631        @ 144460                 -360.00   Oct 29        0970836245
 # 144423                  -2,000.00     Oct 30       0970127344        # 144461                 -200.00   Oct 30        0970127342
 @ 144425                    -800.25     Oct 24       0970442127        @ 144465                 -320.00   Oct 30        0970564350
 # 144426                    -117.00     Oct 26       0970091171        # 144466               -5,852.50   Oct 31        0970489435
 # 144427                 -18,909.00     Oct 29       0970974538        @ 144471               -4,018.86   Oct 29        0970087902
 @ 144442                  -3,691.44     Oct 23       0970524014        # 144472               -1,937.50   Oct 26        0970525307
 @ 144445                  -1,322.18     Oct 26       0970113749        @ 144476                 -931.00   Oct 30        0970126540
 @ 144448                  -1,975.00     Oct 24       0970402634        @ 144480               -8,640.00   Oct 30        0970702334
 # 144449                  -4,320.00     Oct 30       0970019499
 Total checks paid this statement period: -$284,179.77
 Total number of checks paid this statement period: 79


 Electronic withdrawals this statement period
                                                                                                             Reference numbers
 Date                Amount ($)          Activity                                                           Customer       Bank
 Oct 03                -65,345.85        Amerisource Berg Payments 181003 0100000615                                       9488574978
 Oct 03                -19,018.96        Amerisource Berg Payments 181003 0100000615                                       9488574977
 Oct 03                 -4,854.31        Amerisource Berg Payments 181003 0100000615                                       9488574976
 Oct 10                -15,654.99        Amerisource Berg Payments 181010 0100000615                                       9488964182
 Oct 10                 -5,587.34        Amerisource Berg Payments 181010 0100000615                                       9488964183
 Oct 10                 -1,901.08        Amerisource Berg Payments 181010 0100000615                                       9488964181
 Total Electronic Withdrawals: -$112,362.53
 Total number of Electronic Withdrawals: 6


 Fees and service charges this statement period                                                              Bank
                                                                                                             reference
 Date                Amount ($)          Activity                                                            number
 Oct 16                    -38.00        Fee - Returned Item                                                 0970733930
 Oct 17                    -38.00        Fee - Returned Item                                                 0970420912
 Total Fees and Service Charges: -$76.00
 Total number of Fees and Service Charges: 2



        Lowest daily balance
        Your lowest daily balance this statement period was $-76.00
        on October 17, 2018.




                                                                                                                    Page 3 of 4
Case 18-07762-JJG-11              Doc 126   Filed 11/29/18    EOD 11/29/18 13:25:22   Pg 20 of 76




 Commercial Checking statement
 October 1, 2018 to October 31, 2018




 Commercial Checking:                        0539




      Equal Opportunity Lender Rev. 07-05                                               MEMBER FDIC
                                                 www.comerica.com
                                                                                          Page 4 of 4
Case 18-07762-JJG-11                                                    Doc 126                         Filed 11/29/18                                   EOD 11/29/18 13:25:22        Pg 21 of 76




                                                                      80148

 FAYETTE MEMORIAL HOSPITAL ASSOCIATION
 INC.
 OPERATING ACCOUNT
 1941 VIRGINIA AVE
 CONNERSVILLE IN 47331-2833
                                                                                                                                                             Commercial Checking
                                                                                                                                                             statement
                                                                                                                                                             October 1, 2018 to October 31, 2018
                                                                                                                                                             Account number          0570




 Account summary
 Beginning balance                                                                                                                                           Call
 on October 1, 2018                                                                                                   $122,371.28                            (800) 266-3742
                                                                                                                                                             Hearing impaired (TDD 800 822-6546)
 Plus deposits
 Electronic deposits                                                                                             $2,250,227.90                               Visit our web site
 .....................................................................................................................................................       www.comerica.com
 Paper deposits                                                                                                                  $752.61
 .....................................................................................................................................................
                                                                                                                                                             Write to us
 Less withdrawals                                                                                                                                            COMERICA BANK
                                                                                                                                                             PO BOX 75000
 Electronic (EFT) withdrawals                                                                                   -$1,096,004.49                               DETROIT, MI 48275-8148
 .....................................................................................................................................................
 Other withdrawals                                                                                                      -$52,400.38
 .....................................................................................................................................................
 Fees and service charges                                                                                                  -$1,386.47
 .....................................................................................................................................................
 Transfers to other accounts                                                                                         -$496,399.65
 Ending balance
 on October 31, 2018                                                                                                  $727,160.80




                                                                                                                                                                                           Page 1 of 6
Case 18-07762-JJG-11               Doc 126        Filed 11/29/18       EOD 11/29/18 13:25:22    Pg 22 of 76




 Commercial Checking statement
 October 1, 2018 to October 31, 2018




 Commercial Checking account details:                                        0570

 Electronic deposits this statement period
                                                                                               Reference numbers
 Date               Amount ($)         Activity                                                Customer   Bank
 Oct 01                  55.14         Merchant Service Merch Dep 180927 79132157539                      9488451887
 Oct 02                 628.33         Keybridge Bdr Cl Remit                                             9488325867
 Oct 03             100,000.00         Fayette Memorial ACH Items                                         9488254548
 Oct 03               4,218.85         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488867080
 Oct 03                 790.78         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488867082
 Oct 03                  58.39         Merchant Service Merch Dep 181001 79132157539                      9488559990
 Oct 04              30,520.46         Cvs Edi/ach 28t65                                                  9488044477
 Oct 04                  11.50         Merchant Service Merch Dep 181002 79132157539                      9488708498
 Oct 05             100,000.00         Fayette Memorial ACH Items                                         9488392218
 Oct 05              50,044.73         Wire # 002695 Org Health Care Pr Fed # 000164                      9485001616
 Oct 05                 263.91         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488311497
 Oct 05                 170.47         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488028904
 Oct 05                  49.73         Merchant Service Merch Dep 181003 79132157539                      9488029802
 Oct 09                  65.39         Merchant Service Merch Dep 181005 79132157539                      9488705855
 Oct 09                  40.16         Merchant Service Merch Dep 181004 79132157539                      9488043084
 Oct 10               1,641.85         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488096921
 Oct 10                  43.85         Merchant Service Merch Dep 181008 79132157539                      9488719570
 Oct 11                  24.36         Merchant Service Merch Dep 181009 79132157539                      9488902659
 Oct 12              27,445.52         340b Edi Pymnts Na                                                 9488937967
 Oct 12                 242.85         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488235459
 Oct 12                  18.22         Merchant Service Merch Dep 181010 79132157539                      9488894992
 Oct 15                  68.67         Merchant Service Merch Dep 181011 79132157539                      9488801737
 Oct 15                  32.71         Merchant Service Merch Dep 181011 79132157539                      9488298261
 Oct 16                 516.36         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488669091
 Oct 17             500,000.00         Fayette Memorial ACH Items                                         9488973565
 Oct 17              36,370.61         Cvs Edi/ach 28t65                                                  9488039218
 Oct 17               1,274.78         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488912947
 Oct 17                 893.67         Wire # 003220 Org Fayette Memori Fed # 008517                      9485001434
 Oct 17                 222.87         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488912945
 Oct 17                  63.12         Merchant Service Merch Dep 181015 79132157539                      9488582706
 Oct 18                  13.13         Merchant Service Merch Dep 181016 79132157539                      9488692647
 Oct 19              48,930.58         340b Edi Pymnts Na                                                 9488668552
 Oct 19               8,613.00         Wire # 003298 Org Bank Of Americ Fed # 010242                      9485001738
 Oct 19               1,995.28         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488794168
 Oct 19                  18.85         Merchant Service Merch Dep 181017 79132157539                      9488616736
 Oct 22              12,328.94         340b Edi Pymnts Na                                                 9488949274
 Oct 22                  48.80         Merchant Service Merch Dep 181018 79132157539                      9488245458
 Oct 22                  25.37         Merchant Service Merch Dep 181018 79132157539                      9488911373
 Oct 23             300,000.00         Fayette Memorial ACH Items                                         9488502729
 Oct 24             335,457.54         Fayette Memorial ACH Items                                         9488804928
 Oct 24               1,032.59         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488426093
 Oct 24                 195.39         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488426095
 Oct 24                  21.69         Merchant Service Merch Dep 181022 79132157539                      9488258491
 Oct 25              50,730.47         Fayette Memorial ACH Items                                         9488761402
 Oct 25                  42.29         Merchant Service Merch Dep 181023 79132157539                      9488243294
 Oct 26             121,876.81         Fayette Memorial ACH Items                                         9488705799
 Oct 26                 448.23         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488304263
 Oct 26                  16.25         Merchant Service Merch Dep 181024 79132157539                      9488138591
 Oct 29             132,893.87         Fayette Memorial ACH Items                                         9488609487
 Oct 29               1,172.00         Merchant Service Merch Dep 181025 79132157539                      9488666056
 Oct 29                  24.72         Merchant Service Merch Dep 181025 79132157539                      9488665706
 Oct 29                  13.86         Merchant Service Merch Dep 181025 79132157539                      9488666055
 Oct 30             289,399.65         Fayette Memorial ACH Items                                         9488213080
 Oct 30                  24.30         Merchant Service Merch Dep 181028 79132157539                      9488753308
 Oct 31              54,368.86         Fayette Memorial ACH Items                                         9488545214
 Oct 31              34,758.15         Cvs Edi/ach 28t65                                                  9488544714
 Total Electronic Deposits: $2,250,227.90
 Total number of Electronic Deposits: 56

                                                                                                     Page 2 of 6
Case 18-07762-JJG-11                 Doc 126      Filed 11/29/18       EOD 11/29/18 13:25:22         Pg 23 of 76




 Commercial Checking statement
 October 1, 2018 to October 31, 2018




 Commercial Checking:                              0570

 Paper deposits this statement period
                                         Reference numbers                                           Reference numbers
 Date               Amount($)          Customer    Bank            Date                Amount($)   Customer    Bank
 Oct 16                752.61                      0940344285
 Total Paper Deposits: $752.61
 Total number of Paper Deposits: 1


 Electronic withdrawals this statement period
                                                                                                     Reference numbers
 Date              Amount ($)          Activity                                                     Customer   Bank
 Oct 01              -68,127.33        Commercial Loan Detroit 9895351053                                      9488577616
 Oct 01               -9,860.20        Gcm Gcm 181001 48458                                                    9488259376
 Oct 01               -3,187.82        Walmart Cc Wm Telpay 092718                                             9488715600
 Oct 01                 -541.73        Merch Svc Bkcrd Fees 180928 899000002045092                             9488888783
 Oct 01                 -117.13        Merch Svc Bkcrd Fees 180928 899000002119665                             9488888790
 Oct 01                 -111.10        Merch Svc Bkcrd Fees 180928 899000002044889                             9488888778
 Oct 01                  -41.50        Merch Svc Bkcrd Fees 180928 899000002044913                             9488888779
 Oct 01                   -9.95        Merch Svc Bkcrd Fees 180928 899000002119673                             9488888791
 Oct 01                   -9.95        Merch Svc Bkcrd Fees 180928 899000002045159                             9488888787
 Oct 01                   -9.95        Merch Svc Bkcrd Fees 180928 899000002044970                             9488888780
 Oct 01                   -9.95        Merch Svc Bkcrd Fees 180928 899000002045035                             9488888781
 Oct 01                   -9.95        Merch Svc Bkcrd Fees 180928 899000002045118                             9488888784
 Oct 01                   -9.95        Merch Svc Bkcrd Fees 180928 899000002045126                             9488888785
 Oct 01                   -9.95        Merch Svc Bkcrd Fees 180928 899000002471868                             9488888804
 Oct 01                   -9.95        Merch Svc Bkcrd Fees 180928 899000002337796                             9488888798
 Oct 01                   -9.95        Merch Svc Bkcrd Fees 180928 899000002045050                             9488888782
 Oct 01                   -9.95        Merch Svc Bkcrd Fees 180928 899000002045142                             9488888786
 Oct 01                   -9.95        Merch Svc Bkcrd Fees 180928 899000002045167                             9488888788
 Oct 03               -1,145.39        Pepsi Beverageco Mpv AR Pmt 181002                                      9488063793
 Oct 05               -6,979.91        Orchard Software ACH Col 181005 F078                                    9488705659
 Oct 05               -5,079.77        Wageworks Payroll                                                       9488956574
 Oct 09                 -358.62        Merchant Service Merch Adj 181004 79132157539                           9488043082
 Oct 09                  -20.00        Merchant Service Merch Adj 181004 79132157539                           9488043081
 Oct 18              -33,673.29        Wire # 100869 Bnf Amerisource Fed # 000714                              9485003247
 Oct 18               -7,116.09        Wire # 103170 Bnf US Foodservice Fed # 001892                           9485003246
 Oct 18               -1,091.00        Wire # 102839 Bnf P4:6 Courier S Fed # 001750                           9485003245
 Oct 18                 -514.90        Benicomppanam185 Cash Conc                                              9488909562
 Oct 19              -10,722.60        Wire # 101543 Bnf Amerisource Be Fed # 001083                           9485004380
 Oct 19               -8,658.00        Wire # 102530 Bnf Cynet Healthst Fed # 001643                           9485004379
 Oct 19                 -925.68        Wire # 104318 Bnf Medline Indust Fed # 002399                           9485004378
 Oct 22              -17,847.33        Wire # 100892 Bnf Mckesson Corpo Fed # 000556                           9485003007
 Oct 22              -15,000.00        Wire # 102217 Bnf Resource Anest Fed # 001165                           9485003006
 Oct 22              -12,024.00        Wire # 100524 Bnf Cynet Healthst Fed # 000330                           9485003005
 Oct 22               -8,658.00        Wire # 100523 Bnf Cynet Healthst Fed # 000329                           9485003004
 Oct 22               -6,673.28        Wire # 102400 Bnf Amerisource Be Fed # 001250                           9485003003
 Oct 22               -5,600.53        Wire # 102218 Bnf Medline Indust Fed # 001164                           9485003002
 Oct 22               -2,520.00        Wire # 103233 Bnf Aya Healthcare Fed # 001633                           9485003001
 Oct 22               -2,275.00        Wire # 102216 Bnf Aya Healthcare Fed # 001173                           9485003000
 Oct 22                 -780.00        Wire # 102820 Bnf Shared Medical Fed # 001486                           9485002999
 Oct 22                 -617.79        Wire # 100893 Bnf Amerisource Be Fed # 000557                           9485002998
 Oct 22                 -459.06        Wire # 101068 Bnf Amerisource Be Fed # 000655                           9485002997
 Oct 22              -34,792.66        Siho Insurance S Fayhsp Adm Admin Fayhsp                                9488920422
 Oct 23              -12,024.00        Wire # 100584 Bnf Cynet Healthst Fed # 000461                           9485003238
 Oct 23               -7,558.33        Wire # 100586 Bnf Amerisource Be Fed # 000463                           9485003237
 Oct 23               -5,338.16        Wire # 100585 Bnf US Foods      Fed # 000462                            9485003236
 Oct 23                 -500.00        Wire # 101956 Bnf Union Savings Fed # 001079                            9485003235
 Oct 23                 -238.96        Wire # 102147 Bnf Medi-dose, Inc Fed # 001153                           9485003234


                                                                                                          Page 3 of 6
Case 18-07762-JJG-11              Doc 126          Filed 11/29/18        EOD 11/29/18 13:25:22    Pg 24 of 76




 Commercial Checking statement
 October 1, 2018 to October 31, 2018




 Commercial Checking:                                 0570

 Electronic withdrawals this statement period (continued)
                                                                                                 Reference numbers
 Date              Amount ($)           Activity                                                 Customer     Bank
 Oct 23               -1,457.88         IN Sales/use Tax Intax 181022 18z00238699061                          9488094110
 Oct 24              -17,262.04         Wire # 100939 Bnf Mckesson Corpo Fed # 000616                         9485003176
 Oct 24              -10,774.52         Wire # 100938 Bnf True Scripts Fed # 000617                           9485003175
 Oct 24              -10,166.34         Wire # 100937 Bnf Amerisource Be Fed # 000615                         9485003174
 Oct 24                 -654.88         Wire # 102434 Bnf Medline Indust Fed # 001218                         9485003173
 Oct 24              -52,976.77         Premium Assignme Insur.pmt. 102318 Web Ins Pmt                        9488420241
 Oct 25              -12,833.33         Wire # 101018 Bnf Amerisource Be Fed # 000760                         9485003843
 Oct 25               -7,233.77         Wire # 102982 Bnf Medline Indust Fed # 001870                         9485003842
 Oct 25               -4,513.95         Wire # 101019 Bnf US Foods      Fed # 000761                          9485003841
 Oct 25               -3,893.86         Fayettememor0570 Carestaff -sett-tmcw ACH                             9488093320
 Oct 26               -6,519.64         Wire # 101189 Bnf Amerisource Be Fed # 001037                         9485004733
 Oct 26               -2,625.00         Wire # 102487 Bnf Aya Healthcare Fed # 001714                         9485004732
 Oct 26              -14,784.94         Fayettememor0570 Nwr 181026 -sett-tmcw ACH                            9488383124
 Oct 29               -9,700.50         Wire # 103736 Bnf Cynet Healthst Fed # 002110                         9485003537
 Oct 29               -2,520.00         Wire # 100963 Bnf Aya Healthcare Fed # 000744                         9485003536
 Oct 29               -1,776.00         Wire # 100962 Bnf Wells Fargo Ba Fed # 000743                         9485003535
 Oct 29                 -959.86         Wire # 101070 Bnf Amerisource Be Fed # 000792                         9485003534
 Oct 29                 -244.91         Wire # 100961 Bnf Mckesson Corpo Fed # 000742                         9485003533
 Oct 29               -5,646.19         Fayettememor0570 Claimaid -sett-tmcw ACH                              9488712038
 Oct 30               -4,218.57         Wire # 102000 Bnf US Foods      Fed # 001068                          9485004079
 Oct 30                 -758.44         Wire # 101253 Bnf Amerisource Be Fed # 000659                         9485004078
 Oct 31             -570,711.28         Wire # 102508 Bnf Automatic Data Fed # 001392                         9485004427
 Oct 31              -39,816.49         Wire # 104801 Bnf Amerisource Be Fed # 002227                         9485004426
 Oct 31              -12,488.91         Wire # 104474 Bnf True Scripts Fed # 002102                           9485004425
 Oct 31               -6,538.34         Wire # 105591 Bnf Medline Indust Fed # 002491                         9485004424
 Oct 31               -3,152.47         Wire # 104475 Bnf Medline Indust Fed # 002103                         9485004423
 Oct 31                 -487.00         Fayettememor0570 Fayettemem -sett-tmcw ACH                            9488867924
 Total Electronic Withdrawals: -$1,096,004.49
 Total number of Electronic Withdrawals: 74


 Other withdrawals this statement period                                                         Bank
                                                                                                 reference
 Date              Amount ($)           Activity                                                 number
 Oct 17              -12,024.00         Withdrawal - Reviewed For Hold                           9485003201
 Oct 17               -8,617.62         Withdrawal - Reviewed For Hold                           9485003200
 Oct 17               -7,542.58         Withdrawal - Reviewed For Hold                           9485003199
 Oct 18              -15,000.00         Withdrawal - Reviewed For Hold                           9485003617
 Oct 18               -7,428.84         Withdrawal - Reviewed For Hold                           9485003616
 Oct 18                 -893.67         Withdrawal - Reviewed For Hold                           9485003614
 Oct 18                 -893.67         Withdrawal - Reviewed For Hold                           9485003615
 Total Other Withdrawals: -$52,400.38
 Total number of Other Withdrawals: 7


 Fees and service charges this statement period                                                  Bank
                                                                                                 reference
 Date              Amount ($)           Activity                                                 number
 Oct 02                  -38.00         Fee - Overdraft                                          I-GEN12107
 Oct 03                  -38.00         Fee - Returned Item                                      9488912994
 Oct 03                  -38.00         Fee - Returned Item                                      9488310873
 Oct 03                  -38.00         Fee - Returned Item                                      9488814344
 Oct 03                  -38.00         Fee - Overdraft                                          I-GEN11972
 Oct 04                  -38.00         Fee - Overdraft                                          I-GEN11898



                                                                                                       Page 4 of 6
Case 18-07762-JJG-11                 Doc 126         Filed 11/29/18       EOD 11/29/18 13:25:22   Pg 25 of 76




 Commercial Checking statement
 October 1, 2018 to October 31, 2018




 Commercial Checking:                                  0570

 Fees and service charges this statement period (continued)                                       Bank
                                                                                                  reference
 Date                Amount ($)          Activity                                                 number
 Oct 12                 -1,158.47        Service Charge                                           0000001949
 Total Fees and Service Charges: -$1,386.47
 Total number of Fees and Service Charges: 7


 Transfers to other accounts this statement period                                                Bank
                                                                                                  reference
 Date                Amount ($)          Activity                                                 number
 Oct 01              -54,288.40        Automatic Transfer To Account Xxxxxx0539                   I-GEN12107
 Oct 02                 -825.40        Automatic Transfer To Account Xxxxxx0539                   I-GEN11972
 Oct 03              -97,781.07        Automatic Transfer To Account Xxxxxx0539                   I-GEN11898
 Oct 04               -9,155.00        Automatic Transfer To Account Xxxxxx0539                   I-GEN12021
 Oct 05              -70,015.33        Automatic Transfer To Account Xxxxxx0539                   I-GEN12071
 Oct 09                 -300.00        Automatic Transfer To Account Xxxxxx0539                   I-GEN12186
 Oct 10              -28,176.91        Automatic Transfer To Account Xxxxxx0539                   I-GEN12037
 Oct 18              -23,640.00        Tmw Funds Transfer To Account     Xxxxxx0539               0T48664884
 Oct 19              -30,672.12        Tmw Funds Transfer To Account     Xxxxxx0539               0T48665964
 Oct 22              -49,802.40        Tmw Funds Transfer To Account     Xxxxxx0539               0T48704669
 Oct 23               -2,156.58        Tmw Funds Transfer To Account     Xxxxxx0539               0T48712402
 Oct 24               -6,470.00        Tmw Funds Transfer To Account     Xxxxxx0539               0T48724436
 Oct 25               -9,264.50        Tmw Funds Transfer To Account     Xxxxxx0539               0T48729950
 Oct 26               -6,387.36        Tmw Funds Transfer To Account     Xxxxxx0539               0T48751962
 Oct 29              -89,540.36        Tmw Funds Transfer To Account     Xxxxxx0539               0T48767505
 Oct 30               -3,691.44        Tmw Funds Transfer To Account     Xxxxxx0539               0T48784445
 Oct 31              -14,232.78        Tmw Funds Transfer To Account     Xxxxxx0539               0T48792806
 Total Transferred to Other Accounts: -$496,399.65
 Total number of Transfers to Other Accounts: 17


        Lowest daily balance
        Your lowest daily balance this statement period was $-14,193.31
        on October 2, 2018.




                                                                                                        Page 5 of 6
Case 18-07762-JJG-11              Doc 126   Filed 11/29/18    EOD 11/29/18 13:25:22   Pg 26 of 76




 Commercial Checking statement
 October 1, 2018 to October 31, 2018




 Commercial Checking:                        0570




      Equal Opportunity Lender Rev. 07-05                                               MEMBER FDIC
                                                 www.comerica.com
                                                                                          Page 6 of 6
                                                                                                                            Business Statement
                 Case 18-07762-JJG-11                         Doc 126            Filed 11/29/18         EOD 11/29/18 13:25:22 Pg 27Account
                                                                                                                                     of 76Number:
                      P.O. Box 1800
                                                                                                                                                                           6581
                      Saint Paul, Minnesota 55101-0800                                                                                                        Statement Period:
                      8576        TRN                           S                  Y       ST01                                                                     Oct 4, 2018
                                                                                                                                                                        through
                                                                                                                                                                   Oct 31, 2018
                                                                                                                1010101010101010101010
                                                                                                                1010001101000000001011
                                                                                                                1010001000001001011010
                                                                                                                1001110101000000011101
                                                                                                                1101110000100101001000
                                                                                                                1100010011000001111011
                                                                                                                1011010110010110111000
                                                                                                                1001010100010010101011
                                                                                                                1100101010011111101000
                                                                                                                1101000001110010000111
                                                                                                                1001110111001001101010
                                                                                                                1011010100101101001001
                                                                                                                1010011101101001010000
                                                                                                                1000010000000111011011
                                                                                                                1010110101100011010110
                                                                                                                1011011010110001110101
                                                                                                                1000000010000100011000
                                                                                                                1101111101011111010011
                                                                                                                                                                    Page 1 of 2
                                                                                                                1111010011000100111010
                                                                                                                1111001101100101011001
                                                                                                                1101011100100111101010
                                                                                                                1111111111111111111111

                       AFAFTDAFAAFDAFDAAFAAADTDFFDDFFFDFTTFTAATTDFDTTAAFDFATDATFTADTFFDA

                       000091843 01 SP   106481781020808 S
                       FAYETTE MEMORIAL HOSPITAL
                       ASSOCIATION INC
                                                                                                           %                                              To Contact U.S. Bank
                       ACCOUNTS PAYABLE                                                                    Commercial Customer
                       1941 VIRGINIA AVE                                                                   Service:                                             1-800-377-3053
                       CONNERSVILLE IN 47331-2833

                                                                                                           U.S. Bank accepts Relay Calls
                                                                                                           Internet:                                               usbank.com




NEWS FOR YOU
           Recognize your employees for a job well done with a U.S. Bank Rewards Visa® Card. Easy online ordering at
           usbankrewardsconnect.com.


INFORMATION YOU SHOULD KNOW
           Effective November 12th, 2018 the "Your Deposit Account Agreement" booklet will include a number of updates and may
           affect your rights. Starting November 12th, to download a copy of the revised booklet, log in to this secure website:
           usbank.com/tmtermsandconditions using access code: terms2018. You may also call your customer service team at the
           phone number listed at the top of this statement to obtain a copy. The main updates that were made to "Your Deposit Account
           Agreement" booklet sections, and sub sections include:
                ·   Under sub section Consumer Overdraft Protection - additional language on overdraft protection advancement.
                ·   Under sub section Business Banking Overdraft Protection - additional language on overdraft protection advancement.
                ·   Removal of sub section Returns at Merchants and the daily limit.
                ·   Update to the hours of operation for the U.S Bank Business Service Center.

           Updates to Online and Mobile Financial Services Agreement
           Review the changes being made by clicking on the banner on your My Accounts page in Online Banking to learn more.


ANALYZED CHECKING                                                                                                                                              Member FDIC
U.S. Bank National Association                                                                                                               Account Number              -6581
Account Summary
                                        # Items
Beginning Balance on Oct 4                             $                       0.00
Other Deposits                              6                            527,354.68
Checks Paid                                 32                           368,788.09-
        Ending Balance on Oct 31, 2018 $                                 158,566.59

Other Deposits
Date       Description of Transaction                                                                                 Ref Number                                     Amount
Oct 10     CCS Transfer Credit                                                                                                                        $           250,000.00
Oct 10     ZBA Credit                                       From Account                    6599                      1000000496                                  263,360.43
Oct 11     ZBA Credit                                       From Account                    6599                      1100000478                                    2,068.87
Oct 12     ZBA Credit                                       From Account                    6599                      1200000446                                    2,176.11
Oct 25     ZBA Credit                                       From Account                    6599                      2500000478                                    3,244.95
Oct 26     ZBA Credit                                       From Account                    6599                      2600000458                                    6,504.32
                                                                                                        Total Other Deposits                          $           527,354.68

Checks Presented Conventionally
Check               Date            Ref Number                               Amount           Check        Date                          Ref Number                  Amount
144334              Oct 15          8054011479                             38,818.97          144341*      Oct 12                        9255142141                22,866.41
144335              Oct 12          9254360990                             60,000.00          144342       Oct 12                        9254277718                11,294.20
144336              Oct 10          8359157085                             32,811.18          144343       Oct 15                        8055955362                 1,440.87
144338*             Oct 11          8953925319                             45,606.07          144344       Oct 11                        8953466051                20,787.09
144339              Oct 10          8657466423                             11,694.71          144345       Oct 11                        8953466050                18,884.42
                                                                        BALANCE YOUR ACCOUNT
                                                                        To keep track of all your transactions, you should balance your account every month. Please
                 Case 18-07762-JJG-11                          Doc      126
                                                                        examineFiled      11/29/18
                                                                                 this statement            EOD
                                                                                                 immediately.      11/29/18
                                                                                                               We will           13:25:22
                                                                                                                       assume that               Pg
                                                                                                                                   the balance and    28 of 76
                                                                                                                                                   transactions shown are
                                                                        correct unless you notify us of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank P.O. Box 64991 St. Paul, MN
55164-9505.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about negative account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a
result, this may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling
844.624.8230 or by writing to: U.S. Bank Attn: CRA Management, P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide: your name,
address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g., affidavit of
identity theft), if applicable.




Member FDIC
                                           FAYETTE MEMORIAL HOSPITAL                                Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           ACCOUNTS PAYABLE
                                                                                EOD 11/29/18 13:25:22 Pg 29Account
                                                                                                             of 76Number:
                                           1941 VIRGINIA AVE                                                                                        6581
                                           CONNERSVILLE IN 47331-2833
                                                                                                                                     Statement Period:
                                                                                                                                           Oct 4, 2018
                                                                                                                                               through
                                                                                        1010101010101010101010
                                                                                        1010001101000100010011
                                                                                        1010001000001001011010
                                                                                        1001110101001010001101
                                                                                        1101110000100101001100
                                                                                        1100010100000001101101
                                                                                        1011010110010110100000
                                                                                        1001010100010010101011
                                                                                        1100101010011101001000
                                                                                        1101000001110000100111
                                                                                                                                          Oct 31, 2018
                                                                                        1001110111000001000110
                                                                                        1011010100101111111101
                                                                                        1010011101100010100000
                                                                                        1000010000001111000001
                                                                                        1010110101011010001100
                                                                                        1011011011101110101101
                                                                                        1000001100101101110000
                                                                                        1101111000001101000011
                                                                                        1111001111001000110110
                                                                                        1111001100001111001001
                                                                                        1101111100101001101010
                                                                                        1111111111111111111111

                                                                                                                                           Page 2 of 2

ANALYZED CHECKING                                                                                                                  (CONTINUED)
U.S. Bank National Association                                                                                       Account Number                 6581
Checks Presented Conventionally (continued)
Check               Date         Ref Number              Amount      Check          Date                         Ref Number                     Amount
144346              Oct 11       8953466049            20,801.75     144363         Oct 10                       8451678308                      286.22
144347              Oct 10       8657591223            11,627.25     144364         Oct 10                       8451678307                    6,575.55
144348              Oct 12       9254930624               127.28     144365         Oct 15                       8051389794                    2,767.04
144350*             Oct 10       8656826909             8,181.78     144366         Oct 15                       8051391549                      217.76
144351              Oct 10       8656826910             1,987.14     144368*        Oct 15                       8057338956                      570.50
144357*             Oct 15       8054929356               974.60     144370*        Oct 10                       8450686088                    4,320.00
144358              Oct 15       8054929355             8,288.44     144371         Oct 15                       8058398587                    4,320.00
144359              Oct 15       8054929357             8,311.67     144372         Oct 15                       8051772339                    6,000.00
144360              Oct 15       8056377750             1,034.67     144373         Oct 12                       9253375487                    6,000.00
144361              Oct 15       8051389793               296.93     144379*        Oct 10                       8450686089                    4,320.00
144362              Oct 12       9254388493             1,225.59     144383*        Oct 11                       8955219330                    6,350.00
    * Gap in check sequence                                           Conventional Checks Paid (32)                            $         368,788.09-

Balance Summary
Date                         Ending Balance   Date                 Ending Balance      Date                                   Ending Balance
Oct 10                          431,556.60    Oct 12                  221,858.77       Oct 25                                    152,062.27
Oct 11                          321,196.14    Oct 15                  148,817.32       Oct 26                                    158,566.59
    Balances only appear for days reflecting change.
Case 18-07762-JJG-11   Doc 126   Filed 11/29/18          EOD 11/29/18 13:25:22   Pg 30 of 76




                             This page intentionally left blank
                                                                                                                           Business Statement
                 Case 18-07762-JJG-11                         Doc 126            Filed 11/29/18        EOD 11/29/18 13:25:22 Pg 31Account
                                                                                                                                    of 76Number:
                      P.O. Box 1800
                                                                                                                                                                          6599
                      Saint Paul, Minnesota 55101-0800                                                                                                       Statement Period:
                      8576        TRN                           S                  Y       ST01                                                                    Oct 4, 2018
                                                                                                                                                                       through
                                                                                                                                                                  Oct 31, 2018
                                                                                                               1010101010101010101010
                                                                                                               1010001101000100010011
                                                                                                               1010001000001001010010
                                                                                                               1001110101000001111101
                                                                                                               1101110000100101011000
                                                                                                               1100011011000000000011
                                                                                                               1011000010010111101010
                                                                                                               1001000000010010010011
                                                                                                               1101001010011110011000
                                                                                                               1100000001110110111111
                                                                                                               1001110111000111000110
                                                                                                               1100010100100000111101
                                                                                                               1010011101101110100100
                                                                                                               1000010000101010100101
                                                                                                               1010110111011010001010
                                                                                                               1011011000101000111101
                                                                                                               1000000100000001011000
                                                                                                               1101110101101110110011
                                                                                                                                                                   Page 1 of 2
                                                                                                               1111011110100111001110
                                                                                                               1111001101111011101101
                                                                                                               1101011100101100011010
                                                                                                               1111111111111111111111

                       AADFATDFAFDATFTFTAATTFFTFADFDAFFDDFFTADFDFDTDTTDDFFFAAATTDFFTDTDF

                       000103062 01 SP   106481781032027 S
                       FAYETTE MEMORIAL HOSPITAL
                       ASSOCIATION INC
                                                                                                          %                                              To Contact U.S. Bank
                       OPERATING ACCOUNT                                                                  Commercial Customer
                       1941 VIRGINIA AVE                                                                  Service:                                             1-800-377-3053
                       CONNERSVILLE IN 47331-2833

                                                                                                          U.S. Bank accepts Relay Calls
                                                                                                          Internet:                                               usbank.com




NEWS FOR YOU
           Recognize your employees for a job well done with a U.S. Bank Rewards Visa® Card. Easy online ordering at
           usbankrewardsconnect.com.


INFORMATION YOU SHOULD KNOW
           Effective November 12th, 2018 the "Your Deposit Account Agreement" booklet will include a number of updates and may
           affect your rights. Starting November 12th, to download a copy of the revised booklet, log in to this secure website:
           usbank.com/tmtermsandconditions using access code: terms2018. You may also call your customer service team at the
           phone number listed at the top of this statement to obtain a copy. The main updates that were made to "Your Deposit Account
           Agreement" booklet sections, and sub sections include:
                ·   Under sub section Consumer Overdraft Protection - additional language on overdraft protection advancement.
                ·   Under sub section Business Banking Overdraft Protection - additional language on overdraft protection advancement.
                ·   Removal of sub section Returns at Merchants and the daily limit.
                ·   Update to the hours of operation for the U.S Bank Business Service Center.

           Updates to Online and Mobile Financial Services Agreement
           Review the changes being made by clicking on the banner on your My Accounts page in Online Banking to learn more.


ANALYZED CHECKING                                                                                                                                             Member FDIC
U.S. Bank National Association                                                                                                              Account Number              -6599
Account Summary
                                        # Items
Beginning Balance on Oct 4                             $                       0.00
Customer Deposits                           9                            527,354.68
Other Withdrawals                           6                            527,354.68-
        Ending Balance on Oct 31, 2018 $                                          0.00

Customer Deposits
Number              Date            Ref Number                              Amount            Number      Date                          Ref Number                   Amount
                    Oct 5           9255849563                             5,012.60                       Oct 11                        8955219558                  2,068.87
                    Oct 5           9255849561                           500,000.00                       Oct 12                        9255228144                  2,176.11
                    Oct 9           8451346357                             2,432.39                       Oct 25                        8954060904                  3,244.95
                    Oct 9           8451346339                             3,690.48                       Oct 26                        9254992330                  6,504.32
                    Oct 10          8658925889                             2,224.96
                                                                                                   Total Customer Deposits                           $           527,354.68

Other Withdrawals
Date       Description of Transaction                                                                                Ref Number                                     Amount
Oct 10     CCS Transfer Debit                                                                                                                        $          250,000.00-
Oct 10     ZBA Transfer                                     To Account 105443896581                                  1000000018                                 263,360.43-
Oct 11     ZBA Transfer                                     To Account 105443896581                                  1100000018                                   2,068.87-
Oct 12     ZBA Transfer                                     To Account 105443896581                                  1200000016                                   2,176.11-
Oct 25     ZBA Transfer                                     To Account 105443896581                                  2500000016                                   3,244.95-
                                                                        BALANCE YOUR ACCOUNT
                                                                        To keep track of all your transactions, you should balance your account every month. Please
                 Case 18-07762-JJG-11                          Doc      126
                                                                        examineFiled      11/29/18
                                                                                 this statement            EOD
                                                                                                 immediately.      11/29/18
                                                                                                               We will           13:25:22
                                                                                                                       assume that               Pg
                                                                                                                                   the balance and    32 of 76
                                                                                                                                                   transactions shown are
                                                                        correct unless you notify us of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank P.O. Box 64991 St. Paul, MN
55164-9505.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about negative account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a
result, this may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling
844.624.8230 or by writing to: U.S. Bank Attn: CRA Management, P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide: your name,
address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g., affidavit of
identity theft), if applicable.




Member FDIC
                                           FAYETTE MEMORIAL HOSPITAL                            Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           OPERATING ACCOUNT
                                                                            EOD 11/29/18 13:25:22 Pg 33Account
                                                                                                         of 76Number:
                                           1941 VIRGINIA AVE                                                                            6599
                                           CONNERSVILLE IN 47331-2833
                                                                                                                            Statement Period:
                                                                                                                                  Oct 4, 2018
                                                                                                                                      through
                                                                                     1010101010101010101010
                                                                                     1010001101001000010011
                                                                                     1010001000001001010010
                                                                                     1001110101001010011101
                                                                                     1101110000100100101100
                                                                                     1100011100000001000111
                                                                                     1011000010010111010100
                                                                                     1001000000010010011011
                                                                                     1101001010011110001000
                                                                                     1100000001110111111111
                                                                                                                                 Oct 31, 2018
                                                                                     1001110111001101000010
                                                                                     1100010100101010001101
                                                                                     1010011101101100010100
                                                                                     1000010000101011100001
                                                                                     1010110101111110101000
                                                                                     1011011010010111011101
                                                                                     1000000110111001100000
                                                                                     1101111110011100000011
                                                                                     1111100000000111110010
                                                                                     1111100101101001100001
                                                                                     1101011100101000011010
                                                                                     1111111111111111111111

                                                                                                                                  Page 2 of 2

ANALYZED CHECKING                                                                                                         (CONTINUED)
U.S. Bank National Association                                                                                Account Number           -6599
Other Withdrawals (continued)
Date   Description of Transaction                                                          Ref Number                               Amount
Oct 26 ZBA Transfer                           To Account     6581                          2600000018                             6,504.32-
                                                                          Total Other Withdrawals                     $         527,354.68-

Balance Summary
Date                         Ending Balance   Date            Ending Balance        Date                             Ending Balance
Oct 5                           505,012.60    Oct 11                   0.00         Oct 25                                    0.00
Oct 9                           511,135.47    Oct 12                   0.00         Oct 26                                    0.00
Oct 10                                0.00
    Balances only appear for days reflecting change.
Case 18-07762-JJG-11   Doc 126   Filed 11/29/18          EOD 11/29/18 13:25:22   Pg 34 of 76




                             This page intentionally left blank
                                                                                                                           Business Statement
                 Case 18-07762-JJG-11                         Doc 126            Filed 11/29/18        EOD 11/29/18 13:25:22 Pg 35Account
                                                                                                                                    of 76Number:
                      P.O. Box 1800
                                                                                                                                                                          5957
                      Saint Paul, Minnesota 55101-0800                                                                                                       Statement Period:
                      8576        TRN                           S                  Y       ST01                                                                    Oct 1, 2018
                                                                                                                                                                       through
                                                                                                                                                                  Oct 31, 2018
                                                                                                               1010101010101010101010
                                                                                                               1010001101000100010011
                                                                                                               1010001000101001010110
                                                                                                               1001110101100000100101
                                                                                                               1101110000100100001000
                                                                                                               1100011011000000111001
                                                                                                               1011010010010111001100
                                                                                                               1001010000011000100011
                                                                                                               1100001010010000110000
                                                                                                               1101110001100100000111
                                                                                                               1001110110010101100110
                                                                                                               1010010101010100001001
                                                                                                               1010011101000110000100
                                                                                                               1000010000100110100111
                                                                                                               1010110111010000011010
                                                                                                               1011011001101111110101
                                                                                                               1000000100110010000000
                                                                                                               1101111111100000011011
                                                                                                                                                                 Page 1 of 38
                                                                                                               1111100001011001110110
                                                                                                               1111110100001111010101
                                                                                                               1101110100100101001010
                                                                                                               1111111111111111111111

                       AFDFATFFTFFADFTDTFATTDATFFFFDAFDFDFFTAFFTFDTDATDDDFFTTFTDTAFTFADF

                       000080598 04 SP   106481781009563 S
                       FAYETTE MEMORIAL HOSPITAL
                       ASSOCIATION INC
                                                                                                          %                                              To Contact U.S. Bank
                       FAYETTE REGIONAL HEALTH SYSTEMS                                                    Commercial Customer
                       1941 VIRGINIA AVE                                                                  Service:                                             1-800-377-3053
                       CONNERSVILLE IN 47331-2833

                                                                                                          U.S. Bank accepts Relay Calls
                                                                                                          Internet:                                               usbank.com




NEWS FOR YOU
           Recognize your employees for a job well done with a U.S. Bank Rewards Visa® Card. Easy online ordering at
           usbankrewardsconnect.com.


INFORMATION YOU SHOULD KNOW
           Effective November 12th, 2018 the "Your Deposit Account Agreement" booklet will include a number of updates and may
           affect your rights. Starting November 12th, to download a copy of the revised booklet, log in to this secure website:
           usbank.com/tmtermsandconditions using access code: terms2018. You may also call your customer service team at the
           phone number listed at the top of this statement to obtain a copy. The main updates that were made to "Your Deposit Account
           Agreement" booklet sections, and sub sections include:
                ·   Under sub section Consumer Overdraft Protection - additional language on overdraft protection advancement.
                ·   Under sub section Business Banking Overdraft Protection - additional language on overdraft protection advancement.
                ·   Removal of sub section Returns at Merchants and the daily limit.
                ·   Update to the hours of operation for the U.S Bank Business Service Center.

           Updates to Online and Mobile Financial Services Agreement
           Review the changes being made by clicking on the banner on your My Accounts page in Online Banking to learn more.


ANALYZED CHECKING                                                                                                                                             Member FDIC
U.S. Bank National Association                                                                                                              Account Number              -5957
Account Summary
                                        # Items
Beginning Balance on Oct 1                             $                 700,777.83
Customer Deposits                          11                            201,825.46
Other Deposits                            1113                         3,619,153.67
Other Withdrawals                          54                          4,344,190.37-
Checks Paid                                1                                  83.28-
        Ending Balance on Oct 31, 2018 $                                 177,483.31

Customer Deposits
Number              Date            Ref Number                               Amount           Number      Date                          Ref Number                  Amount
                    Oct 16          8357837643                                475.17                      Oct 23                        8357043942                34,465.54
                    Oct 16          8357837611                             59,330.16                      Oct 24                        8654787275                 1,516.16
                    Oct 17          8655533377                             18,945.93                      Oct 29                        8057903895                 4,420.47
                    Oct 18          8954762267                              3,155.65                      Oct 31                        8655210528                 5,952.24
                    Oct 19          9254949280                             15,671.65                      Oct 31                        8655210510                56,791.04
                    Oct 22          8057913551                              1,101.45
                                                                                                   Total Customer Deposits                           $           201,825.46

Other Deposits
Date  Description of Transaction                                                                                     Ref Number                                     Amount
Oct 1 Image Cash Letter Deposit                                                                                      8053293177                      $               11.33
                                                                        BALANCE YOUR ACCOUNT
                                                                        To keep track of all your transactions, you should balance your account every month. Please
                 Case 18-07762-JJG-11                          Doc      126
                                                                        examineFiled      11/29/18
                                                                                 this statement            EOD
                                                                                                 immediately.      11/29/18
                                                                                                               We will           13:25:22
                                                                                                                       assume that               Pg
                                                                                                                                   the balance and    36 of 76
                                                                                                                                                   transactions shown are
                                                                        correct unless you notify us of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank P.O. Box 64991 St. Paul, MN
55164-9505.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about negative account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a
result, this may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling
844.624.8230 or by writing to: U.S. Bank Attn: CRA Management, P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide: your name,
address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g., affidavit of
identity theft), if applicable.




Member FDIC
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 37Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101001000010011
                                                                                    1010001000101001000010
                                                                                    1001110101100000011101
                                                                                    1101110000100100010000
                                                                                    1100011100000001111101
                                                                                    1011010010010111001100
                                                                                    1001010000011000010011
                                                                                    1100001010010000110000
                                                                                    1101110001100101101111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110010100001010
                                                                                    1010010101010001110001
                                                                                    1010011101010101000000
                                                                                    1000010000111101111011
                                                                                    1010110100000010001010
                                                                                    1011011001111111100101
                                                                                    1000000011111000001000
                                                                                    1101111111110011001011
                                                                                    1111010110000011001110
                                                                                    1111100100010101010001
                                                                                    1101101100100111001010
                                                                                    1111111111111111111111

                                                                                                                              Page 2 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                          Ref Number                             Amount
Oct 1 Electronic Deposit                     From SF MUTUAL                                                                       14.72
         REF=182740059584890N00                 9H18SF0001HCCLAIMPMT118214103GH092
                                                7
Oct    1 MERCH 8032516430                    CONNERSV DEPOSIT                                                                      15.00
Oct    1 Electronic Deposit                  From SF MUTUAL                                                                        16.25
            REF=182740059584910N00              9H18SF0001HCCLAIMPMT118214104GH092
                                                7
Oct    1 Electronic Deposit                  From SF MUTUAL                                                                        18.05
            REF=182740059584830N00              9H18SF0001HCCLAIMPMT118214100GH092
                                                7
Oct    1 MERCH 8032516455                    CONNERSV DEPOSIT                                                                      20.00
Oct    1 Electronic Deposit                  From SF MUTUAL                                                                        20.01
            REF=182740059584950N00              9H18SF0001HCCLAIMPMT118214360GH092
                                                7
Oct    1 Electronic Deposit                  From SF MUTUAL                                                                        20.01
            REF=182740059584870N00              9H18SF0001HCCLAIMPMT118214102GH092
                                                7
Oct    1 Image Cash Letter Deposit                                                        8053287799                               20.01
Oct    1 Electronic Deposit                  From SF MUTUAL                                                                        21.82
            REF=182740059584850N00              9H18SF0001HCCLAIMPMT118214101GH092
                                                7
Oct    1 MERCH 8032516455                    CONNERSV DEPOSIT                                                                      30.00
Oct    1 Image Cash Letter Deposit                                                        8055106306                               30.19
Oct    1 Electronic Deposit                  From UNITED AMERICAN                                                                  30.36
            REF=182740085085690N00              5630780404HCCLAIMPMT
Oct    1 Image Cash Letter Deposit                                                        8054632796                               36.55
Oct    1 MERCH 8032516356                    CONNERSV DEPOSIT                                                                      45.00
Oct    1 Image Cash Letter Deposit                                                        8053324160                               46.57
Oct    1 Image Cash Letter Deposit                                                        8053337663                               49.26
Oct    1 Image Cash Letter Deposit                                                        8055772841                               61.00
Oct    1 Image Cash Letter Deposit                                                        8053291487                               63.05
Oct    1 Image Cash Letter Deposit                                                        8053291490                               73.50
Oct    1 Electronic Deposit                  From HUMANA INS CO                                                                    74.54
            REF=182710122226410N00              1391263473HCCLAIMPMT296806
Oct    1 Electronic Deposit                  From GLOBAL PAYMENTS                                                                  75.00
            REF=182740063401650N00              5469221406GLOBAL DEP8788014231394
Oct    1 MERCH 8032514971                    CONNERSV DEPOSIT                                                                      75.00
Oct    1 Image Cash Letter Deposit                                                        8055881796                               79.08
Oct    1 Image Cash Letter Deposit                                                        8054994417                               89.00
Oct    1 Image Cash Letter Deposit                                                        8054995815                               89.71
Oct    1 Image Cash Letter Deposit                                                        8053329528                              100.00
Oct    1 Image Cash Letter Deposit                                                        8056588207                              100.78
Oct    1 Electronic Deposit                  From UnitedHealthcare                                                                101.51
            REF=182740065986000N00              1111187726HCCLAIMPMT350900741
Oct    1 Image Cash Letter Deposit                                                        8053386270                              130.94
Oct    1 Image Cash Letter Deposit                                                        8055133931                              132.03
Oct    1 Electronic Deposit                  From UMR                                                                             139.48
            REF=182710125042650N00              1999999100HCCLAIMPMT350900741
Oct    1 Image Cash Letter Deposit                                                        8055189402                              139.60
Oct    1 Electronic Deposit                  From SF MUTUAL                                                                       143.65
            REF=182740059584930N00              9H18SF0001HCCLAIMPMT118214110GH092
                                                7
Oct    1 Electronic Deposit                  From MERCH SVC                                                                       150.00
            REF=182740075732900N00              1246827607BKCRD DEP 899000002044889
Oct    1 Electronic Deposit                  From ST OF INDIANA                                                                   179.00
            REF=182710113086700N00              1356000158PAYABLES    0000064200
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 38Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 3 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                      Ref Number                  Amount
Oct 1 Electronic Deposit                     From HUMANA GOVT BUSI                                                 191.51
         REF=182700137483170N00                 2610647538HCCLAIMPMT2182447038
Oct 1 Image Cash Letter Deposit                                                       8054995822                   202.24
Oct 1 Electronic Deposit                     From WPS                                                              213.97
         REF=182740066281460N00                 6391268299HCCLAIMPMT1508825720
Oct 1 Image Cash Letter Deposit                                                       8054995817                   220.08
Oct 1 Electronic Deposit                     From HUMANA INS CO                                                    305.47
         REF=182710122226430N00                 1391263473HCCLAIMPMT317106
Oct 1 Electronic Deposit                     From MERCH SVC                                                        308.00
         REF=182740075732920N00                 1246827607BKCRD DEP 899000002119665
Oct 1 Electronic Deposit                     From HWHO                                                             326.73
         REF=182710106078920Y00                 1391525003HCCLAIMPMT317106
Oct 1 Electronic Deposit                     From HUMANA GOVT BUSI                                                 411.01
         REF=182700137483190N00                 2610647538HCCLAIMPMT2182447039
Oct 1 Electronic Deposit                     From CIGNA                                                            432.99
         REF=182710110461260N00                 9751677627HCCLAIMPMT350900741
Oct 1 Image Cash Letter Deposit                                                       8055264886                   523.52
Oct 1 MERCH 8032515846                       CONNERSV DEPOSIT                                                      663.64
Oct 1 Electronic Deposit                     From UMR                                                              716.79
         REF=182710125042870N00                 1999999100HCCLAIMPMT350900741
Oct 1 Electronic Deposit                     From MERCH SVC                                                        824.46
         REF=182740075732910N00                 1246827607BKCRD DEP 899000002045092
Oct 1 Electronic Deposit                     From HUMANA GOVT BUSI                                                 917.53
         REF=182700148581120N00                 3610647538HCCLAIMPMT1181003632
Oct 1 Electronic Deposit                     From UnitedHealthcare                                                1,485.37
         REF=182740065985980N00                 1111187726HCCLAIMPMT350900741
Oct 1 Electronic Deposit                     From UMR                                                             1,638.05
         REF=182710125042850N00                 1999999100HCCLAIMPMT350900741
Oct 1 Electronic Deposit                     From HUMANA INS CO                                                   1,716.48
         REF=182710122226710N00                 1391263473HCCLAIMPMT317106
Oct 1 Electronic Deposit                     From CIGNA                                                           1,838.31
         REF=182710110461240N00                 9751677627HCCLAIMPMT350900741
Oct 1 MERCH 8032514971                       CONNERSV DEPOSIT                                                     1,875.53
Oct 1 Electronic Deposit                     From ANTHEM BLUE IN5C                                                2,311.97
         REF=182700148580430N00                 1350781558HCCLAIMPMT3383906738
Oct 1 Electronic Deposit                     From HUMANA GEORGES                                                  4,286.45
         REF=182710125043510N00                 9391263BVSHCCLAIMPMT317106
Oct 1 Electronic Deposit                     From WISCONSIN PHYSIC                                                4,438.32
         REF=182710123028570N00                 4391268299HCCLAIMPMT150064
Oct 1 Electronic Deposit                     From WPS                                                             4,952.34
         REF=182740066281440N00                 6391268299HCCLAIMPMT1518927128
Oct 1 Electronic Deposit                     From ANTHEM BLUE IN5C                                                5,141.11
         REF=182700148580410N00                 1350781558HCCLAIMPMT3383906737
Oct 2 Electronic Deposit                     From ANTHEM BLUE ME5C                                                    2.91
         REF=182740058909210N00                 3311705652HCCLAIMPMT3383973504
Oct 2 Image Cash Letter Deposit                                                       8355409042                    12.90
Oct 2 Image Cash Letter Deposit                                                       8356140792                    18.00
Oct 2 Image Cash Letter Deposit                                                       8355659855                    22.00
Oct 2 MERCH 8032516356                       CONNERSV DEPOSIT                                                       25.00
Oct 2 Image Cash Letter Deposit                                                       8356140794                    30.54
Oct 2 Image Cash Letter Deposit                                                       8356140796                    41.55
Oct 2 Electronic Deposit                     From UNITEDHEALTHCARE                                                  54.00
         REF=182740151537180N00                 1411289245HCCLAIMPMT350900741
Oct 2 Electronic Deposit                     From MERCH SVC                                                         55.00
         REF=182750016304490N00                 1246827607BKCRD DEP 899000002119665
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 39Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101001100010011
                                                                                    1010001000101001011010
                                                                                    1001110101100001001001
                                                                                    1101110000100100110100
                                                                                    1100011101000000111001
                                                                                    1011010010010111110110
                                                                                    1001010000011000010011
                                                                                    1100001010010001011000
                                                                                    1101110001100110011111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110010001110010
                                                                                    1010010101011111100101
                                                                                    1010011101001100111100
                                                                                    1000010000000101101011
                                                                                    1010110110011010010110
                                                                                    1011011000101111110101
                                                                                    1000001001111101110000
                                                                                    1101111010100101100011
                                                                                    1111011100101100001110
                                                                                    1111011100010011001001
                                                                                    1101111100101111001010
                                                                                    1111111111111111111111

                                                                                                                              Page 4 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                          Ref Number                             Amount
Oct 2 Electronic Deposit                     From HUMANA INS CO                                                                   55.98
         REF=182740153326370N00                 1391263473EFPAYMENT 296806
Oct 2 MERCH 8032514971                       CONNERSV DEPOSIT                                                                      62.51
Oct 2 Electronic Deposit                     From AARP Supplementa                                                                 65.92
         REF=182740151537030N00                 1362739571HCCLAIMPMT350900741
Oct 2 Electronic Deposit                     From UMR NRECA                                                                        76.26
         REF=182740151536120N00                 1530116145HCCLAIMPMT350900741
Oct 2 MERCH 8032516430                       CONNERSV DEPOSIT                                                                     100.00
Oct 2 Electronic Deposit                     From MERCH SVC                                                                       122.13
         REF=182750016304470N00                 1246827607BKCRD DEP 899000002044913
Oct 2 MERCH 8032516455                       CONNERSV DEPOSIT                                                                     136.99
Oct 2 Electronic Deposit                     From CIGNA                                                                           143.27
         REF=182740163831370N00                 5015938303HCCLAIMPMT201800957363803
Oct 2 Electronic Deposit                     From GLOBAL PAYMENTS                                                                 150.00
         REF=182740169143310N00                 5469221406GLOBAL DEP8788014231394
Oct 2 Electronic Deposit                     From HUMANA INS CO                                                                   174.08
         REF=182740153325990N00                 1391263473EFPAYMENT 296806
Oct 2 Electronic Deposit                     From WPS                                                                             230.46
         REF=182740172575550N00                 6391268299HCCLAIMPMT1508825720
Oct 2 Electronic Deposit                     From UMR                                                                             300.08
         REF=182740151536190N00                 1999999100HCCLAIMPMT350900741
Oct 2 Electronic Deposit                     From UNITEDHEALTHCARE                                                                307.38
         REF=182740151537420N00                 1411289245HCCLAIMPMT350900741
Oct 2 Electronic Deposit                     From UnitedHealthcare                                                                314.02
         REF=182740151536560N00                 1111187726HCCLAIMPMT350900741
Oct 2 Electronic Deposit                     From HUMANA INS CO                                                                   331.15
         REF=182740153326010N00                 1391263473EFPAYMENT 317106
Oct 2 Electronic Deposit                     From Managed Health S                                                                372.70
         REF=182750020033600N00                 2391821211HCCLAIMPMT
Oct 2 Electronic Deposit                     From ST OF INDIANA                                                                   411.00
         REF=182740144479720N00                 1356000158PAYABLES    0000064200
Oct 2 Image Cash Letter Deposit                                                           8355998540                              480.00
Oct 2 Electronic Deposit                     From ANTHEM BCBS                                                                     523.40
         REF=182740142082110N00                 1311440175HCCLAIMPMT720593180
Oct 2 Electronic Deposit                     From Managed Health S                                                                696.06
         REF=182750020033620N00                 2391821211HCCLAIMPMT
Oct 2 MERCH 8032516497                       CONNERSV DEPOSIT                                                                     701.29
Oct 2 Electronic Deposit                     From CIGNA                                                                           857.63
         REF=182740163831280N00                 5015938280HCCLAIMPMT201800957364299
Oct 2 Electronic Deposit                     From ANTHEM BCBS                                                                     886.89
         REF=182740142082390N00                 1311440175HCCLAIMPMT720615351
Oct 2 Electronic Deposit                     From MERCH SVC                                                                       920.48
         REF=182750016304460N00                 1246827607BKCRD DEP 899000002044889
Oct 2 Electronic Deposit                     From UNITEDHEALTHCARE                                                               1,236.82
         REF=182740151537380N00                 1411289245HCCLAIMPMT350900741
Oct 2 MERCH 8032515846                       CONNERSV DEPOSIT                                                                    1,816.74
Oct 2 Electronic Deposit                     From WPS                                                                            2,443.91
         REF=182740172575530N00                 6391268299HCCLAIMPMT1518927128
Oct 2 Electronic Deposit                     From UMR                                                                            2,800.58
         REF=182740151536350N00                 1999999100HCCLAIMPMT350900741
Oct 2 Electronic Deposit                     From AARP Supplementa                                                               2,936.89
         REF=182740151537050N00                 1362739571HCCLAIMPMT350900741
Oct 2 Electronic Deposit                     From UnitedHealthcare                                                               2,963.42
         REF=182740151536580N00                 1111187726HCCLAIMPMT350900741
Oct 2 Electronic Deposit                     From MERCH SVC                                                                      4,695.16
         REF=182750016304480N00                 1246827607BKCRD DEP 899000002045092
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 40Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 5 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                      Ref Number                   Amount
Oct 2 Electronic Deposit                     From ANTHEM BLUE IN5C                                                4,884.64
         REF=182740058909360N00                 1350781558HCCLAIMPMT3383973503
Oct 2 Electronic Deposit                     From HUMANA INS CO                                                   5,323.11
         REF=182740153326390N00                 1391263473EFPAYMENT 317106
Oct 2 Electronic Deposit                     From Managed Health S                                                7,753.68
         REF=182750020033640N00                 2391821211HCCLAIMPMT
Oct 2 Electronic Deposit                     From ANTHEM BLUE IN5C                                                9,001.19
         REF=182740058909340N00                 1350781558HCCLAIMPMT3383973502
Oct 2 Image Cash Letter Deposit                                                       8356273913                 9,806.15
Oct 2 Electronic Deposit                     From ANTHEM BCBS                                                   25,723.71
         REF=182740142082430N00                 1311440175HCCLAIMPMT720653692
Oct 2 Electronic Deposit                     From WISCONSIN PHYSIC                                              26,687.42
         REF=182740144587290N00                 4391268299HCCLAIMPMT150064
Oct 2 Image Cash Letter Deposit                                                       8355836644                58,151.76
Oct 3 Electronic Deposit                     From BANKERS FIDELITY                                                   5.29
         REF=182750065209120N00                 2580658963HCCLAIMPMT
Oct 3 MERCH 8032516455                       CONNERSV DEPOSIT                                                       10.00
Oct 3 MERCH 8032516430                       CONNERSV DEPOSIT                                                       15.00
Oct 3 MERCH 8032516224                       CONNERSV DEPOSIT                                                       20.00
Oct 3 MERCH 8032514971                       CONNERSV DEPOSIT                                                       25.00
Oct 3 Electronic Deposit                     From HUMANA INS CO                                                     27.46
         REF=182750053092520N00                 1391263473EFPAYMENT 296806
Oct 3 Electronic Deposit                     From CIGNA                                                             28.40
         REF=182740170587490N00                 9751677627HCCLAIMPMT350900741
Oct 3 Electronic Deposit                     From ANTHEM BLUE IN5F                                                  36.00
         REF=182740163409270N00                 3350781558HCCLAIMPMT3384048046
Oct 3 MERCH 8032516356                       CONNERSV DEPOSIT                                                       40.00
Oct 3 Electronic Deposit                     From AARP Supplementa                                                  55.08
         REF=182750053471620N00                 1362739571HCCLAIMPMT350900741
Oct 3 Electronic Deposit                     From DXC Tech Svc LLC                                                  55.43
         REF=182740153622960N00                 1822287119HCCLAIMPMT100268220R
Oct 3 Electronic Deposit                     From ST OF INDIANA                                                     56.00
         REF=182750044927700N00                 1356000158PAYABLES    0000064200
Oct 3 Electronic Deposit                     From DXC Tech Svc LLC                                                  69.43
         REF=182740153622880N00                 1822287119HCCLAIMPMT100268220G
Oct 3 Electronic Deposit                     From AARP Supplementa                                                  70.28
         REF=182750053471440N00                 1362739571HCCLAIMPMT350900741
Oct 3 Electronic Deposit                     From UnitedHealthcare                                                  82.22
         REF=182750053471790N00                 1111187726HCCLAIMPMT350900741
Oct 3 Electronic Deposit                     From GLOBAL PAYMENTS                                                   85.85
         REF=182750070520120N00                 5469221406GLOBAL DEP8788014231394
Oct 3 MERCH 8032516497                       CONNERSV DEPOSIT                                                       90.00
Oct 3 Electronic Deposit                     From UMR                                                              110.64
         REF=182750053471270N00                 1999999100HCCLAIMPMT350900741
Oct 3 Electronic Deposit                     From CareSource India                                                 115.87
         REF=182740187319990Y00                 1320121856HCCLAIMPMT042000014308331
Oct 3 Electronic Deposit                     From HUMANA INS CO                                                    117.87
         REF=182750053092900N00                 1391263473EFPAYMENT 296806
Oct 3 Electronic Deposit                     From DXC Tech Svc LLC                                                 148.40
         REF=182740153622900N00                 1822287119HCCLAIMPMT100268220H
Oct 3 Electronic Deposit                     From DXC Tech Svc LLC                                                 150.93
         REF=182740153622940N00                 1822287119HCCLAIMPMT100268220P
Oct 3 Electronic Deposit                     From MERCH SVC                                                        169.00
         REF=182760104920610N00                 1246827607BKCRD DEP 899000002119665
Oct 3 Electronic Deposit                     From MERCH SVC                                                        184.15
         REF=182760104920580N00                 1246827607BKCRD DEP 899000002044889
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 41Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101010000001011
                                                                                    1010001000101001000110
                                                                                    1001110101100001100001
                                                                                    1101110000100100111000
                                                                                    1100011110000001010011
                                                                                    1011010010010111100100
                                                                                    1001010000011000000011
                                                                                    1100001010010010000000
                                                                                    1101110001100111100111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110011100111010
                                                                                    1010010101011101100101
                                                                                    1010011101100100111100
                                                                                    1000010000011111111101
                                                                                    1010110101000000011000
                                                                                    1011011000010111010101
                                                                                    1000001111100001110000
                                                                                    1101111000101111110011
                                                                                    1111010111000100001110
                                                                                    1111100100101001011001
                                                                                    1101100100100011001010
                                                                                    1111111111111111111111

                                                                                                                              Page 6 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                          Ref Number                             Amount
Oct 3 Electronic Deposit                     From WPS                                                                             185.17
         REF=182750072930800N00                 6391268299HCCLAIMPMT1508825720
Oct 3 Electronic Deposit                     From Medica                                                                          218.41
         REF=182750053471960N00                 1111194265HCCLAIMPMT350900741
Oct 3 Electronic Deposit                     From MERCH SVC                                                                       236.59
         REF=182760104920590N00                 1246827607BKCRD DEP 899000002044913
Oct 3 Electronic Deposit                     From Medica                                                                          248.14
         REF=182750053471940N00                 1111194265HCCLAIMPMT350900741
Oct 3 Electronic Deposit                     From HUMANA INS CO                                                                   338.70
         REF=182750053092540N00                 1391263473EFPAYMENT 317106
Oct 3 Electronic Deposit                     From INCENP CLAIMS                                                                   343.48
         REF=182750072931150N00                 1680461584HCCLAIMPMT
Oct 3 MERCH 8032515846                       CONNERSV DEPOSIT                                                                     368.64
Oct 3 Electronic Deposit                     From DXC Tech Svc LLC                                                                414.50
         REF=182740153622980N00                 1822287119HCCLAIMPMT100415070A
Oct 3 Electronic Deposit                     From UnitedHealthcare                                                                659.21
         REF=182750053471810N00                 1111187726HCCLAIMPMT350900741
Oct 3 Electronic Deposit                     From DXC Tech Svc LLC                                                                784.79
         REF=182740153622920N00                 1822287119HCCLAIMPMT100268220K
Oct 3 Electronic Deposit                     From ANTHEM BLUE IN5C                                                               1,206.41
         REF=182740163408770N00                 1350781558HCCLAIMPMT3384048048
Oct 3 Electronic Deposit                     From CareSource India                                                               1,408.62
         REF=182740187320090Y00                 1320121856HCCLAIMPMT042000014308336
Oct 3 Electronic Deposit                     From CIGNA                                                                          1,662.58
         REF=182750072217750N00                 5016014530HCCLAIMPMT201800963125156
Oct 3 Electronic Deposit                     From MERCH SVC                                                                      1,713.97
         REF=182760104920600N00                 1246827607BKCRD DEP 899000002045092
Oct 3 Electronic Deposit                     From MDWISE INC                                                                     2,407.54
         REF=182760104776740N00                 0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct    3 Electronic Deposit                  From WPS                                                                            4,249.83
            REF=182750072930780N00              6391268299HCCLAIMPMT1518927128
Oct    3 Electronic Deposit                  From MDWISE INC                                                                     6,742.40
            REF=182760096644900N00              9351955872HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct    3 Image Cash Letter Deposit                                                        8654289289                            8,677.81
Oct    3 Electronic Deposit                  From ANTHEM BLUE IN5C                                                             15,304.56
            REF=182740163408750N00              1350781558HCCLAIMPMT3384048047
Oct    3 Electronic Deposit                  From MDWISE INC                                                                   18,340.39
            REF=182760104776720N00              0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct    3 Electronic Deposit                  From WISCONSIN PHYSIC                                                             26,714.75
            REF=182750045048410N00              4391268299HCCLAIMPMT150064
Oct    3 Electronic Deposit                  From DXC Tech Svc LLC                                                             81,525.80
            REF=182740153623490N00              1822287119HCCLAIMPMT200406860A
Oct    4 Image Cash Letter Deposit                                                        8953750691                                8.40
Oct    4 Image Cash Letter Deposit                                                        8952832357                               20.01
Oct    4 Electronic Deposit                  From Managed Health S                                                                 20.77
            REF=182770107352490N00              2391821211HCCLAIMPMT
Oct    4 MERCH 8032516430                    CONNERSV DEPOSIT                                                                      40.00
Oct    4 Image Cash Letter Deposit                                                        8952862071                               50.00
Oct    4 Electronic Deposit                  From ST OF INDIANA                                                                    56.00
            REF=182760132303290N00              1356000158PAYABLES     0000064200
Oct    4 Image Cash Letter Deposit                                                        8953060386                               60.92
Oct    4 Electronic Deposit                  From HUMANA INS CO                                                                    69.13
            REF=182760144888640N00              1391263473HCCLAIMPMT296806
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 42Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 7 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                      Ref Number                  Amount
Oct 4 Electronic Deposit                     From HUMANA GOVT BUSI                                                 71.29
         REF=182750071370680N00                 2610647538HCCLAIMPMT2190011639
Oct 4 Electronic Deposit                     From UMR                                                               74.77
         REF=182760145520880N00                 1999999100HCCLAIMPMT350900741
Oct 4 Electronic Deposit                     From AARP Supplementa                                                  74.99
         REF=182760147776680N00                 1362739571HCCLAIMPMT350900741
Oct 4 Electronic Deposit                     From HUMANA GOVT BUSI                                                  77.26
         REF=182750071370700N00                 2610647538HCCLAIMPMT2190011640
Oct 4 MERCH 8032515846                       CONNERSV DEPOSIT                                                       79.53
Oct 4 Electronic Deposit                     From ANTHEM BLUE IN5F                                                  85.68
         REF=182750065383830N00                 3350781558HCCLAIMPMT3384127547
Oct 4 Electronic Deposit                     From AARP Supplementa                                                  90.17
         REF=182760147777020N00                 1362739571HCCLAIMPMT350900741
Oct 4 Electronic Deposit                     From HUMANA GOVT BUSI                                                 109.64
         REF=182750071370660N00                 2610647538HCCLAIMPMT2190011638
Oct 4 Image Cash Letter Deposit                                                       8952862063                   122.54
Oct 4 Electronic Deposit                     From Managed Health S                                                 151.98
         REF=182770107352530N00                 2391821211HCCLAIMPMT
Oct 4 Image Cash Letter Deposit                                                       8953753450                   173.25
Oct 4 Electronic Deposit                     From MERCH SVC                                                        175.89
         REF=182770105795540N00                 1246827607BKCRD DEP 899000002045092
Oct 4 MERCH 8032516455                       CONNERSV DEPOSIT                                                      200.50
Oct 4 Electronic Deposit                     From MERCH SVC                                                        219.11
         REF=182770105795530N00                 1246827607BKCRD DEP 899000002044889
Oct 4 Electronic Deposit                     From UMR NRECA                                                        223.02
         REF=182760145520780N00                 1530116145HCCLAIMPMT350900741
Oct 4 Electronic Deposit                     From ANTHEM BLUE ME5C                                                 266.42
         REF=182750065382860N00                 3311705652HCCLAIMPMT3384127550
Oct 4 Image Cash Letter Deposit                                                       8952831601                   310.00
Oct 4 Electronic Deposit                     From MERCH SVC                                                        320.00
         REF=182770105795550N00                 1246827607BKCRD DEP 899000002119665
Oct 4 Electronic Deposit                     From WPS                                                              354.74
         REF=182760184818830N00                 6391268299HCCLAIMPMT1508825720
Oct 4 MERCH 8032514971                       CONNERSV DEPOSIT                                                      447.21
Oct 4 Electronic Deposit                     From UnitedHealthcare                                                 448.56
         REF=182760145521380N00                 1111187726HCCLAIMPMT350900741
Oct 4 Image Cash Letter Deposit                                                       8952862066                   545.93
Oct 4 Electronic Deposit                     From GLOBAL PAYMENTS                                                  592.00
         REF=182760180709440N00                 5469221406GLOBAL DEP8788014231394
Oct 4 Electronic Deposit                     From HUMANA INS CO                                                   1,046.18
         REF=182760144888660N00                 1391263473HCCLAIMPMT317106
Oct 4 Image Cash Letter Deposit                                                       8952832355                  1,058.79
Oct 4 Electronic Deposit                     From Managed Health S                                                1,494.36
         REF=182770107352510N00                 2391821211HCCLAIMPMT
Oct 4 Electronic Deposit                     From WPS                                                             1,662.45
         REF=182760184818810N00                 6391268299HCCLAIMPMT1518927128
Oct 4 Electronic Deposit                     From UnitedHealthcare                                                2,344.40
         REF=182760145521400N00                 1111187726HCCLAIMPMT350900741
Oct 4 Image Cash Letter Deposit                                                       8953587008                  2,559.59
Oct 4 Electronic Deposit                     From ANTHEM BLUE IN5C                                                3,989.51
         REF=182750065383110N00                 1350781558HCCLAIMPMT3384127549
Oct 4 Image Cash Letter Deposit                                                       8952833494                 9,792.12
Oct 4 Electronic Deposit                     From ANTHEM BLUE IN5C                                              25,433.17
         REF=182750065383660N00                 1350781558HCCLAIMPMT3384127548
Oct 4 Electronic Deposit                     From WISCONSIN PHYSIC                                              27,973.65
         REF=182760133203450N00                 4391268299HCCLAIMPMT150064
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 43Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101010100001011
                                                                                    1010001000101001011110
                                                                                    1001110101100000110101
                                                                                    1101110000100100011100
                                                                                    1100011111000000010111
                                                                                    1011010010010111011110
                                                                                    1001010000011000000011
                                                                                    1100001010010011101000
                                                                                    1101110001100100010111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110011001000010
                                                                                    1010010101010011110001
                                                                                    1010011101111101000000
                                                                                    1000010000100111101101
                                                                                    1010110111011000000100
                                                                                    1011011001000111000101
                                                                                    1000000101100100001000
                                                                                    1101111101111001011011
                                                                                    1111011101101011001110
                                                                                    1111011100101111000001
                                                                                    1101110100101011001010
                                                                                    1111111111111111111111

                                                                                                                              Page 8 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                          Ref Number                             Amount
Oct 5 Electronic Deposit                     From Marketplace                                                                      1.28
         REF=182770153481680N00                 6391864073HCCLAIMPMT
Oct 5 Electronic Deposit                     From AETNA AS01                                                                         9.59
         REF=182760133204210N00                 3066033492HCCLAIMPMT1518927128
Oct 5 Electronic Deposit                     From UMR ELECTROLUX                                                                   10.03
         REF=182770138746320N00                 1341694736HCCLAIMPMT350900741
Oct 5 Image Cash Letter Deposit                                                           9253671379                               12.90
Oct 5 Image Cash Letter Deposit                                                           9253306684                               17.94
Oct 5 Electronic Deposit                     From ANTHEM BLUE IN5C                                                                 21.32
         REF=182760175342130N00                 1350781558HCCLAIMPMT3384214218
Oct 5 Electronic Deposit                     From SF MUTUAL                                                                        24.00
         REF=182770149861120N00                 9H18SF0001HCCLAIMPMT118216663GH100
                                                3
Oct    5 Electronic Deposit                  From ST OF INDIANA                                                                    28.00
            REF=182770126799970N00              1356000158PAYABLES    0000064200
Oct    5 Electronic Deposit                  From MERCH SVC                                                                        33.06
            REF=182780093809570N00              1246827607BKCRD DEP 899000002044889
Oct    5 Electronic Deposit                  From GLOBAL PAYMENTS                                                                  35.00
            REF=182770154048680N00              5469221406GLOBAL DEP8788014231394
Oct    5 Electronic Deposit                  From ANTHEM BLUE IN5C                                                                 38.70
            REF=182760175340950N00              1350781558HCCLAIMPMT3384214215
Oct    5 MERCH 8032516356                    CONNERSV DEPOSIT                                                                      40.00
Oct    5 MERCH 8032516455                    CONNERSV DEPOSIT                                                                      50.00
Oct    5 Electronic Deposit                  From ANTHEM BLUE IN5C                                                                 51.00
            REF=182760175340970N00              1350781558HCCLAIMPMT3384214216
Oct    5 Image Cash Letter Deposit                                                        9254793016                               53.21
Oct    5 Electronic Deposit                  From HUMANA GOVT BUSI                                                                 61.02
            REF=182760144634700N00              2610647538HCCLAIMPMT2190049848
Oct    5 Electronic Deposit                  From AARP Supplementa                                                                 68.07
            REF=182770138746220N00              1362739571HCCLAIMPMT350900741
Oct    5 Image Cash Letter Deposit                                                        9253080719                              100.07
Oct    5 Image Cash Letter Deposit                                                        9253784552                              100.07
Oct    5 Electronic Deposit                  From Health Net Feder                                                                102.84
            REF=182770152880670N00              2680214809HCCLAIMPMT4129345260
Oct    5 Electronic Deposit                  From CIGNA                                                                           112.00
            REF=182760181495280N00              9751677627HCCLAIMPMT350900741
Oct    5 Electronic Deposit                  From HUMANA GOVT BUSI                                                                114.37
            REF=182760175343100N00              1611241225HCCLAIMPMT1190015077
Oct    5 Electronic Deposit                  From CareSource India                                                                198.81
            REF=182760171213160Y00              1320121856HCCLAIMPMT042000014430130
Oct    5 Electronic Deposit                  From MERCH SVC                                                                       210.50
            REF=182780093809590N00              1246827607BKCRD DEP 899000002119665
Oct    5 Image Cash Letter Deposit                                                        9253081383                              220.00
Oct    5 Electronic Deposit                  From MDWISE INC                                                                      222.85
            REF=182780088383670N00              0151931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct    5 Electronic Deposit                  From CareSource India                                                                230.90
            REF=182760171212960Y00              1320121856HCCLAIMPMT042000014430112
Oct    5 MERCH 8032515846                    CONNERSV DEPOSIT                                                                     235.09
Oct    5 Electronic Deposit                  From ANTHEM BLUE IN5C                                                                293.47
            REF=182760175341010N00              1350781558HCCLAIMPMT3384214212
Oct    5 Image Cash Letter Deposit                                                        9253383449                              308.88
Oct    5 Image Cash Letter Deposit                                                        9252898571                              314.00
Oct    5 Electronic Deposit                  From Medica                                                                          346.04
            REF=182770138747350N00              1111194265HCCLAIMPMT350900741
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 44Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 9 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                      Ref Number                  Amount
Oct 5 Electronic Deposit                     From WPS                                                              384.37
         REF=182770156851550N00                 6391268299HCCLAIMPMT1508825720
Oct 5 Electronic Deposit                     From UnitedHealthcare                                                 400.46
         REF=182770138747080N00                 1111187726HCCLAIMPMT350900741
Oct 5 Electronic Deposit                     From CareSource India                                                 447.59
         REF=182760171213080Y00                 1320121856HCCLAIMPMT042000014430122
Oct 5 Image Cash Letter Deposit                                                       9252959800                   514.68
Oct 5 Electronic Deposit                     From HUMANA INS CO                                                    574.81
         REF=182770134815930N00                 1391263473EFPAYMENT 317106
Oct 5 Electronic Deposit                     From HUMANA INS CO                                                    686.40
         REF=182770134815910N00                 1391263473EFPAYMENT 296806
Oct 5 Electronic Deposit                     From ANTHEM BLUE IN5C                                                 816.06
         REF=182760175342150N00                 1350781558HCCLAIMPMT3384214217
Oct 5 Electronic Deposit                     From AARP Supplementa                                                 883.38
         REF=182770138746240N00                 1362739571HCCLAIMPMT350900741
Oct 5 Image Cash Letter Deposit                                                       9253585832                    969.00
Oct 5 Electronic Deposit                     From UNITEDHEALTHCARE                                                1,061.65
         REF=182770138746720N00                 1411289245HCCLAIMPMT350900741
Oct 5 Electronic Deposit                     From WPS                                                             1,225.50
         REF=182770156851530N00                 6391268299HCCLAIMPMT1518927128
Oct 5 MERCH 8032514971                       CONNERSV DEPOSIT                                                     1,275.18
Oct 5 Electronic Deposit                     From UMR ELECTROLUX                                                  1,411.25
         REF=182770138746300N00                 1341694736HCCLAIMPMT350900741
Oct 5 Electronic Deposit                     From ANTHEM BLUE IN5F                                                1,959.20
         REF=182760175342740N00                 3350781558HCCLAIMPMT3384214209
Oct 5 Electronic Deposit                     From ANTHEM BLUE IN5C                                                2,541.34
         REF=182760175341030N00                 1350781558HCCLAIMPMT3384214214
Oct 5 Electronic Deposit                     From MERCH SVC                                                       2,724.67
         REF=182780093809580N00                 1246827607BKCRD DEP 899000002045092
Oct 5 Electronic Deposit                     From UnitedHealthcare                                                2,890.58
         REF=182770138747120N00                 1111187726HCCLAIMPMT350900741
Oct 5 Electronic Deposit                     From ANTHEM BLUE IN5C                                                3,184.45
         REF=182760175340990N00                 1350781558HCCLAIMPMT3384214213
Oct 5 Electronic Deposit                     From MDWISE INC                                                      4,173.20
         REF=182780088383700N00                 0081931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct    5 Electronic Deposit                  From INCENP CLAIMS                                                   5,196.95
            REF=182780093062190N00              1680461584HCCLAIMPMT
Oct    5 Electronic Deposit                  From MDWISE INC                                                      6,241.33
            REF=182780088383980N00              0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct    5 Electronic Deposit                  From WISCONSIN PHYSIC                                              10,657.94
            REF=182770126891110N00              4391268299HCCLAIMPMT150064
Oct    5 Image Cash Letter Deposit                                                    9253676536                18,708.10
Oct    5 Electronic Deposit                  From ST OF INDIANA                                                 28,451.50
            REF=182770126800660N00              1356000158PAYABLES   0000064200
Oct    5 Electronic Deposit                  From ANTHEM BLUE IN5C                                              36,520.50
            REF=182760175342500N00              1350781558HCCLAIMPMT3384214210
Oct    5 Electronic Deposit                  From UNITEDHEALTHCARE                                              47,192.57
            REF=182770138746850N00              1411289245HCCLAIMPMT350900741
Oct    5 Electronic Deposit                  From MDWISE INC                                                    51,292.33
            REF=182780088384050N00              0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct    5 Electronic Deposit                  From ANTHEM BLUE IN5C                                              51,366.52
            REF=182760175342520N00              1350781558HCCLAIMPMT3384214211
Oct    9 MERCH 8032516430                    CONNERSV DEPOSIT                                                         5.00
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 45Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101011000010011
                                                                                    1010001000101001011010
                                                                                    1001110101100001000101
                                                                                    1101110001100100101000
                                                                                    1100011000000000100101
                                                                                    1011010010010111110010
                                                                                    1001010000011000010011
                                                                                    1100001010010011001000
                                                                                    1101110001100101110111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110011000010110
                                                                                    1010010101010110111101
                                                                                    1010011101000001100100
                                                                                    1000010000111000101011
                                                                                    1010110110010110001000
                                                                                    1011011011111111101101
                                                                                    1000001001100010101000
                                                                                    1101111111011010110011
                                                                                    1111100100111110101110
                                                                                    1111011101101111011101
                                                                                    1101010100100011001010
                                                                                    1111111111111111111111

                                                                                                                              Page 10 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                          Ref Number                              Amount
Oct 9 Electronic Deposit                     From MERCH SVC                                                                         7.00
         REF=182820110990680N00                 1246827607BKCRD DEP 899000002119665
Oct 9 Image Cash Letter Deposit                                                           8353523906                                10.94
Oct 9 Electronic Deposit                     From HUMANA GOVT BUSI                                                                  17.50
         REF=182770139107550N00                 2610647538HCCLAIMPMT2190070751
Oct 9 Image Cash Letter Deposit                                                           8356284610                                17.51
Oct 9 Image Cash Letter Deposit                                                           8353541598                                18.37
Oct 9 Electronic Deposit                     From SF MUTUAL                                                                         20.01
         REF=182820111882840N00                 9H18SF0001HCCLAIMPMT118217917GH100
                                                5
Oct    9   Image Cash Letter Deposit                                                      8356919507                                20.01
Oct    9   Image Cash Letter Deposit                                                      8357267326                                20.01
Oct    9   Image Cash Letter Deposit                                                      8353529849                                27.48
Oct    9   Image Cash Letter Deposit                                                      8353600590                                30.00
Oct    9   Image Cash Letter Deposit                                                      8357185454                                30.56
Oct    9   Electronic Deposit                From CIGNA                                                                             34.73
              REF=182820083415380N00            5015938303HCCLAIMPMT201800983730364
Oct    9   MERCH 8032516455                  CONNERSV DEPOSIT                                                                       40.00
Oct    9   MERCH 8032516356                  CONNERSV DEPOSIT                                                                       40.00
Oct    9   MERCH 8032516455                  CONNERSV DEPOSIT                                                                       40.00
Oct    9   Image Cash Letter Deposit                                                      8357753782                                40.91
Oct    9   Electronic Deposit                From AARP Supplementa                                                                  47.89
              REF=182780123742370N00            1362739571HCCLAIMPMT350900741
Oct    9   Electronic Deposit                From CIGNA                                                                             55.20
              REF=182820083415440N00            5015938303HCCLAIMPMT201800983730349
Oct    9   Image Cash Letter Deposit                                                      8353619394                                59.48
Oct    9   Electronic Deposit                From Greek Catholic U                                                                  60.91
              REF=182820054375230N00            1250522060HCCLAIMPMT350900741
Oct    9   Image Cash Letter Deposit                                                      8356491018                                61.00
Oct    9   Electronic Deposit                From UnitedHealthcare                                                                  64.57
              REF=182780123741720N00            1111187726HCCLAIMPMT350900741
Oct    9   Electronic Deposit                From HUMANA GOVT BUSI                                                                  66.79
              REF=182770149038670N00            1611241225HCCLAIMPMT1190024709
Oct    9   Image Cash Letter Deposit                                                      8356491020                                73.17
Oct    9   Electronic Deposit                From MERCH SVC                                                                         78.00
              REF=182820110990670N00            1246827607BKCRD DEP 899000002119665
Oct    9   MERCH 8032515846                  CONNERSV DEPOSIT                                                                       95.00
Oct    9   Electronic Deposit                From INCENP CLAIMS                                                                     96.00
              REF=182820113639280N00            1680461584HCCLAIMPMT
Oct    9   Electronic Deposit                From MERCH SVC                                                                         98.00
              REF=182820068335630N00            1246827607BKCRD DEP 899000002119665
Oct    9   Image Cash Letter Deposit                                                      8353561090                              100.00
Oct    9   Image Cash Letter Deposit                                                      8357540233                              100.00
Oct    9   MERCH 8032516455                  CONNERSV DEPOSIT                                                                     106.32
Oct    9   Image Cash Letter Deposit                                                      8357186312                              110.20
Oct    9   Electronic Deposit                From SF MUTUAL                                                                       151.40
              REF=182820052886600N00            9H18SF0001HCCLAIMPMT118217324GH100
                                                4
Oct    9 Image Cash Letter Deposit                                                        8357396176                              175.00
Oct    9 Electronic Deposit                  From GLOBAL PAYMENTS                                                                 185.00
            REF=182820056692450N00              5469221406GLOBAL DEP8788014231394
Oct    9 Electronic Deposit                  From Premier Inc                                                                     191.07
            REF=182820080872460N00              3330054358EDI PYMNTS201810050000037
Oct    9 Electronic Deposit                  From ANTHEM BCBS                                                                     203.45
            REF=182820075175850N00              1311440175HCCLAIMPMT720670656
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 46Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 11 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Oct 9 Electronic Deposit                     From ANTHEM BCBS                                                       213.76
          REF=182820075176110N00                1311440175HCCLAIMPMT720692917
Oct 9 Electronic Deposit                     From CIGNA                                                            269.64
          REF=182820083415330N00                5015938280HCCLAIMPMT201800983730243
Oct 9 Electronic Deposit                     From MERCH SVC                                                        273.27
          REF=182820068335620N00                1246827607BKCRD DEP 899000002045092
Oct 9 Electronic Deposit                     From ANTHEM BLUE IN5C                                                 321.93
          REF=182770149037960N00                1350781558HCCLAIMPMT3384285631
Oct 9 Electronic Deposit                     From UnitedHealthcare                                                 347.79
          REF=182780123741700N00                1111187726HCCLAIMPMT350900741
Oct 9 Electronic Deposit                     From CIGNA                                                            353.00
          REF=182820083415490N00                5016014530HCCLAIMPMT201800983730803
Oct 9 Image Cash Letter Deposit                                                       8353585229                   366.31
Oct 9 Image Cash Letter Deposit                                                       8357753784                   421.13
Oct 9 Electronic Deposit                     From UMR                                                              430.86
          REF=182780123740700N00                1999999100HCCLAIMPMT350900741
Oct 9 Image Cash Letter Deposit                                                       8357397268                   454.63
Oct 9 Image Cash Letter Deposit                                                       8356268647                   462.00
Oct 9 Electronic Deposit                     From HUMANA GOVT BUSI                                                 488.04
          REF=182770139107530N00                2610647538HCCLAIMPMT2190057238
Oct 9 MERCH 8032514971                       CONNERSV DEPOSIT                                                      510.54
Oct 9 Electronic Deposit                     From UMR                                                              591.39
          REF=182780123740780N00                1999999100HCCLAIMPMT350900741
Oct 9 Electronic Deposit                     From AARP Supplementa                                                 636.29
          REF=182780123742390N00                1362739571HCCLAIMPMT350900741
Oct 9 Electronic Deposit                     From WPS                                                              702.07
          REF=182820058451820N00                6391268299HCCLAIMPMT1508825720
Oct 9 Electronic Deposit                     From MERCH SVC                                                        748.91
          REF=182820110990650N00                1246827607BKCRD DEP 899000002044889
Oct 9 Image Cash Letter Deposit                                                       8357401241                   829.00
Oct 9 Electronic Deposit                     From MERCH SVC                                                        905.80
          REF=182820110990660N00                1246827607BKCRD DEP 899000002045092
Oct 9 Electronic Deposit                     From Premier Inc                                                      996.32
          REF=182820080872450N00                3330054358EDI PYMNTS201810050000036
Oct 9 MERCH 8032516497                       CONNERSV DEPOSIT                                                     1,015.00
Oct 9 Image Cash Letter Deposit                                                       8357401194                  1,094.34
Oct 9 MERCH 8032514971                       CONNERSV DEPOSIT                                                     1,483.29
Oct 9 MERCH 8032515846                       CONNERSV DEPOSIT                                                     2,354.77
Oct 9 Electronic Deposit                     From WPS                                                             2,722.50
          REF=182820058451800N00                6391268299HCCLAIMPMT1518927128
Oct 9 Electronic Deposit                     From ANTHEM BLUE IN5C                                                4,779.14
          REF=182770149037940N00                1350781558HCCLAIMPMT3384285630
Oct 9 Image Cash Letter Deposit                                                       8357401146                  5,269.87
Oct 9 Electronic Deposit                     From INCENP CLAIMS                                                   9,257.98
          REF=182820113639300N00                1680461584HCCLAIMPMT
Oct 9 Electronic Deposit                     From ANTHEM BCBS                                                    13,707.40
          REF=182820075176150N00                1311440175HCCLAIMPMT720733111
Oct 9 Electronic Deposit                     From UMR                                                            13,958.12
          REF=182780123740760N00                1999999100HCCLAIMPMT350900741
Oct 9 Electronic Deposit                     From WISCONSIN PHYSIC                                               19,867.41
          REF=182780115726620N00                4391268299HCCLAIMPMT150064
Oct 10 Electronic Deposit                    From Greek Catholic U                                                    0.86
          REF=182820170507590N00                1250522060HCCLAIMPMT350900741
Oct 10 Electronic Deposit                    From UMR                                                                 4.00
          REF=182820170507030N00                1999999100HCCLAIMPMT350900741
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 47Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101011100010011
                                                                                    1010001000101001000010
                                                                                    1001110101100000010001
                                                                                    1101110001100100001100
                                                                                    1100011001000001100001
                                                                                    1011010010010111001000
                                                                                    1001010000011000010011
                                                                                    1100001010010010100000
                                                                                    1101110001100110000111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110011101101110
                                                                                    1010010101011000101001
                                                                                    1010011101011000011000
                                                                                    1000010000000000111011
                                                                                    1010110100001110010100
                                                                                    1011011010101111111101
                                                                                    1000000011100111010000
                                                                                    1101111010001100011011
                                                                                    1111101110010001101110
                                                                                    1111100101101001000101
                                                                                    1101000100101011001010
                                                                                    1111111111111111111111

                                                                                                                              Page 12 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Oct 10 Electronic Deposit                    From SF MUTUAL                                                                         8.40
          REF=182820188041510N00                9H18SF0001HCCLAIMPMT118218458GH100
                                                8
Oct 10 Electronic Deposit                    From Greek Catholic U                                                                   8.40
          REF=182820170507610N00                1250522060HCCLAIMPMT350900741
Oct 10 Electronic Deposit                    From DXC Tech Svc LLC                                                                  15.00
          REF=182820172873710N00                1822287119HCCLAIMPMT100268220R
Oct 10 MERCH 8032516430                      CONNERSV DEPOSIT                                                                       15.00
Oct 10 Electronic Deposit                    From HUMANA INS CO                                                                     15.18
          REF=182830043111620N00                1391263473EFPAYMENT 296806
Oct 10 Image Cash Letter Deposit                                                          8657173380                                17.00
Oct 10 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                  20.01
          REF=182820052157440N00                3350781558HCCLAIMPMT3384368772
Oct 10 Image Cash Letter Deposit                                                          8656344495                                23.75
Oct 10 Electronic Deposit                    From HUMANA INS CO                                                                     24.76
          REF=182830043111640N00                1391263473EFPAYMENT 317106
Oct 10 Electronic Deposit                    From MERCH SVC                                                                         25.00
          REF=182830042310170N00                1246827607BKCRD DEP 899000002044889
Oct 10 MERCH 8032516281                      CONNERSV DEPOSIT                                                                       25.00
Oct 10 Electronic Deposit                    From HUMANA GOVT BUSI                                                                  25.06
          REF=182820156335450N00                2610647538HCCLAIMPMT2190098871
Oct 10 Electronic Deposit                    From UNITED AMERICAN                                                                   29.48
          REF=182820186741010N00                5630780404HCCLAIMPMT
Oct 10 Electronic Deposit                    From AARP Supplementa                                                                  31.52
          REF=182820170507960N00                1362739571HCCLAIMPMT350900741
Oct 10 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                  37.75
          REF=182820186743890N00                1350781558HCCLAIMPMT3384440193
Oct 10 MERCH 8032516224                      CONNERSV DEPOSIT                                                                       45.00
Oct 10 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                  45.36
          REF=182820052157460N00                3350781558HCCLAIMPMT3384368773
Oct 10 Electronic Deposit                    From AARP Supplementa                                                                  47.72
          REF=182820170507980N00                1362739571HCCLAIMPMT350900741
Oct 10 Image Cash Letter Deposit                                                          8656417386                                50.00
Oct 10 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                  62.95
          REF=182820052156990N00                1350781558HCCLAIMPMT3384368775
Oct 10 Electronic Deposit                    From MERCH SVC                                                                         70.00
          REF=182830042310190N00                1246827607BKCRD DEP 899000002119665
Oct 10 Image Cash Letter Deposit                                                          8656344492                                71.57
Oct 10 Electronic Deposit                    From GLOBAL PAYMENTS                                                                   75.00
          REF=182820193341470N00                5469221406GLOBAL DEP8788014231394
Oct 10 MERCH 8032516455                      CONNERSV DEPOSIT                                                                       78.00
Oct 10 Electronic Deposit                    From DXC Tech Svc LLC                                                                  82.39
          REF=182820172873730N00                1822287119HCCLAIMPMT100415070A
Oct 10 Image Cash Letter Deposit                                                          8656344485                                83.08
Oct 10 Electronic Deposit                    From HUMANA INS CO                                                                     84.79
          REF=182830043111080N00                1391263473EFPAYMENT 296806
Oct 10 Image Cash Letter Deposit                                                          8656819611                               95.00
Oct 10 Image Cash Letter Deposit                                                          8657298665                              105.00
Oct 10 Electronic Deposit                    From DXC Tech Svc LLC                                                                110.01
          REF=182820172873650N00                1822287119HCCLAIMPMT100268220H
Oct 10 Electronic Deposit                    From HHP OHIO                                                                        114.55
          REF=182820200193430Y00                1311154200EFPAYMENT 296806
Oct 10 Electronic Deposit                    From UnitedHealthcare                                                                115.12
          REF=182820170507690N00                3411289245HCCLAIMPMT350900741
Oct 10 Electronic Deposit                    From UnitedHealthcare                                                                174.13
          REF=182820170507420N00                1111187726HCCLAIMPMT350900741
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 48Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 13 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Oct 10 Electronic Deposit                    From DXC Tech Svc LLC                                                  174.56
          REF=182820172873690N00                1822287119HCCLAIMPMT100268220P
Oct 10 Electronic Deposit                    From DXC Tech Svc LLC                                                 178.61
          REF=182820172873630N00                1822287119HCCLAIMPMT100268220G
Oct 10 Image Cash Letter Deposit                                                      8656344487                   192.36
Oct 10 Electronic Deposit                    From GLOBAL PAYMENTS                                                  210.78
          REF=182820193341490N00                5469221406GLOBAL DEP8788014231394
Oct 10 Electronic Deposit                    From HUMANA INS CO                                                    216.15
          REF=182830043111480N00                1391263473EFPAYMENT 317106
Oct 10 Image Cash Letter Deposit                                                      8656344482                   220.00
Oct 10 Electronic Deposit                    From HUMANA INS CO                                                    251.78
          REF=182830043110760N00                1391263473EFPAYMENT 296806
Oct 10 Electronic Deposit                    From GLOBAL PAYMENTS                                                  290.06
          REF=182820193341480N00                5469221406GLOBAL DEP8788014231394
Oct 10 MERCH 8032515846                      CONNERSV DEPOSIT                                                      341.50
Oct 10 Electronic Deposit                    From DXC Tech Svc LLC                                                 343.42
          REF=182820172873670N00                1822287119HCCLAIMPMT100268220K
Oct 10 Image Cash Letter Deposit                                                      8657447424                   394.34
Oct 10 MERCH 8032514971                      CONNERSV DEPOSIT                                                      407.70
Oct 10 Image Cash Letter Deposit                                                      8656413562                   408.00
Oct 10 Electronic Deposit                    From HUMANA INS CO                                                    424.49
          REF=182830043110780N00                1391263473EFPAYMENT 317106
Oct 10 Electronic Deposit                    From ANTHEM BLUE IN5F                                                 530.27
          REF=182820186744380N00                3350781558HCCLAIMPMT3384440191
Oct 10 Electronic Deposit                    From WPS                                                              589.55
          REF=182820195309410N00                6391268299HCCLAIMPMT1508825720
Oct 10 Electronic Deposit                    From MERCH SVC                                                        668.07
          REF=182830042310180N00                1246827607BKCRD DEP 899000002045092
Oct 10 MERCH 8032516497                      CONNERSV DEPOSIT                                                      900.00
Oct 10 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 900.86
          REF=182820186743910N00                1350781558HCCLAIMPMT3384440194
Oct 10 Electronic Deposit                    From HUMANA GOVT BUSI                                                 946.82
          REF=182780124170250N00                2610647538HCCLAIMPMT2190091326
Oct 10 Electronic Deposit                    From MDWISE INC                                                      1,814.56
          REF=182830043111930N00                0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 10 Image Cash Letter Deposit                                                      8657447415                  2,220.53
Oct 10 Electronic Deposit                    From WPS                                                             5,444.37
          REF=182820195309390N00                6391268299HCCLAIMPMT1518927128
Oct 10 Electronic Deposit                    From HUMANA INS CO                                                  10,936.70
          REF=182830043111100N00                1391263473EFPAYMENT 317106
Oct 10 Image Cash Letter Deposit                                                      8657449487                 15,706.77
Oct 10 Electronic Deposit                    From ANTHEM BLUE IN5C                                               16,372.66
          REF=182820052156970N00                1350781558HCCLAIMPMT3384368774
Oct 10 Electronic Deposit                    From MDWISE INC                                                     27,795.83
          REF=182830043112140N00                0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 10 Electronic Deposit                    From WISCONSIN PHYSIC                                               32,959.62
          REF=182820159150820N00                4391268299HCCLAIMPMT150064
Oct 10 Electronic Deposit                    From ANTHEM BLUE IN5C                                               36,048.27
          REF=182820186744280N00                1350781558HCCLAIMPMT3384440192
Oct 11 Electronic Deposit                    From UMR KLOSTERMAN B                                                    1.80
          REF=182830082003600N00                1310625594HCCLAIMPMT350900741
Oct 11 Electronic Deposit                    From ST OF INDIANA                                                      14.00
          REF=182830071789230N00                1356000158PAYABLES   0000064200
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 49Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101000000000011
                                                                                    1010001000101001001110
                                                                                    1001110101100001100101
                                                                                    1101110001100100000000
                                                                                    1100011010000000110001
                                                                                    1011010010010111000010
                                                                                    1001010000011000100011
                                                                                    1100001010010011101000
                                                                                    1101110001100101010111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110011011100110
                                                                                    1010010101011111111001
                                                                                    1010011101110000110100
                                                                                    1000010000110111100001
                                                                                    1010110101110000111010
                                                                                    1011011001100111000101
                                                                                    1000001100111011101000
                                                                                    1101111100100110111011
                                                                                    1111010010010101000010
                                                                                    1111110101001011000101
                                                                                    1101001100100001011010
                                                                                    1111111111111111111111

                                                                                                                              Page 14 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Oct 11 Electronic Deposit                    From AARP Supplementa                                                                 15.18
          REF=182830082004130N00                1362739571HCCLAIMPMT350900741
Oct 11 Electronic Deposit                    From SF MUTUAL                                                                         20.01
          REF=182830100122100N00                9H18SF0001HCCLAIMPMT118218816GH100
                                                9
Oct 11 Electronic Deposit                    From AETNA AS01                                                                        20.01
          REF=182820159151670N00                1066033492HCCLAIMPMT1508825720
Oct 11 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                  20.16
          REF=182820186746070N00                3350781558HCCLAIMPMT3384523792
Oct 11 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                  29.44
          REF=182820186746090N00                3350781558HCCLAIMPMT3384523793
Oct 11 Electronic Deposit                    From Medica                                                                            48.56
          REF=182830082004410N00                1111194265HCCLAIMPMT350900741
Oct 11 MERCH 8032516281                      CONNERSV DEPOSIT                                                                       60.00
Oct 11 MERCH 8032516455                      CONNERSV DEPOSIT                                                                       63.00
Oct 11 Electronic Deposit                    From AARP Supplementa                                                                  73.19
          REF=182830082004110N00                1362739571HCCLAIMPMT350900741
Oct 11 Electronic Deposit                    From CareSource India                                                                  75.89
          REF=182820212402600Y00                1320121856HCCLAIMPMT042000014902389
Oct 11 Electronic Deposit                    From MERCH SVC                                                                         81.00
          REF=182840041983560N00                1246827607BKCRD DEP 899000002119665
Oct 11 Image Cash Letter Deposit                                                          8953471728                                92.00
Oct 11 MERCH 8032516497                      CONNERSV DEPOSIT                                                                       95.00
Oct 11 Electronic Deposit                    From UnitedHealthcare                                                                  98.07
          REF=182830082004340N00                1111187726HCCLAIMPMT350900741
Oct 11 Electronic Deposit                    From HUMANA INS CO                                                                   110.82
          REF=182830080805890N00                1391263473HCCLAIMPMT296806
Oct 11 Electronic Deposit                    From ST OF INDIANA                                                                   112.00
          REF=182830071789300N00                1356000158PAYABLES   0000064200
Oct 11 Electronic Deposit                    From WPS                                                                             126.40
          REF=182830107806360N00                6391268299HCCLAIMPMT1508825720
Oct 11 Electronic Deposit                    From HUMANA INS CO                                                                   139.45
          REF=182830080805930N00                1391263473HCCLAIMPMT317106
Oct 11 MERCH 8032516281                      CONNERSV DEPOSIT                                                                     148.00
Oct 11 Electronic Deposit                    From CareSource India                                                                208.13
          REF=182820212402460Y00                1320121856HCCLAIMPMT042000014902381
Oct 11 Electronic Deposit                    From UHC GOVERNMENT E                                                                212.40
          REF=182830082003660N00                1783600010HCCLAIMPMT350900741
Oct 11 MERCH 8032515846                      CONNERSV DEPOSIT                                                                     324.00
Oct 11 Electronic Deposit                    From CIGNA                                                                           340.17
          REF=182820194287400N00                9751677627HCCLAIMPMT350900741
Oct 11 MERCH 8032514971                      CONNERSV DEPOSIT                                                                     544.98
Oct 11 Electronic Deposit                    From HUMANA GOVT BUSI                                                                674.80
          REF=182820170930190N00                2610647538HCCLAIMPMT2190121265
Oct 11 Electronic Deposit                    From UnitedHealthcare                                                                889.11
          REF=182830082004680N00                1111187726HCCLAIMPMT350900741
Oct 11 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               1,087.84
          REF=182820186745660N00                1350781558HCCLAIMPMT3384523796
Oct 11 Electronic Deposit                    From Medica                                                                         2,006.50
          REF=182830082004430N00                1111194265HCCLAIMPMT350900741
Oct 11 Electronic Deposit                    From WPS                                                                            3,331.62
          REF=182830107806340N00                6391268299HCCLAIMPMT1518927128
Oct 11 Electronic Deposit                    From UnitedHealthcare                                                               4,353.30
          REF=182830082004660N00                1111187726HCCLAIMPMT350900741
Oct 11 Image Cash Letter Deposit                                                          8953236805                             5,437.58
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 50Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 15 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number           5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Oct 11 Electronic Deposit                    From ANTHEM BLUE IN5C                                                6,455.30
          REF=182820186745300N00                1350781558HCCLAIMPMT3384523795
Oct 11 Image Cash Letter Deposit                                                      8953257583                 30,249.98
Oct 11 Electronic Deposit                    From ANTHEM BLUE IN5C                                               36,048.31
          REF=182820186745850N00                1350781558HCCLAIMPMT3384523794
Oct 11 Electronic Deposit                    From WISCONSIN PHYSIC                                               45,033.72
          REF=182830081742610N00                4391268299HCCLAIMPMT150064
Oct 12 Electronic Deposit                    From Greek Catholic U                                                    8.40
          REF=182840069396810N00                1250522060HCCLAIMPMT350900741
Oct 12 Electronic Deposit                    From SF MUTUAL                                                           9.89
          REF=182840082988820N00                9H18SF0001HCCLAIMPMT118219309GH101
                                                0
Oct 12 Image Cash Letter Deposit                                                      9253020028                     12.08
Oct 12 Electronic Deposit                    From AETNA AS01                                                         14.72
          REF=182830071882400N00                3066033492HCCLAIMPMT1518927128
Oct 12 Image Cash Letter Deposit                                                      9253650144                     15.09
Oct 12 Electronic Deposit                    From SF MUTUAL                                                          20.01
          REF=182840082988840N00                9H18SF0001HCCLAIMPMT118219513GH101
                                                0
Oct   12   Image Cash Letter Deposit                                                  9253203072                     20.98
Oct   12   Image Cash Letter Deposit                                                  9253020024                     23.20
Oct   12   Image Cash Letter Deposit                                                  9253020026                     28.57
Oct   12   Image Cash Letter Deposit                                                  9253020022                     43.16
Oct   12   Electronic Deposit                From CareSource India                                                   48.54
              REF=182830120664280Y00            1320121856HCCLAIMPMT042000014978620
Oct 12     Image Cash Letter Deposit                                                  9253252399                     50.00
Oct 12     MERCH 8032514971                  CONNERSV DEPOSIT                                                        66.66
Oct 12     Electronic Deposit                From MERCH SVC                                                          70.00
              REF=182850022784760N00            1246827607BKCRD DEP 899000002044889
Oct 12     MERCH 8032516455                  CONNERSV DEPOSIT                                                        70.00
Oct 12     Image Cash Letter Deposit                                                  9253204394                     73.60
Oct 12     Electronic Deposit                From UMR COMMUNITY ME                                                   76.24
              REF=182840069395650N00            1351129339HCCLAIMPMT350900741
Oct 12     Image Cash Letter Deposit                                                  9253204601                    85.00
Oct 12     Electronic Deposit                From AETNA AS01                                                       122.50
              REF=182830052974560N00            1066033492HCCLAIMPMT1508825720
Oct   12   MERCH 8032515846                  CONNERSV DEPOSIT                                                      140.92
Oct   12   Image Cash Letter Deposit                                                  9253252401                   199.82
Oct   12   Image Cash Letter Deposit                                                  9253652730                   222.47
Oct   12   Electronic Deposit                From WPS                                                              249.00
              REF=182840089195740N00            6391268299HCCLAIMPMT1508825720
Oct 12     Electronic Deposit                From ANTHEM BLUE IN5C                                                 275.95
              REF=182830099169040N00            1350781558HCCLAIMPMT3384625782
Oct 12     Electronic Deposit                From WPS                                                              280.69
              REF=182840089195760N00            6391268299HCCLAIMPMT1508825720
Oct 12     Electronic Deposit                From ANTHEM BLUE IN5F                                                 283.53
              REF=182830099169650N00            3350781558HCCLAIMPMT3384625775
Oct 12     Electronic Deposit                From UNITEDHEALTHCARE                                                 290.82
              REF=182840069396050N00            1411289245HCCLAIMPMT350900741
Oct 12     Image Cash Letter Deposit                                                  9253386817                   306.74
Oct 12     Electronic Deposit                From HUMANA INS CO                                                    360.33
              REF=182840068792530N00            1391263473EFPAYMENT 317106
Oct 12     Electronic Deposit                From ANTHEM BLUE IN5C                                                 407.06
              REF=182830099167980N00            1350781558HCCLAIMPMT3384625781
Oct 12     Electronic Deposit                From UnitedHealthcare                                                 439.57
              REF=182840069396500N00            1111187726HCCLAIMPMT350900741
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 51Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101000100000011
                                                                                    1010001000101001010110
                                                                                    1001110101100000110001
                                                                                    1101110001100100100100
                                                                                    1100011011000001110101
                                                                                    1011010010010111111000
                                                                                    1001010000011000100011
                                                                                    1100001010010010000000
                                                                                    1101110001100110100111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110011110011110
                                                                                    1010010101010001101101
                                                                                    1010011101101001001000
                                                                                    1000010000001111110001
                                                                                    1010110111101000100110
                                                                                    1011011000110111010101
                                                                                    1000000110111110010000
                                                                                    1101111001110000010011
                                                                                    1111011000111010000010
                                                                                    1111001101001101011101
                                                                                    1101011100101001011010
                                                                                    1111111111111111111111

                                                                                                                              Page 16 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Oct 12 Electronic Deposit                    From HUMANA INS CO                                                                    477.17
          REF=182840068792510N00                1391263473EFPAYMENT 296806
Oct 12 Image Cash Letter Deposit                                                          9253691535                              571.85
Oct 12 Electronic Deposit                    From Medica                                                                          722.50
          REF=182840069396730N00                1111194265HCCLAIMPMT350900741
Oct 12 Electronic Deposit                    From WPS                                                                             750.51
          REF=182840089195700N00                6391268299HCCLAIMPMT1518927128
Oct 12 Electronic Deposit                    From Medica                                                                          947.83
          REF=182840069396750N00                1111194265HCCLAIMPMT350900741
Oct 12 Electronic Deposit                    From UNITEDHEALTHCARE                                                               1,043.57
          REF=182840069396130N00                1411289245HCCLAIMPMT350900741
Oct 12 Electronic Deposit                    From UnitedHealthcare                                                               1,045.01
          REF=182840069396480N00                1111187726HCCLAIMPMT350900741
Oct 12 Electronic Deposit                    From MDWISE INC                                                                     1,240.95
          REF=182850021673450N00                0081931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 12 Electronic Deposit                    From MERCH SVC                                                                      1,332.82
          REF=182850022784770N00                1246827607BKCRD DEP 899000002045092
Oct 12 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               1,837.65
          REF=182830099168020N00                1350781558HCCLAIMPMT3384625780
Oct 12 Electronic Deposit                    From WPS                                                                            2,142.23
          REF=182840089195720N00                6391268299HCCLAIMPMT1518927128
Oct 12 Electronic Deposit                    From MDWISE INC                                                                     2,233.55
          REF=182850021673570N00                0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 12 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               3,280.36
          REF=182830099168040N00                1350781558HCCLAIMPMT3384625778
Oct 12 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               7,113.31
          REF=182830099168000N00                1350781558HCCLAIMPMT3384625779
Oct 12 Electronic Deposit                    From ST OF INDIANA                                                                 13,000.00
          REF=182840061546900N00                1356000158PAYABLES    0000064200
Oct 12 Electronic Deposit                    From WISCONSIN PHYSIC                                                              20,900.24
          REF=182840061708220N00                4391268299HCCLAIMPMT150064
Oct 12 Electronic Deposit                    From UNITEDHEALTHCARE                                                              22,601.43
          REF=182840069396250N00                1411289245HCCLAIMPMT350900741
Oct 12 Electronic Deposit                    From MDWISE INC                                                                    54,316.98
          REF=182850021673780N00                0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 12 Electronic Deposit                    From ANTHEM BLUE IN5C                                                              62,512.22
          REF=182830099169450N00                1350781558HCCLAIMPMT3384625777
Oct 12 Electronic Deposit                    From ANTHEM BLUE IN5C                                                              94,353.53
          REF=182830099169470N00                1350781558HCCLAIMPMT3384625776
Oct 15 Electronic Deposit                    From HUMANA INS CO                                                                      2.94
          REF=182850051462890N00                1391263473EFPAYMENT 317106
Oct 15 Electronic Deposit                    From SF MUTUAL                                                                          9.89
          REF=182880084603340N00                9H18SF0001HCCLAIMPMT118220351GH101
                                                1
Oct   15   Image Cash Letter Deposit                                                      8055428929                                10.00
Oct   15   Image Cash Letter Deposit                                                      8055428933                                14.35
Oct   15   Image Cash Letter Deposit                                                      8053514996                                14.72
Oct   15   Image Cash Letter Deposit                                                      8055428931                                14.72
Oct   15   Image Cash Letter Deposit                                                      8055945323                                15.00
Oct   15   Image Cash Letter Deposit                                                      8055808829                                22.75
Oct   15   Electronic Deposit                From HUMANA INS CO                                                                     26.48
              REF=182850051463090N00            1391263473EFPAYMENT 296806
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 52Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 17 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Oct 15 Electronic Deposit                    From UMR ELECTROLUX                                                    26.92
          REF=182850055684800N00                1341694736HCCLAIMPMT350900741
Oct 15 Electronic Deposit                    From UMR HENNY PENNY                                                    29.50
          REF=182850055684750N00                1311179223HCCLAIMPMT350900741
Oct 15 Image Cash Letter Deposit                                                      8055862040                     30.00
Oct 15 MERCH 8032516455                      CONNERSV DEPOSIT                                                        30.00
Oct 15 MERCH 8032516430                      CONNERSV DEPOSIT                                                        30.00
Oct 15 Electronic Deposit                    From UNITED AMERICAN                                                    41.14
          REF=182880108661510N00                5630780404HCCLAIMPMT
Oct 15 Image Cash Letter Deposit                                                      8053428680                     43.61
Oct 15 Electronic Deposit                    From UMR ELECTROLUX                                                     49.09
          REF=182850055684780N00                1341694736HCCLAIMPMT350900741
Oct 15 MERCH 8032516356                      CONNERSV DEPOSIT                                                        50.00
Oct 15 Electronic Deposit                    From AARP Supplementa                                                   53.75
          REF=182850055685550N00                1362739571HCCLAIMPMT350900741
Oct 15 Image Cash Letter Deposit                                                      8055126569                     58.50
Oct 15 Image Cash Letter Deposit                                                      8055204920                     60.03
Oct 15 MERCH 8032515846                      CONNERSV DEPOSIT                                                        64.94
Oct 15 Image Cash Letter Deposit                                                      8053425688                     77.29
Oct 15 Electronic Deposit                    From Managed Health S                                                   82.89
          REF=182850040412750N00                2391821211HCCLAIMPMT
Oct 15 Image Cash Letter Deposit                                                      8053428985                     94.50
Oct 15 Electronic Deposit                    From MERCH SVC                                                          99.00
          REF=182880099711880N00                1246827607BKCRD DEP 899000002119665
Oct 15 Image Cash Letter Deposit                                                      8055948217                   100.00
Oct 15 Image Cash Letter Deposit                                                      8054594906                   105.00
Oct 15 Image Cash Letter Deposit                                                      8055205425                   106.14
Oct 15 Electronic Deposit                    From HUMANA INS CO                                                    106.92
          REF=182850051462870N00                1391263473EFPAYMENT 296806
Oct 15 Image Cash Letter Deposit                                                      8054909294                   107.00
Oct 15 Image Cash Letter Deposit                                                      8054874870                   114.81
Oct 15 Image Cash Letter Deposit                                                      8054616988                   121.21
Oct 15 MERCH 8032516455                      CONNERSV DEPOSIT                                                      130.00
Oct 15 Image Cash Letter Deposit                                                      8055023787                   132.37
Oct 15 Image Cash Letter Deposit                                                      8055373716                   144.65
Oct 15 Electronic Deposit                    From MERCH SVC                                                        206.96
          REF=182880099711870N00                1246827607BKCRD DEP 899000002045092
Oct 15 Electronic Deposit                    From UMR                                                              229.43
          REF=182850055685340N00                1999999100HCCLAIMPMT350900741
Oct 15 Electronic Deposit                    From UMR                                                              234.35
          REF=182850055685320N00                1999999100HCCLAIMPMT350900741
Oct 15 Electronic Deposit                    From UnitedHealthcare                                                 268.04
          REF=182850055685770N00                1111187726HCCLAIMPMT350900741
Oct 15 Image Cash Letter Deposit                                                      8054677499                   270.69
Oct 15 Electronic Deposit                    From WPS                                                              287.17
          REF=182880090183530N00                6391268299HCCLAIMPMT1508825720
Oct 15 Electronic Deposit                    From UnitedHealthcare                                                 294.38
          REF=182850055685750N00                1111187726HCCLAIMPMT350900741
Oct 15 Image Cash Letter Deposit                                                      8056005415                   379.21
Oct 15 Electronic Deposit                    From UMR HENNY PENNY                                                  387.64
          REF=182850055684730N00                1311179223HCCLAIMPMT350900741
Oct 15 Electronic Deposit                    From AARP Supplementa                                                 394.21
          REF=182850055685430N00                1362739571HCCLAIMPMT350900741
Oct 15 Electronic Deposit                    From GLOBAL PAYMENTS                                                  421.10
          REF=182880088842020N00                5469221406GLOBAL DEP8788014231394
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 53Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101001000000011
                                                                                    1010001000101001000010
                                                                                    1001110101100000001001
                                                                                    1101110001100100111100
                                                                                    1100011100000000110001
                                                                                    1011010010010111111000
                                                                                    1001010000011000010011
                                                                                    1100001010010010000000
                                                                                    1101110001100111001111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110011111110010
                                                                                    1010010101010100010101
                                                                                    1010011101111010001100
                                                                                    1000010000010100101101
                                                                                    1010110100111010110110
                                                                                    1011011000100111000101
                                                                                    1000000001110100011000
                                                                                    1101111001100011000011
                                                                                    1111101111100000111010
                                                                                    1111011101010111011001
                                                                                    1101000100101011011010
                                                                                    1111111111111111111111

                                                                                                                              Page 18 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Oct 15 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                 449.57
          REF=182840082084560N00                1350781558HCCLAIMPMT3384687079
Oct 15 Electronic Deposit                    From Managed Health S                                                                454.97
          REF=182850040412790N00                2391821211HCCLAIMPMT
Oct 15 MERCH 8032514971                      CONNERSV DEPOSIT                                                                     616.58
Oct 15 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                619.34
          REF=182840082084300N00                1350781558HCCLAIMPMT3384687078
Oct 15 Electronic Deposit                    From HUMANA GOVT BUSI                                                                813.31
          REF=182840082085080N00                2610647538HCCLAIMPMT2190156561
Oct 15 Image Cash Letter Deposit                                                          8053425692                               871.07
Oct 15 Electronic Deposit                    From HUMANA INS CO                                                                  1,086.00
          REF=182850051463110N00                1391263473EFPAYMENT 317106
Oct 15 Electronic Deposit                    From MERCH SVC                                                                      1,597.77
          REF=182880099711860N00                1246827607BKCRD DEP 899000002044889
Oct 15 Electronic Deposit                    From WPS                                                                            2,595.50
          REF=182880090183510N00                6391268299HCCLAIMPMT1518927128
Oct 15 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               6,896.68
          REF=182840082084280N00                1350781558HCCLAIMPMT3384687077
Oct 15 Electronic Deposit                    From WISCONSIN PHYSIC                                                               8,136.13
          REF=182850044044930N00                4391268299HCCLAIMPMT150064
Oct 15 Electronic Deposit                    From Managed Health S                                                               9,083.98
          REF=182850040412770N00                2391821211HCCLAIMPMT
Oct 15 Electronic Deposit                    From INCENP CLAIMS                                                                 16,900.23
          REF=182880090183960N00                1680461584HCCLAIMPMT
Oct 15 Electronic Deposit                    From ST OF INDIANA                                                                 28,821.00
          REF=182850057484220N00                1356000158PAYABLES    0000064200
Oct 16 Image Cash Letter Deposit                                                          8356276530                                 5.00
Oct 16 Electronic Deposit                    From CIGNA                                                                             15.57
          REF=182880171724630N00                5015938303HCCLAIMPMT201801009350795
Oct 16 Image Cash Letter Deposit                                                          8356206502                                20.00
Oct 16 MERCH 8032516224                      CONNERSV DEPOSIT                                                                       20.00
Oct 16 Image Cash Letter Deposit                                                          8355476714                                25.30
Oct 16 Electronic Deposit                    From AARP Supplementa                                                                  28.66
          REF=182880162939940N00                1362739571HCCLAIMPMT350900741
Oct 16 Electronic Deposit                    From ANTHEM BCBS                                                                       31.00
          REF=182880152100600N00                1311440175HCCLAIMPMT720749329
Oct 16 Electronic Deposit                    From UNITEDHEALTHCARE                                                                  34.50
          REF=182880162940450N00                1411289245HCCLAIMPMT350900741
Oct 16 Electronic Deposit                    From CIGNA                                                                             34.88
          REF=182880171724670N00                5015938303HCCLAIMPMT201801009352547
Oct 16 Electronic Deposit                    From MERCH SVC                                                                         38.00
          REF=182890017273470N00                1246827607BKCRD DEP 899000002119665
Oct 16 MERCH 8032516430                      CONNERSV DEPOSIT                                                                       50.00
Oct 16 Electronic Deposit                    From Greek Catholic U                                                                  60.03
          REF=182880162940480N00                1250522060HCCLAIMPMT350900741
Oct 16 MERCH 8032515846                      CONNERSV DEPOSIT                                                                       70.00
Oct 16 Electronic Deposit                    From ANTHEM BCBS                                                                       76.93
          REF=182880152100620N00                1311440175HCCLAIMPMT720749330
Oct 16 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                  78.73
          REF=182880083842070N00                3350781558HCCLAIMPMT3384760227
Oct 16 Electronic Deposit                    From CIGNA                                                                           108.77
          REF=182880171724560N00                5015938280HCCLAIMPMT201801009352430
Oct 16 Electronic Deposit                    From HUMANA INS CO                                                                   111.01
          REF=182880172065370N00                1391263473EFPAYMENT 317106
Oct 16 Electronic Deposit                    From ST OF INDIANA                                                                   118.00
          REF=182880154198460N00                1356000158PAYABLES    0000064200
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 54Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 19 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Oct 16 Electronic Deposit                    From MERCH SVC                                                         123.87
          REF=182890017273450N00                1246827607BKCRD DEP 899000002044889
Oct 16 Electronic Deposit                    From HUMANA INS CO                                                    128.70
          REF=182880172065350N00                1391263473EFPAYMENT 296806
Oct 16 MERCH 8032516455                      CONNERSV DEPOSIT                                                      143.00
Oct 16 Electronic Deposit                    From HUMANA INS CO                                                    147.75
          REF=182880172066030N00                1391263473EFPAYMENT 296806
Oct 16 Image Cash Letter Deposit                                                      8355730224                   173.53
Oct 16 Electronic Deposit                    From AARP Supplementa                                                 175.64
          REF=182880162939960N00                1362739571HCCLAIMPMT350900741
Oct 16 Electronic Deposit                    From HUMANA INS CO                                                    205.57
          REF=182880172066050N00                1391263473EFPAYMENT 317106
Oct 16 Electronic Deposit                    From CIGNA                                                            219.28
          REF=182880171724720N00                5016014530HCCLAIMPMT201801009353634
Oct 16 Electronic Deposit                    From UnitedHealthcare                                                 259.30
          REF=182880162940160N00                1111187726HCCLAIMPMT350900741
Oct 16 Image Cash Letter Deposit                                                      8355794539                   277.79
Oct 16 Electronic Deposit                    From UMR                                                              367.78
          REF=182880162939570N00                1999999100HCCLAIMPMT350900741
Oct 16 Image Cash Letter Deposit                                                      8355794879                   426.03
Oct 16 Electronic Deposit                    From GLOBAL PAYMENTS                                                  432.28
          REF=182880175850440N00                5469221406GLOBAL DEP8788014231394
Oct 16 Electronic Deposit                    From GLOBAL PAYMENTS                                                  446.08
          REF=182880175850450N00                5469221406GLOBAL DEP8788014231394
Oct 16 Electronic Deposit                    From ANTHEM BLUE IN5F                                                 465.14
          REF=182880083842050N00                3350781558HCCLAIMPMT3384760226
Oct 16 Image Cash Letter Deposit                                                      8355340333                   470.28
Oct 16 Electronic Deposit                    From HUMANA INS CO                                                    512.46
          REF=182880172065750N00                1391263473EFPAYMENT 317106
Oct 16 Electronic Deposit                    From WPS                                                              553.07
          REF=182880179014910N00                6391268299HCCLAIMPMT1508825720
Oct 16 Electronic Deposit                    From MERCH SVC                                                        647.94
          REF=182890017273460N00                1246827607BKCRD DEP 899000002045092
Oct 16 Electronic Deposit                    From UnitedHealthcare                                                 743.00
          REF=182880162940120N00                1111187726HCCLAIMPMT350900741
Oct 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 754.73
          REF=182880083841440N00                1350781558HCCLAIMPMT3384760229
Oct 16 Electronic Deposit                    From SF MUTUAL                                                        790.22
          REF=182880172696630N00                9H18SF0001HCCLAIMPMT118220504GH101
                                                2
Oct 16 Electronic Deposit                    From ANTHEM BCBS                                                      972.51
          REF=182880152100920N00                1311440175HCCLAIMPMT720771431
Oct 16 Electronic Deposit                    From WPS                                                             1,441.71
          REF=182880179014890N00                6391268299HCCLAIMPMT1518927128
Oct 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                                1,826.27
          REF=182880083841740N00                1350781558HCCLAIMPMT3384760230
Oct 16 MERCH 8032514971                      CONNERSV DEPOSIT                                                     2,298.59
Oct 16 Electronic Deposit                    From UMR                                                             2,567.25
          REF=182880162939470N00                1999999100HCCLAIMPMT350900741
Oct 16 Electronic Deposit                    From UMR                                                             3,081.89
          REF=182880162939490N00                1999999100HCCLAIMPMT350900741
Oct 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                               10,693.79
          REF=182880083841420N00                1350781558HCCLAIMPMT3384760228
Oct 16 Electronic Deposit                    From ANTHEM BCBS                                                    12,468.51
          REF=182880152100960N00                1311440175HCCLAIMPMT720809286
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 55Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                           Statement Period:
                                                                                                                                 Oct 1, 2018
                                                                                                                                     through
                                                                                     1010101010101010101010
                                                                                     1010001101001100000011
                                                                                     1010001000101001011010
                                                                                     1001110101100001011101
                                                                                     1101110001100100011000
                                                                                     1100011101000001110101
                                                                                     1011010010010111000010
                                                                                     1001010000011000010011
                                                                                     1100001010010011101000
                                                                                     1101110001100100111111
                                                                                                                                Oct 31, 2018
                                                                                     1001110110011010001010
                                                                                     1010010101011010000001
                                                                                     1010011101100011110000
                                                                                     1000010000101100111101
                                                                                     1010110110100010101010
                                                                                     1011011001110111010101
                                                                                     1000001011110001100000
                                                                                     1101111100110101101011
                                                                                     1111100101001111111010
                                                                                     1111100101010001000001
                                                                                     1101010100100011011010
                                                                                     1111111111111111111111

                                                                                                                               Page 20 of 38

ANALYZED CHECKING                                                                                                         (CONTINUED)
U.S. Bank National Association                                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                          Ref Number                              Amount
Oct 16 Electronic Deposit                    From WISCONSIN PHYSIC                                                               60,109.62
          REF=182880154317410N00                4391268299HCCLAIMPMT150064
Oct 16 Electronic Deposit                    From ST OF INDIANA                                                                502,732.41
          REF=182880154198560N00                1356000158PAYABLES    0000064200
Oct 17 Electronic Deposit                    From Greek Catholic U                                                                    5.29
          REF=182890049616370N00                1250522060HCCLAIMPMT350900741
Oct 17 Electronic Deposit                    From 36 TREAS 310                                                                        9.85
          REF=182900095827230N00                9101036151 MISC PAY350900741360012
Oct 17 Image Cash Letter Deposit                                                           8653693489                                23.28
Oct 17 MERCH 8032515846                      CONNERSV DEPOSIT                                                                        30.00
Oct 17 Electronic Deposit                    From AARP Supplementa                                                                   31.88
          REF=182890049616140N00                1362739571HCCLAIMPMT350900741
Oct 17 MERCH 8032516455                      CONNERSV DEPOSIT                                                                        35.62
Oct 17 MERCH 8032516224                      CONNERSV DEPOSIT                                                                        40.00
Oct 17 Electronic Deposit                    From Medica                                                                             46.67
          REF=182890049616770N00                1111194265HCCLAIMPMT350900741
Oct 17 Electronic Deposit                    From UMR KLOSTERMAN B                                                                   46.91
          REF=182890049615410N00                1310625594HCCLAIMPMT350900741
Oct 17 Electronic Deposit                    From DXC Tech Svc LLC                                                                   47.03
          REF=182880160912950N00                1822287119HCCLAIMPMT100268220H
Oct 17 Image Cash Letter Deposit                                                           8653329508                                49.26
Oct 17 Electronic Deposit                    From UMR NELSON TREE                                                                    53.84
          REF=182890049615440N00                1310998373HCCLAIMPMT350900741
Oct 17 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                   59.71
          REF=182880171297280N00                3350781558HCCLAIMPMT3384830245
Oct 17 Electronic Deposit                    From MERCH SVC                                                                          60.00
          REF=182900103051220N00                1246827607BKCRD DEP 899000002119665
Oct 17 Electronic Deposit                    From AARP Supplementa                                                                   75.41
          REF=182890049616160N00                1362739571HCCLAIMPMT350900741
Oct 17 Electronic Deposit                    From ST OF INDIANA                                                                      81.00
          REF=182890042034230N00                1356000158PAYABLES    0000064200
Oct 17 Electronic Deposit                    From 36 TREAS 310                                                                       83.17
          REF=182900095827130N00                9101036151 MISC PAY350900741360012
Oct 17 Electronic Deposit                    From HUMANA INS CO                                                                      84.04
          REF=182890048924220N00                1391263473EFPAYMENT 296806
Oct 17 Electronic Deposit                    From MERCH SVC                                                                          91.83
          REF=182900103051200N00                1246827607BKCRD DEP 899000002044913
Oct 17 Electronic Deposit                    From DXC Tech Svc LLC                                                                   97.56
          REF=182880160912930N00                1822287119HCCLAIMPMT100268220G
Oct 17 Electronic Deposit                    From UMR                                                                              100.02
          REF=182890049615800N00                1999999100HCCLAIMPMT350900741
Oct 17 Electronic Deposit                    From Health Net Feder                                                                 102.51
          REF=182890065381410N00                2680214809HCCLAIMPMT4129345260
Oct 17 Electronic Deposit                    From GLOBAL PAYMENTS                                                                  115.00
          REF=182890066772230N00                5469221406GLOBAL DEP8788014231394
Oct 17 Electronic Deposit                    From Greek Catholic U                                                                 143.31
          REF=182890049616350N00                1250522060HCCLAIMPMT350900741
Oct 17 Electronic Deposit                    From MERCH SVC                                                                        164.60
          REF=182900103051210N00                1246827607BKCRD DEP 899000002045092
Oct 17 Electronic Deposit                    From UnitedHealthcare                                                                 244.63
          REF=182890049616560N00                1111187726HCCLAIMPMT350900741
Oct 17 Electronic Deposit                    From WPS                                                                              254.49
          REF=182890069750980N00                6391268299HCCLAIMPMT1508825720
Oct 17 Electronic Deposit                    From CareSource India                                                                 259.40
          REF=182880192175820Y00                1320121856HCCLAIMPMT042000015146733
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 56Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 21 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Oct 17 Electronic Deposit                    From CareSource India                                                  435.77
          REF=182880192175900Y00                1320121856HCCLAIMPMT042000015146739
Oct 17 Electronic Deposit                    From DXC Tech Svc LLC                                                 449.38
          REF=182880160912970N00                1822287119HCCLAIMPMT100268220K
Oct 17 Electronic Deposit                    From Medica                                                           543.34
          REF=182890049616790N00                1111194265HCCLAIMPMT350900741
Oct 17 Electronic Deposit                    From DXC Tech Svc LLC                                                 578.82
          REF=182880160912990N00                1822287119HCCLAIMPMT100268220P
Oct 17 Electronic Deposit                    From ANTHEM BLUE IN5F                                                 681.75
          REF=182880171297260N00                3350781558HCCLAIMPMT3384830244
Oct 17 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 745.96
          REF=182880171296770N00                1350781558HCCLAIMPMT3384830247
Oct 17 Electronic Deposit                    From DXC Tech Svc LLC                                                 848.35
          REF=182880160913010N00                1822287119HCCLAIMPMT100415070A
Oct 17 Electronic Deposit                    From MERCH SVC                                                        962.28
          REF=182900103051190N00                1246827607BKCRD DEP 899000002044889
Oct 17 Electronic Deposit                    From HUMANA INS CO                                                   1,235.90
          REF=182890048924240N00                1391263473EFPAYMENT 317106
Oct 17 Electronic Deposit                    From Medica                                                          1,822.00
          REF=182890049616810N00                1111194265HCCLAIMPMT350900741
Oct 17 Electronic Deposit                    From WPS                                                             1,914.23
          REF=182890069750960N00                6391268299HCCLAIMPMT1518927128
Oct 17 Electronic Deposit                    From MDWISE INC                                                      2,187.59
          REF=182900102810660N00                0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 17 Electronic Deposit                    From CIGNA                                                           2,419.20
          REF=182880176588040N00                9751677627HCCLAIMPMT350900741
Oct 17 Electronic Deposit                    From UnitedHealthcare                                                3,123.45
          REF=182890049616540N00                1111187726HCCLAIMPMT350900741
Oct 17 Electronic Deposit                    From ANTHEM BLUE IN5C                                                3,481.68
          REF=182880171297030N00                1350781558HCCLAIMPMT3384830248
Oct 17 MERCH 8032514971                      CONNERSV DEPOSIT                                                     3,666.65
Oct 17 Electronic Deposit                    From INCENP CLAIMS                                                   5,196.95
          REF=182890069751330N00                1680461584HCCLAIMPMT
Oct 17 Electronic Deposit                    From ANTHEM BLUE IN5C                                               16,264.38
          REF=182880171296750N00                1350781558HCCLAIMPMT3384830246
Oct 17 Electronic Deposit                    From DXC Tech Svc LLC                                               19,743.20
          REF=182880160913030N00                1822287119HCCLAIMPMT200406860A
Oct 17 Electronic Deposit                    From MDWISE INC                                                     21,733.39
          REF=182900102810680N00                0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 17 Electronic Deposit                    From WISCONSIN PHYSIC                                               30,215.01
          REF=182890042186060N00                4391268299HCCLAIMPMT150064
Oct 18 Image Cash Letter Deposit                                                      8953041050                     10.00
Oct 18 Image Cash Letter Deposit                                                      8952744268                     13.33
Oct 18 MERCH 8032516430                      CONNERSV DEPOSIT                                                        15.00
Oct 18 Electronic Deposit                    From Buckeye Communit                                                   20.81
          REF=182900126345230N00                2320045282HCCLAIMPMT
Oct 18 Image Cash Letter Deposit                                                      8952668113                     28.00
Oct 18 Electronic Deposit                    From MERCH SVC                                                          30.45
          REF=182910098127280N00                1246827607BKCRD DEP 899000002044913
Oct 18 Electronic Deposit                    From UnitedHealthcare                                                   38.66
          REF=182900142006630N00                1111187726HCCLAIMPMT350900741
Oct 18 Image Cash Letter Deposit                                                      8953259992                     40.00
Oct 18 Image Cash Letter Deposit                                                      8952668110                     40.09
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 57Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                           Statement Period:
                                                                                                                                 Oct 1, 2018
                                                                                                                                     through
                                                                                     1010101010101010101010
                                                                                     1010001101010000011011
                                                                                     1010001000101001000110
                                                                                     1001110101100001110101
                                                                                     1101110001100100010100
                                                                                     1100011110000000011111
                                                                                     1011010010010111010000
                                                                                     1001010000011000000011
                                                                                     1100001010010000110000
                                                                                     1101110001100101000111
                                                                                                                                Oct 31, 2018
                                                                                     1001110110010111000010
                                                                                     1010010101011000000001
                                                                                     1010011101001011110000
                                                                                     1000010000110110101011
                                                                                     1010110101111000100100
                                                                                     1011011001001111110101
                                                                                     1000001101101101100000
                                                                                     1101111110111111111011
                                                                                     1111101110100111111010
                                                                                     1111011101101011010001
                                                                                     1101001100101111011010
                                                                                     1111111111111111111111

                                                                                                                               Page 22 of 38

ANALYZED CHECKING                                                                                                         (CONTINUED)
U.S. Bank National Association                                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                          Ref Number                              Amount
Oct 18 Electronic Deposit                    From AARP Supplementa                                                                  40.34
          REF=182900142006230N00                1362739571HCCLAIMPMT350900741
Oct 18 Electronic Deposit                    From ST OF INDIANA                                                                      42.00
          REF=182900129496750N00                1356000158PAYABLES    0000064200
Oct 18 MERCH 8032516455                      CONNERSV DEPOSIT                                                                        45.00
Oct 18 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                   45.87
          REF=182890062049200N00                1350781558HCCLAIMPMT3384916250
Oct 18 Electronic Deposit                    From Managed Health S                                                                   51.99
          REF=182910099549160N00                2391821211HCCLAIMPMT
Oct 18 Electronic Deposit                    From MERCH SVC                                                                          52.50
          REF=182910098127300N00                1246827607BKCRD DEP 899000002119665
Oct 18 MERCH 8032514971                      CONNERSV DEPOSIT                                                                        55.00
Oct 18 Electronic Deposit                    From Marketplace                                                                        59.17
          REF=182900126345320N00                6391864073HCCLAIMPMT
Oct 18 Image Cash Letter Deposit                                                           8952679167                                62.73
Oct 18 Electronic Deposit                    From HUMANA GEORGES                                                                     67.19
          REF=182900141560520N00                9391263BVSHCCLAIMPMT296806
Oct 18 Image Cash Letter Deposit                                                           8953194230                               67.43
Oct 18 Electronic Deposit                    From GLOBAL PAYMENTS                                                                  130.29
          REF=182900158745230N00                5469221406GLOBAL DEP8788014231394
Oct 18 MERCH 8032515846                      CONNERSV DEPOSIT                                                                      130.91
Oct 18 Image Cash Letter Deposit                                                           8952668108                              145.93
Oct 18 Electronic Deposit                    From MERCH SVC                                                                        151.00
          REF=182910098127290N00                1246827607BKCRD DEP 899000002045092
Oct 18 Image Cash Letter Deposit                                                           8952680193                              162.17
Oct 18 Electronic Deposit                    From MERCH SVC                                                                        163.45
          REF=182910098127270N00                1246827607BKCRD DEP 899000002044889
Oct 18 Image Cash Letter Deposit                                                           8952666782                              181.00
Oct 18 Electronic Deposit                    From UnitedHealthcare                                                                 212.34
          REF=182900142006670N00                1111187726HCCLAIMPMT350900741
Oct 18 Electronic Deposit                    From 36 TREAS 310                                                                     234.52
          REF=182910089527560N00                9101036151 MISC PAY350900741360012
Oct 18 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                 355.51
          REF=182890062049580N00                1350781558HCCLAIMPMT3384916252
Oct 18 Image Cash Letter Deposit                                                           8952681252                              399.18
Oct 18 Image Cash Letter Deposit                                                           8952668115                              539.74
Oct 18 Image Cash Letter Deposit                                                           8953502361                              738.62
Oct 18 Electronic Deposit                    From PALMETTO GBA                                                                     843.78
          REF=182890049617800N00                9000000096HCCLAIMPMT1518927128
Oct 18 Electronic Deposit                    From WPS                                                                              939.85
          REF=182900162992840N00                6391268299HCCLAIMPMT1508825720
Oct 18 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                1,124.74
          REF=182890062049880N00                3350781558HCCLAIMPMT3384916248
Oct 18 Electronic Deposit                    From Managed Health S                                                                1,364.50
          REF=182910099549140N00                2391821211HCCLAIMPMT
Oct 18 Image Cash Letter Deposit                                                           8953623670                             1,530.83
Oct 18 Electronic Deposit                    From AARP Supplementa                                                                1,910.12
          REF=182900142006250N00                1362739571HCCLAIMPMT350900741
Oct 18 Electronic Deposit                    From WPS                                                                             2,281.42
          REF=182900162992820N00                6391268299HCCLAIMPMT1518927128
Oct 18 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                2,826.47
          REF=182890062049220N00                1350781558HCCLAIMPMT3384916251
Oct 18 Image Cash Letter Deposit                                                           8952907666                             8,778.20
Oct 18 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               12,297.73
          REF=182890062049180N00                1350781558HCCLAIMPMT3384916249
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 58Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 23 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Oct 18 Electronic Deposit                    From Managed Health S                                               18,078.30
          REF=182910099549180N00                2391821211HCCLAIMPMT
Oct 18 Electronic Deposit                    From WISCONSIN PHYSIC                                               26,794.32
          REF=182900129592140N00                4391268299HCCLAIMPMT150064
Oct 18 Image Cash Letter Deposit                                                      8953663326                 30,230.55
Oct 18 Electronic Deposit                    From ST OF INDIANA                                                  43,970.50
          REF=182900129497100N00                1356000158PAYABLES    0000064200
Oct 19 Electronic Deposit                    From HUMANA INS CO                                                       9.25
          REF=182910121411140N00                1391263473EFPAYMENT 296806
Oct 19 MERCH 8032516430                      CONNERSV DEPOSIT                                                        12.20
Oct 19 Electronic Deposit                    From ANTHEM BLUE IN5F                                                   12.33
          REF=182900154793490N00                3350781558HCCLAIMPMT3385057147
Oct 19 Electronic Deposit                    From HUMANA GOVT BUSI                                                   14.36
          REF=182900161987520N00                1611241225HCCLAIMPMT1190094240
Oct 19 MERCH 8032516455                      CONNERSV DEPOSIT                                                        18.00
Oct 19 Electronic Deposit                    From 36 TREAS 310                                                       28.56
          REF=182920058992050N00                9101036151 MISC PAY350900741360012
Oct 19 Electronic Deposit                    From UMR ELECTROLUX                                                     34.10
          REF=182910122013520N00                1341694736HCCLAIMPMT350900741
Oct 19 Electronic Deposit                    From MERCH SVC                                                          35.00
          REF=182920067272760N00                1246827607BKCRD DEP 899000002119665
Oct 19 Electronic Deposit                    From UMR ELECTROLUX                                                     36.02
          REF=182910122013500N00                1341694736HCCLAIMPMT350900741
Oct 19 Electronic Deposit                    From UMR                                                                37.78
          REF=182910122014000N00                1999999100HCCLAIMPMT350900741
Oct 19 Electronic Deposit                    From SF MUTUAL                                                          38.57
          REF=182910132973240N00                9H18SF0001HCCLAIMPMT118222100GH101
                                                7
Oct 19 Electronic Deposit                    From ANTHEM BLUE IN5F                                                   41.13
          REF=182900154793470N00                3350781558HCCLAIMPMT3385057148
Oct 19 Electronic Deposit                    From UNITED BEHAVIORA                                                   48.02
          REF=182910122014330N00                1805600001HCCLAIMPMT350900741
Oct 19 Electronic Deposit                    From Caresource                                                         55.71
          REF=182910147442640Y00                1311143265HCCLAIMPMT042000015315657
Oct 19 Electronic Deposit                    From WPS                                                                56.00
          REF=182910138126590N00                6391268299HCCLAIMPMT1508825720
Oct 19 Electronic Deposit                    From MERCH SVC                                                          75.00
          REF=182920067272740N00                1246827607BKCRD DEP 899000002044913
Oct 19 Electronic Deposit                    From UNITEDHEALTHCARE                                                   89.21
          REF=182910122014380N00                1411289245HCCLAIMPMT350900741
Oct 19 Electronic Deposit                    From 36 TREAS 310                                                       92.46
          REF=182920058991950N00                9101036151 MISC PAY350900741360012
Oct 19 Electronic Deposit                    From PALMETTO GBA                                                       96.01
          REF=182900144492880N00                9000000096HCCLAIMPMT1518927128
Oct 19 Electronic Deposit                    From GLOBAL PAYMENTS                                                    96.77
          REF=182910136447110N00                5469221406GLOBAL DEP8788014231394
Oct 19 Electronic Deposit                    From ST OF INDIANA                                                    114.00
          REF=182910115384350N00                1356000158PAYABLES    0000064200
Oct 19 Electronic Deposit                    From CareSource India                                                 123.15
          REF=182900177188020Y00                1320121856HCCLAIMPMT042000015265396
Oct 19 Electronic Deposit                    From CareSource India                                                 159.85
          REF=182900177187860Y00                1320121856HCCLAIMPMT042000015265386
Oct 19 Electronic Deposit                    From MDWISE INC                                                       169.33
          REF=182920058314390N00                0081931354HCCLAIMPMTFAYETTE
                                                MEMORIA
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 59Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101010100011011
                                                                                    1010001000101001011110
                                                                                    1001110101100000100001
                                                                                    1101110001100100110000
                                                                                    1100011111000001011011
                                                                                    1011010010010111101010
                                                                                    1001010000011000000011
                                                                                    1100001010010001011000
                                                                                    1101110001100110110111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110010010111010
                                                                                    1010010101010110010101
                                                                                    1010011101010010001100
                                                                                    1000010000001110111011
                                                                                    1010110111100000111000
                                                                                    1011011000011111100101
                                                                                    1000000111101000011000
                                                                                    1101111011101001010011
                                                                                    1111100100001000111010
                                                                                    1111100101101101001001
                                                                                    1101011100100111011010
                                                                                    1111111111111111111111

                                                                                                                              Page 24 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Oct 19 Electronic Deposit                    From SF MUTUAL                                                                        172.68
          REF=182910132973280N00                9H18SF0001HCCLAIMPMT118222351GH101
                                                7
Oct 19 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                207.71
          REF=182900154792860N00                1350781558HCCLAIMPMT3385057157
Oct 19 Electronic Deposit                    From HUMANA INS CO                                                                   252.84
          REF=182910121411480N00                1391263473EFPAYMENT 296806
Oct 19 Electronic Deposit                    From MERCH SVC                                                                       259.76
          REF=182920067272730N00                1246827607BKCRD DEP 899000002044889
Oct 19 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                304.04
          REF=182900154791740N00                1350781558HCCLAIMPMT3385057155
Oct 19 Image Cash Letter Deposit                                                          9252830319                              306.00
Oct 19 Electronic Deposit                    From MERCH SVC                                                                       321.50
          REF=182920067272750N00                1246827607BKCRD DEP 899000002045092
Oct 19 Electronic Deposit                    From HUMANA INS CO                                                                   322.92
          REF=182910121411500N00                1391263473EFPAYMENT 317106
Oct 19 Electronic Deposit                    From CareSource India                                                                334.02
          REF=182900177188160Y00                1320121856HCCLAIMPMT042000015265406
Oct 19 Electronic Deposit                    From HUMANA INS CO                                                                   393.26
          REF=182910121411160N00                1391263473EFPAYMENT 317106
Oct 19 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                402.00
          REF=182900154792880N00                1350781558HCCLAIMPMT3385057156
Oct 19 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                440.86
          REF=182900154791760N00                1350781558HCCLAIMPMT3385057154
Oct 19 Electronic Deposit                    From Medica                                                                          512.43
          REF=182910122014300N00                1111194265HCCLAIMPMT350900741
Oct 19 Image Cash Letter Deposit                                                          9252830321                               515.37
Oct 19 Image Cash Letter Deposit                                                          9252830112                               687.72
Oct 19 MERCH 8032515846                      CONNERSV DEPOSIT                                                                    1,281.66
Oct 19 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               1,286.34
          REF=182900154791820N00                1350781558HCCLAIMPMT3385057151
Oct 19 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               1,345.72
          REF=182900154791840N00                1350781558HCCLAIMPMT3385057153
Oct 19 MERCH 8032514971                      CONNERSV DEPOSIT                                                                    1,468.06
Oct 19 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               1,618.30
          REF=182900154791800N00                1350781558HCCLAIMPMT3385057152
Oct 19 Electronic Deposit                    From CareSource India                                                               1,637.32
          REF=182900177188260Y00                1320121856HCCLAIMPMT042000015265413
Oct 19 Electronic Deposit                    From UNITEDHEALTHCARE                                                               2,447.91
          REF=182910122014500N00                1411289245HCCLAIMPMT350900741
Oct 19 Electronic Deposit                    From WPS                                                                            3,162.07
          REF=182910138126570N00                6391268299HCCLAIMPMT1518927128
Oct 19 Electronic Deposit                    From MDWISE INC                                                                     4,856.96
          REF=182920058314680N00                0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 19 Electronic Deposit                    From MDWISE INC                                                                     5,196.95
          REF=182920058314350N00                0081931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 19 Image Cash Letter Deposit                                                          9253433728                             5,794.30
Oct 19 Electronic Deposit                    From ANTHEM BLUE IN5C                                                              18,112.21
          REF=182900154791780N00                1350781558HCCLAIMPMT3385057150
Oct 19 Electronic Deposit                    From UNITEDHEALTHCARE                                                              18,988.34
          REF=182910122014520N00                1411289245HCCLAIMPMT350900741
Oct 19 Electronic Deposit                    From WISCONSIN PHYSIC                                                              25,970.75
          REF=182910115521060N00                4391268299HCCLAIMPMT150064
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 60Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 25 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number           5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Oct 19 Electronic Deposit                    From MDWISE INC                                                     28,228.37
          REF=182920058314790N00                0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 19 Electronic Deposit                    From ANTHEM BLUE IN5C                                               56,104.77
          REF=182900154793310N00                1350781558HCCLAIMPMT3385057149
Oct 22 Electronic Deposit                    From ANTHEM BLUE IN5F                                                    5.29
          REF=182910132231700N00                3350781558HCCLAIMPMT3385123542
Oct 22 Image Cash Letter Deposit                                                      8054285170                     10.22
Oct 22 MERCH 8032514971                      CONNERSV DEPOSIT                                                        12.00
Oct 22 Electronic Deposit                    From HUMANA GOVT BUSI                                                   12.43
          REF=182910121257630N00                2610647538HCCLAIMPMT2190250317
Oct 22 Image Cash Letter Deposit                                                      8055215922                     12.90
Oct 22 Image Cash Letter Deposit                                                      8054285172                     15.18
Oct 22 Image Cash Letter Deposit                                                      8055216137                     16.76
Oct 22 Electronic Deposit                    From SF MUTUAL                                                          18.05
          REF=182950026475240N00                9H18SF0001HCCLAIMPMT118223068GH101
                                                8
Oct 22 Image Cash Letter Deposit                                                      8053153696                     18.12
Oct 22 Electronic Deposit                    From HUMANA SOUTHERN                                                    19.20
          REF=182920098493590N00                9391263ASDHCCLAIMPMT296806
Oct 22 Image Cash Letter Deposit                                                      8054510393                     20.00
Oct 22 Electronic Deposit                    From CIGNA                                                              20.01
          REF=182920087297740N00                9751677627HCCLAIMPMT350900741
Oct 22 Electronic Deposit                    From SF MUTUAL                                                          21.82
          REF=182950026475220N00                9H18SF0001HCCLAIMPMT118223067GH101
                                                8
Oct 22 Electronic Deposit                    From MERCH SVC                                                          25.00
          REF=182950039587970N00                1246827607BKCRD DEP 899000002119665
Oct 22 Electronic Deposit                    From UMR THE TOWNSEND                                                   29.50
          REF=182920098491950N00                1351038926HCCLAIMPMT350900741
Oct 22 Electronic Deposit                    From AARP Supplementa                                                   30.26
          REF=182920098493360N00                1362739571HCCLAIMPMT350900741
Oct 22 Image Cash Letter Deposit                                                      8054285159                     33.64
Oct 22 Electronic Deposit                    From AETNA H09                                                          33.80
          REF=182910115521570N00                1066033492HCCLAIMPMT1508825720
Oct 22 Image Cash Letter Deposit                                                      8055261111                     35.56
Oct 22 Electronic Deposit                    From UMR                                                                39.50
          REF=182920098492140N00                1999999100HCCLAIMPMT350900741
Oct 22 Electronic Deposit                    From ANTHEM BLUE IN5C                                                   40.00
          REF=182910132231490N00                1350781558HCCLAIMPMT3385123544
Oct 22 MERCH 8032516455                      CONNERSV DEPOSIT                                                        40.00
Oct 22 MERCH 8032516455                      CONNERSV DEPOSIT                                                        40.00
Oct 22 Electronic Deposit                    From SF MUTUAL                                                          40.02
          REF=182950026475200N00                9H18SF0001HCCLAIMPMT118223066GH101
                                                8
Oct 22 Image Cash Letter Deposit                                                      8055380089                     41.16
Oct 22 Image Cash Letter Deposit                                                      8053152348                     55.71
Oct 22 Electronic Deposit                    From ST OF INDIANA                                                      56.00
          REF=182920090280730N00                1356000158PAYABLES     0000064200
Oct 22 Image Cash Letter Deposit                                                      8054285163                     58.40
Oct 22 Electronic Deposit                    From SF MUTUAL                                                          61.57
          REF=182950026475280N00                9H18SF0001HCCLAIMPMT118223320GH101
                                                8
Oct 22 Image Cash Letter Deposit                                                      8054285161                     76.95
Oct 22 Electronic Deposit                    From INCENP CLAIMS                                                      96.00
          REF=182950031498160N00                1680461584HCCLAIMPMT
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 61Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101011000011011
                                                                                    1010001000101001001110
                                                                                    1001110101100001010101
                                                                                    1101110010100100001100
                                                                                    1100011000000001011101
                                                                                    1011010010010111010100
                                                                                    1001010000011000110011
                                                                                    1100001010010001010000
                                                                                    1101110001100111001111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110010010111010
                                                                                    1010010101010000110001
                                                                                    1010011101100011101100
                                                                                    1000010000111011011011
                                                                                    1010110111110011001100
                                                                                    1011011001110010110101
                                                                                    1000001011010010101000
                                                                                    1101110100001011000011
                                                                                    1111011011000011011010
                                                                                    1111001100000001010001
                                                                                    1101001100100001011010
                                                                                    1111111111111111111111

                                                                                                                              Page 26 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Oct 22 Electronic Deposit                    From CIGNA                                                                            121.59
          REF=182920087297760N00                9751677627HCCLAIMPMT350900741
Oct 22 Electronic Deposit                    From GLOBAL PAYMENTS                                                                 125.00
          REF=182950029754890N00                5469221406GLOBAL DEP8788014231394
Oct 22 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                129.50
          REF=182910132231250N00                1350781558HCCLAIMPMT3385123543
Oct 22 Image Cash Letter Deposit                                                          8054285155                              134.63
Oct 22 Electronic Deposit                    From Marketplace                                                                     144.42
          REF=182950043698890N00                6391864073HCCLAIMPMT
Oct 22 MERCH 8032515846                      CONNERSV DEPOSIT                                                                     153.18
Oct 22 Image Cash Letter Deposit                                                          8055049951                              188.80
Oct 22 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                197.55
          REF=182910132231680N00                3350781558HCCLAIMPMT3385123541
Oct 22 Image Cash Letter Deposit                                                          8053153693                              197.75
Oct 22 Electronic Deposit                    From HUMANA GOVT BUSI                                                                204.49
          REF=182910121257650N00                2610647538HCCLAIMPMT2190261615
Oct 22 Image Cash Letter Deposit                                                          8054285165                              227.61
Oct 22 Electronic Deposit                    From MERCH SVC                                                                       250.00
          REF=182950039587950N00                1246827607BKCRD DEP 899000002044889
Oct 22 Image Cash Letter Deposit                                                          8055049947                              276.55
Oct 22 Electronic Deposit                    From HUMANA INS CO                                                                   343.29
          REF=182920098160900N00                1391263473HCCLAIMPMT296806
Oct 22 Electronic Deposit                    From WPS                                                                             440.38
          REF=182950031497770N00                6391268299HCCLAIMPMT1508825720
Oct 22 Electronic Deposit                    From AARP Supplementa                                                                462.52
          REF=182920098493380N00                1362739571HCCLAIMPMT350900741
Oct 22 Image Cash Letter Deposit                                                          8053164175                              500.00
Oct 22 Image Cash Letter Deposit                                                          8055579932                              500.00
Oct 22 Image Cash Letter Deposit                                                          8055049939                              559.41
Oct 22 Electronic Deposit                    From UnitedHealthcare                                                                574.63
          REF=182920098492860N00                1111187726HCCLAIMPMT350900741
Oct 22 Electronic Deposit                    From UMR                                                                             580.90
          REF=182920098492100N00                1999999100HCCLAIMPMT350900741
Oct 22 Electronic Deposit                    From MERCH SVC                                                                      1,282.07
          REF=182950039587960N00                1246827607BKCRD DEP 899000002045092
Oct 22 MERCH 8033124630                      CONNERSV DEPOSIT                                                                    1,576.30
Oct 22 Electronic Deposit                    From HUMANA INS CO                                                                  1,859.76
          REF=182920098160940N00                1391263473HCCLAIMPMT317106
Oct 22 MERCH 8032514971                      CONNERSV DEPOSIT                                                                    2,029.54
Oct 22 Electronic Deposit                    From WPS                                                                            2,485.80
          REF=182950031497750N00                6391268299HCCLAIMPMT1518927128
Oct 22 Electronic Deposit                    From INCENP CLAIMS                                                                  9,952.40
          REF=182950031498140N00                1680461584HCCLAIMPMT
Oct 22 Electronic Deposit                    From UnitedHealthcare                                                              10,854.65
          REF=182920098492840N00                1111187726HCCLAIMPMT350900741
Oct 22 Electronic Deposit                    From UMR                                                                           12,949.22
          REF=182920098492120N00                1999999100HCCLAIMPMT350900741
Oct 22 Electronic Deposit                    From WISCONSIN PHYSIC                                                              20,454.34
          REF=182920090347690N00                4391268299HCCLAIMPMT150064
Oct 23 Electronic Deposit                    From MERCH SVC                                                                         20.00
          REF=182960046518170N00                1246827607BKCRD DEP 899000002119665
Oct 23 MERCH 8032516497                      CONNERSV DEPOSIT                                                                       20.00
Oct 23 Electronic Deposit                    From CIGNA                                                                             20.01
          REF=182950106833230N00                5015938303HCCLAIMPMT201801039026098
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 62Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 27 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number           5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Oct 23 Electronic Deposit                    From SF MUTUAL                                                         20.01
          REF=182950107542140N00                9H18SF0001HCCLAIMPMT118224063GH101
                                                9
Oct 23 Electronic Deposit                    From HUMANA GOVT BUSI                                                   32.77
          REF=182920097969740N00                2610647538HCCLAIMPMT2190267749
Oct 23 Image Cash Letter Deposit                                                      8354988592                     33.64
Oct 23 Electronic Deposit                    From CIGNA                                                              34.73
          REF=182950106833250N00                5015938303HCCLAIMPMT201801039028580
Oct 23 Electronic Deposit                    From HUMANA INS CO                                                      37.75
          REF=182950096826960N00                1391263473HCCLAIMPMT296806
Oct 23 MERCH 8032516281                      CONNERSV DEPOSIT                                                        40.00
Oct 23 Electronic Deposit                    From MERCH SVC                                                          46.00
          REF=182960046518160N00                1246827607BKCRD DEP 899000002119665
Oct 23 Electronic Deposit                    From ST OF INDIANA                                                      58.00
          REF=182950090011270N00                1356000158PAYABLES    0000064200
Oct 23 Electronic Deposit                    From ANTHEM BCBS                                                        65.54
          REF=182950087854900N00                1311440175HCCLAIMPMT720825896
Oct 23 Electronic Deposit                    From GLOBAL PAYMENTS                                                    76.05
          REF=182950111192520N00                5469221406GLOBAL DEP8788014231394
Oct 23 Electronic Deposit                    From GLOBAL PAYMENTS                                                    80.88
          REF=182950111192530N00                5469221406GLOBAL DEP8788014231394
Oct 23 Electronic Deposit                    From AARP Supplementa                                                   81.68
          REF=182950098966780N00                1362739571HCCLAIMPMT350900741
Oct 23 Electronic Deposit                    From MERCH SVC                                                        100.00
          REF=182960046518140N00                1246827607BKCRD DEP 899000002044913
Oct 23 MERCH 8032516455                      CONNERSV DEPOSIT                                                      103.50
Oct 23 Electronic Deposit                    From CIGNA                                                            116.64
          REF=182950106833160N00                5015938280HCCLAIMPMT201801039028570
Oct 23 Electronic Deposit                    From AETNA H09                                                        123.50
          REF=182920090347820N00                1066033492HCCLAIMPMT1518927128
Oct 23 Electronic Deposit                    From MERCH SVC                                                        127.00
          REF=182960046518130N00                1246827607BKCRD DEP 899000002044889
Oct 23 Electronic Deposit                    From ANTHEM BCBS                                                      129.25
          REF=182950087854880N00                1311440175HCCLAIMPMT720825895
Oct 23 Electronic Deposit                    From WPS                                                              185.10
          REF=182950112969310N00                6391268299HCCLAIMPMT1508825720
Oct 23 Electronic Deposit                    From UnitedHealthcare                                                 234.28
          REF=182950097047170N00                1111187726HCCLAIMPMT350900741
Oct 23 Electronic Deposit                    From UMR                                                              240.28
          REF=182950098966280N00                1999999100HCCLAIMPMT350900741
Oct 23 Electronic Deposit                    From ANTHEM BCBS                                                      290.69
          REF=182950087855160N00                1311440175HCCLAIMPMT720847982
Oct 23 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 325.54
          REF=182950025594040N00                1350781558HCCLAIMPMT3385194640
Oct 23 Image Cash Letter Deposit                                                      8355410417                   345.67
Oct 23 Electronic Deposit                    From ANTHEM BLUE IN5F                                                 356.04
          REF=182950025594300N00                3350781558HCCLAIMPMT3385194638
Oct 23 Electronic Deposit                    From HUMANA INS CO                                                    366.18
          REF=182950096826980N00                1391263473HCCLAIMPMT317106
Oct 23 MERCH 8033124630                      CONNERSV DEPOSIT                                                      412.93
Oct 23 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 423.68
          REF=182950025593780N00                1350781558HCCLAIMPMT3385194639
Oct 23 Electronic Deposit                    From HUMANA INS CO                                                    484.15
          REF=182950096826600N00                1391263473HCCLAIMPMT317106
Oct 23 Electronic Deposit                    From CIGNA                                                            599.24
          REF=182950106833300N00                5016014530HCCLAIMPMT201801039026943
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 63Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                           Statement Period:
                                                                                                                                 Oct 1, 2018
                                                                                                                                     through
                                                                                     1010101010101010101010
                                                                                     1010001101011100011011
                                                                                     1010001000101001010110
                                                                                     1001110101100000000001
                                                                                     1101110010100100101000
                                                                                     1100011001000000011001
                                                                                     1011010010010111101110
                                                                                     1001010000011000110011
                                                                                     1100001010010000111000
                                                                                     1101110001100100111111
                                                                                                                                Oct 31, 2018
                                                                                     1001110110010111000010
                                                                                     1010010101011110100101
                                                                                     1010011101111010010000
                                                                                     1000010000000011001011
                                                                                     1010110101101011010000
                                                                                     1011011000100010100101
                                                                                     1000000001010111010000
                                                                                     1101110001011101101011
                                                                                     1111010001101100011010
                                                                                     1111110100000111001001
                                                                                     1101011100101001011010
                                                                                     1111111111111111111111

                                                                                                                               Page 28 of 38

ANALYZED CHECKING                                                                                                         (CONTINUED)
U.S. Bank National Association                                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                          Ref Number                              Amount
Oct 23 Electronic Deposit                    From HUMANA AHP                                                                        657.48
          REF=182950081565370Y00                4201001348HCCLAIMPMT317106
Oct 23 MERCH 8032515846                      CONNERSV DEPOSIT                                                                       936.95
Oct 23 Electronic Deposit                    From 36 TREAS 310                                                                    1,100.36
          REF=182960038902980N00                9101036151 MISC PAY350900741360012
Oct 23 Electronic Deposit                    From WPS                                                                             1,252.60
          REF=182950112969290N00                6391268299HCCLAIMPMT1518927128
Oct 23 MERCH 8032514971                      CONNERSV DEPOSIT                                                                     1,296.43
Oct 23 Image Cash Letter Deposit                                                           8354929690                             1,678.36
Oct 23 Electronic Deposit                    From AARP Supplementa                                                                1,730.01
          REF=182950098966800N00                1362739571HCCLAIMPMT350900741
Oct 23 Electronic Deposit                    From MERCH SVC                                                                       1,823.13
          REF=182960046518150N00                1246827607BKCRD DEP 899000002045092
Oct 23 Electronic Deposit                    From UnitedHealthcare                                                                2,414.61
          REF=182950097047150N00                1111187726HCCLAIMPMT350900741
Oct 23 Image Cash Letter Deposit                                                           8355824984                             3,164.33
Oct 23 Electronic Deposit                    From UMR                                                                             5,513.96
          REF=182950098966260N00                1999999100HCCLAIMPMT350900741
Oct 23 Electronic Deposit                    From WISCONSIN PHYSIC                                                                7,101.62
          REF=182950090120710N00                4391268299HCCLAIMPMT150064
Oct 23 Electronic Deposit                    From ANTHEM BCBS                                                                     7,508.36
          REF=182950087855220N00                1311440175HCCLAIMPMT720887879
Oct 23 Electronic Deposit                    From INCENP CLAIMS                                                                  12,625.94
          REF=182960047452810N00                1680461584HCCLAIMPMT
Oct 24 Electronic Deposit                    From DXC Tech Svc LLC                                                                   13.76
          REF=182950097049320N00                1822287119HCCLAIMPMT100268220N
Oct 24 Electronic Deposit                    From SF MUTUAL                                                                          15.18
          REF=182960089796690N00                9H18SF0001HCCLAIMPMT118224749GH102
                                                2
Oct 24 Electronic Deposit                    From HUMANA INS CO                                                                      16.20
          REF=182960076555810N00                1391263473EFPAYMENT 296806
Oct 24 Electronic Deposit                    From DXC Tech Svc LLC                                                                   19.16
          REF=182950097049280N00                1822287119HCCLAIMPMT100268220H
Oct 24 Electronic Deposit                    From AARP Supplementa                                                                   22.09
          REF=182960076937400N00                1362739571HCCLAIMPMT350900741
Oct 24 Electronic Deposit                    From ST OF INDIANA                                                                      28.00
          REF=182960068055920N00                1356000158PAYABLES    0000064200
Oct 24 Electronic Deposit                    From HUMANA GOVT BUSI                                                                   33.29
          REF=182950112548810N00                2610647538HCCLAIMPMT2190285721
Oct 24 Electronic Deposit                    From DXC Tech Svc LLC                                                                   33.57
          REF=182950097049360N00                1822287119HCCLAIMPMT100268220R
Oct 24 MERCH 8032516224                      CONNERSV DEPOSIT                                                                        35.00
Oct 24 Electronic Deposit                    From HUMANA GOVT BUSI                                                                   47.28
          REF=182950112548790N00                2610647538HCCLAIMPMT2190285720
Oct 24 MERCH 8032516356                      CONNERSV DEPOSIT                                                                       50.00
Oct 24 MERCH 8032516430                      CONNERSV DEPOSIT                                                                       85.25
Oct 24 Electronic Deposit                    From MERCH SVC                                                                        100.00
          REF=182970023113160N00                1246827607BKCRD DEP 899000002045092
Oct 24 Electronic Deposit                    From MERCH SVC                                                                        108.00
          REF=182970023113150N00                1246827607BKCRD DEP 899000002044889
Oct 24 Electronic Deposit                    From AARP Supplementa                                                                 110.06
          REF=182960076937420N00                1362739571HCCLAIMPMT350900741
Oct 24 Electronic Deposit                    From UMR                                                                              110.64
          REF=182960076937840N00                1999999100HCCLAIMPMT350900741
Oct 24 MERCH 8033124630                      CONNERSV DEPOSIT                                                                      152.33
Oct 24 Image Cash Letter Deposit                                                           8653362888                              160.00
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 64Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 29 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Oct 24 Electronic Deposit                    From WPS                                                               193.47
          REF=182960095004010N00                6391268299HCCLAIMPMT1508825720
Oct 24 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 193.97
          REF=182950106449880N00                1350781558HCCLAIMPMT3385268202
Oct 24 Electronic Deposit                    From CareSource India                                                 197.69
          REF=182950124413710Y00                1320121856HCCLAIMPMT042000015422863
Oct 24 MERCH 8032516455                      CONNERSV DEPOSIT                                                      210.00
Oct 24 MERCH 8032514971                      CONNERSV DEPOSIT                                                      231.27
Oct 24 Electronic Deposit                    From DXC Tech Svc LLC                                                 341.30
          REF=182950097049260N00                1822287119HCCLAIMPMT100268220G
Oct 24 Electronic Deposit                    From DXC Tech Svc LLC                                                 361.71
          REF=182950097049340N00                1822287119HCCLAIMPMT100268220P
Oct 24 Electronic Deposit                    From DXC Tech Svc LLC                                                 448.55
          REF=182950097049380N00                1822287119HCCLAIMPMT100415070A
Oct 24 Electronic Deposit                    From DXC Tech Svc LLC                                                 467.31
          REF=182950097049300N00                1822287119HCCLAIMPMT100268220K
Oct 24 Electronic Deposit                    From CareSource India                                                 562.52
          REF=182950124413870Y00                1320121856HCCLAIMPMT042000015422874
Oct 24 Electronic Deposit                    From UnitedHealthcare                                                 640.27
          REF=182960076938390N00                1111187726HCCLAIMPMT350900741
Oct 24 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 979.62
          REF=182950106449600N00                1350781558HCCLAIMPMT3385268201
Oct 24 Electronic Deposit                    From MDWISE INC                                                      2,337.72
          REF=182960109270550N00                0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 24 Image Cash Letter Deposit                                                      8653300784                  2,878.07
Oct 24 Electronic Deposit                    From WPS                                                             3,394.21
          REF=182960095003990N00                6391268299HCCLAIMPMT1518927128
Oct 24 Image Cash Letter Deposit                                                      8653598585                  3,977.76
Oct 24 Electronic Deposit                    From WISCONSIN PHYSIC                                                7,668.11
          REF=182960068139020N00                4391268299HCCLAIMPMT150064
Oct 24 Image Cash Letter Deposit                                                      8653362890                 11,692.89
Oct 24 Electronic Deposit                    From DXC Tech Svc LLC                                               50,042.97
          REF=182950097049990N00                1822287119HCCLAIMPMT200406860A
Oct 24 Electronic Deposit                    From MDWISE INC                                                     53,908.61
          REF=182960109270680N00                0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 25 Electronic Deposit                    From BANKERS FIDELITY                                                    5.29
          REF=182970056984370N00                2580658963HCCLAIMPMT
Oct 25 Electronic Deposit                    From PALMETTO GBA                                                        7.71
          REF=182960076939550N00                9000000096HCCLAIMPMT1518927128
Oct 25 Image Cash Letter Deposit                                                      8952628893                     10.00
Oct 25 Image Cash Letter Deposit                                                      8952632068                     10.00
Oct 25 Image Cash Letter Deposit                                                      8952478457                     12.90
Oct 25 Image Cash Letter Deposit                                                      8952548760                     14.17
Oct 25 Image Cash Letter Deposit                                                      8953172610                     33.00
Oct 25 Electronic Deposit                    From AARP Supplementa                                                   40.86
          REF=182970057962840N00                1362739571HCCLAIMPMT350900741
Oct 25 Electronic Deposit                    From MERCH SVC                                                          45.90
          REF=182980014550460N00                1246827607BKCRD DEP 899000002044913
Oct 25 Electronic Deposit                    From UnitedHealthcare                                                   53.41
          REF=182970057963390N00                1111187726HCCLAIMPMT350900741
Oct 25 Electronic Deposit                    From WPS                                                                57.25
          REF=182970079097710N00                6391268299HCCLAIMPMT1508825720
Oct 25 Image Cash Letter Deposit                                                      8952802560                     61.01
Oct 25 Image Cash Letter Deposit                                                      8953216875                     64.02
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 65Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101000000010011
                                                                                    1010001000101001011110
                                                                                    1001110101100001101101
                                                                                    1101110010100101110000
                                                                                    1100011010000001111111
                                                                                    1011010010010111010100
                                                                                    1001010000011000000011
                                                                                    1100001010010000010000
                                                                                    1101110001100100111111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110010001101110
                                                                                    1010010101011011110101
                                                                                    1010011101001000110000
                                                                                    1000010000101111000011
                                                                                    1010110101010000110100
                                                                                    1011011010001111001101
                                                                                    1000001110111111110000
                                                                                    1101110100000010001011
                                                                                    1111011010100101111110
                                                                                    1111011100001111011101
                                                                                    1101011100100101101010
                                                                                    1111111111111111111111

                                                                                                                              Page 30 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date       Description of Transaction                                                     Ref Number                              Amount
Oct 25     Image Cash Letter Deposit                                                      8952491439                               65.00
Oct 25     Image Cash Letter Deposit                                                      8952802615                               69.90
Oct 25     MERCH 8033124630                  CONNERSV DEPOSIT                                                                      70.00
Oct 25     Electronic Deposit                From GLOBAL PAYMENTS                                                                  78.23
              REF=182970075176210N00            5469221406GLOBAL DEP8788014231394
Oct 25     Electronic Deposit                From HUMANA INS CO                                                                     81.24
              REF=182970056633470N00            1391263473HCCLAIMPMT296806
Oct 25     MERCH 8032516430                  CONNERSV DEPOSIT                                                                     100.00
Oct 25     Image Cash Letter Deposit                                                      8952632066                              105.00
Oct 25     Electronic Deposit                From MERCH SVC                                                                       119.00
              REF=182980014550470N00            1246827607BKCRD DEP 899000002119665
Oct 25     Image Cash Letter Deposit                                                      8952548762                              136.12
Oct 25     Electronic Deposit                From HUMANA AHP                                                                      162.92
              REF=182970038051820Y00            4201001348HCCLAIMPMT296806
Oct 25     Electronic Deposit                From ANTHEM BLUE IN5F                                                                170.82
              REF=182960089071960N00            3350781558HCCLAIMPMT3385352582
Oct   25   MERCH 8032516455                  CONNERSV DEPOSIT                                                                     185.68
Oct   25   Image Cash Letter Deposit                                                      8952632064                              200.00
Oct   25   Image Cash Letter Deposit                                                      8952548757                              210.00
Oct   25   Electronic Deposit                From AARP Supplementa                                                                252.13
              REF=182970057962860N00            1362739571HCCLAIMPMT350900741
Oct 25     Electronic Deposit                From ANTHEM BLUE IN5C                                                                395.91
              REF=182960089071670N00            1350781558HCCLAIMPMT3385352585
Oct 25     MERCH 8032514971                  CONNERSV DEPOSIT                                                                     397.13
Oct 25     Electronic Deposit                From UnitedHealthcare                                                                593.57
              REF=182970057963370N00            1111187726HCCLAIMPMT350900741
Oct 25     Electronic Deposit                From WPS                                                                            1,684.82
              REF=182970079097690N00            6391268299HCCLAIMPMT1518927128
Oct 25     Electronic Deposit                From ANTHEM BLUE IN5C                                                               2,325.90
              REF=182960089071290N00            1350781558HCCLAIMPMT3385352584
Oct 25     Electronic Deposit                From HUMANA INS CO                                                                  2,370.03
              REF=182970056633490N00            1391263473HCCLAIMPMT317106
Oct 25     Electronic Deposit                From ST OF INDIANA                                                                 13,000.00
              REF=182970049795720N00            1356000158PAYABLES   0000064200
Oct 25     Image Cash Letter Deposit                                                      8953352694                            13,171.92
Oct 25     Image Cash Letter Deposit                                                      8952754745                            18,497.29
Oct 25     Electronic Deposit                From WISCONSIN PHYSIC                                                              23,633.93
              REF=182970049911550N00            4391268299HCCLAIMPMT150064
Oct 25     Electronic Deposit                From MERCH SVC                                                                     25,783.26
              REF=182980014550490N00            1246827607BKCRD DEP 899000002045092
Oct 25     Electronic Deposit                From ANTHEM BLUE IN5C                                                              29,005.18
              REF=182960089071840N00            1350781558HCCLAIMPMT3385352583
Oct 26     Image Cash Letter Deposit                                                      9252832833                                 9.00
Oct 26     Electronic Deposit                From 36 TREAS 310                                                                      14.72
              REF=182990077287970N00            9101036151 MISC PAY350900741360012
Oct 26     Electronic Deposit                From AETNA AS01                                                                        17.09
              REF=182970049912900N00            3066033492HCCLAIMPMT1518927128
Oct 26     Electronic Deposit                From AETNA AS01                                                                        20.01
              REF=182970049912880N00            3066033492HCCLAIMPMT1508825720
Oct 26     Electronic Deposit                From UMR ELECTROLUX                                                                    27.34
              REF=182980038370940N00            1341694736HCCLAIMPMT350900741
Oct 26     Electronic Deposit                From AETNA AS01                                                                        30.53
              REF=182970049912730N00            1066033492HCCLAIMPMT1518927128
Oct 26     Electronic Deposit                From MERCH SVC                                                                         42.50
              REF=182990084740760N00            1246827607BKCRD DEP 899000002119665
Oct 26     Image Cash Letter Deposit                                                      9252657040                                44.53
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 66Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 31 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Oct 26 Electronic Deposit                    From UNITED BEHAVIORA                                                  48.02
          REF=182980038372310N00                1805600001HCCLAIMPMT350900741
Oct 26 Image Cash Letter Deposit                                                      9252912504                     50.00
Oct 26 MERCH 8032516455                      CONNERSV DEPOSIT                                                        50.00
Oct 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                   57.56
          REF=182970071001640N00                1350781558HCCLAIMPMT3385447842
Oct 26 Image Cash Letter Deposit                                                      9252657512                     61.01
Oct 26 Electronic Deposit                    From UNICARE 05C                                                        62.59
          REF=182970071002250N00                A520913817HCCLAIMPMT3385447837
Oct 26 Electronic Deposit                    From CareSource India                                                   66.68
          REF=182970095344930Y00                1320121856HCCLAIMPMT042000015537441
Oct 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                   74.30
          REF=182970071001660N00                1350781558HCCLAIMPMT3385447843
Oct 26 Image Cash Letter Deposit                                                      9252570306                    78.15
Oct 26 Image Cash Letter Deposit                                                      9252634404                   124.42
Oct 26 Electronic Deposit                    From UnitedHealthcare                                                 129.31
          REF=182980038371990N00                1111187726HCCLAIMPMT350900741
Oct 26 Electronic Deposit                    From CareSource India                                                 139.56
          REF=182970095344890Y00                1320121856HCCLAIMPMT042000015537439
Oct 26 Image Cash Letter Deposit                                                      9252634592                   141.05
Oct 26 Electronic Deposit                    From CIGNA                                                            171.86
          REF=182970076142220N00                9751677627HCCLAIMPMT350900741
Oct 26 Electronic Deposit                    From Medica                                                           173.39
          REF=182980038372260N00                1111194265HCCLAIMPMT350900741
Oct 26 Image Cash Letter Deposit                                                      9252659444                   190.46
Oct 26 Electronic Deposit                    From CareSource India                                                 206.24
          REF=182970095344770Y00                1320121856HCCLAIMPMT042000015537432
Oct 26 Electronic Deposit                    From MDWISE INC                                                       207.10
          REF=182990076102830N00                0151931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 26 Electronic Deposit                    From Managed Health S                                                 245.22
          REF=182980028816480N00                2391821211HCCLAIMPMT
Oct 26 Electronic Deposit                    From MERCH SVC                                                        360.00
          REF=182990084740740N00                1246827607BKCRD DEP 899000002044889
Oct 26 Electronic Deposit                    From CareSource India                                                 389.37
          REF=182970095344690Y00                1320121856HCCLAIMPMT042000015537427
Oct 26 Electronic Deposit                    From UNITEDHEALTHCARE                                                 432.56
          REF=182980038371580N00                1411289245HCCLAIMPMT350900741
Oct 26 Electronic Deposit                    From MDWISE INC                                                       480.68
          REF=182990076102860N00                0081931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 26 MERCH 8033124630                      CONNERSV DEPOSIT                                                      499.31
Oct 26 MERCH 8032515846                      CONNERSV DEPOSIT                                                      634.01
Oct 26 Electronic Deposit                    From UnitedHealthcare                                                 702.19
          REF=182980038371950N00                1111187726HCCLAIMPMT350900741
Oct 26 Image Cash Letter Deposit                                                      9252624264                    935.74
Oct 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                1,047.57
          REF=182970071000500N00                1350781558HCCLAIMPMT3385447841
Oct 26 Electronic Deposit                    From UNITEDHEALTHCARE                                                1,106.10
          REF=182980038371560N00                1411289245HCCLAIMPMT350900741
Oct 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                1,333.35
          REF=182970071000520N00                1350781558HCCLAIMPMT3385447840
Oct 26 Electronic Deposit                    From AETNA AS01                                                      1,397.58
          REF=182970030575920N00                1066033492HCCLAIMPMT1508825720
Oct 26 MERCH 8032514971                      CONNERSV DEPOSIT                                                     1,594.87
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 67Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101000100010011
                                                                                    1010001000101001000110
                                                                                    1001110101100000111001
                                                                                    1101110010100101010100
                                                                                    1100011011000000111011
                                                                                    1011010010010111101110
                                                                                    1001010000011000000011
                                                                                    1100001010010001111000
                                                                                    1101110001100111001111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110010100010110
                                                                                    1010010101010101100001
                                                                                    1010011101010001001100
                                                                                    1000010000010111010011
                                                                                    1010110111001000101000
                                                                                    1011011011011111011101
                                                                                    1000000100111010001000
                                                                                    1101110001010100100011
                                                                                    1111010000001010111110
                                                                                    1111100100001001000101
                                                                                    1101001100101101101010
                                                                                    1111111111111111111111

                                                                                                                              Page 32 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Oct 26 Electronic Deposit                    From WPS                                                                            1,656.81
          REF=182980054020760N00                6391268299HCCLAIMPMT1508825720
Oct 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               1,680.43
          REF=182970071000560N00                1350781558HCCLAIMPMT3385447836
Oct 26 Electronic Deposit                    From WPS                                                                            2,863.81
          REF=182980054020740N00                6391268299HCCLAIMPMT1518927128
Oct 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               3,569.13
          REF=182970071000540N00                1350781558HCCLAIMPMT3385447838
Oct 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               3,842.12
          REF=182970071000580N00                1350781558HCCLAIMPMT3385447839
Oct 26 Electronic Deposit                    From MERCH SVC                                                                      4,788.99
          REF=182990084740750N00                1246827607BKCRD DEP 899000002045092
Oct 26 Electronic Deposit                    From Managed Health S                                                               6,734.83
          REF=182980028816500N00                2391821211HCCLAIMPMT
Oct 26 Electronic Deposit                    From MDWISE INC                                                                     8,840.02
          REF=182990076102940N00                0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 26 Electronic Deposit                    From UNITEDHEALTHCARE                                                               9,173.41
          REF=182980038371600N00                1411289245HCCLAIMPMT350900741
Oct 26 Image Cash Letter Deposit                                                          9252626057                            14,709.99
Oct 26 Electronic Deposit                    From WISCONSIN PHYSIC                                                              35,941.84
          REF=182980031019180N00                4391268299HCCLAIMPMT150064
Oct 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                              37,978.83
          REF=182970071002110N00                1350781558HCCLAIMPMT3385447835
Oct 26 Electronic Deposit                    From MDWISE INC                                                                    43,944.41
          REF=182990076103190N00                0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Oct 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                            102,175.88
          REF=182970071002130N00                1350781558HCCLAIMPMT3385447834
Oct 29 Electronic Deposit                    From UMR                                                                                1.44
          REF=182990124106950N00                1999999100HCCLAIMPMT350900741
Oct 29 Image Cash Letter Deposit                                                          8053076225                                10.00
Oct 29 Image Cash Letter Deposit                                                          8054247499                                10.00
Oct 29 Electronic Deposit                    From MERCH SVC                                                                         17.80
          REF=183020062643490N00                1246827607BKCRD DEP 899000002044913
Oct 29 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                  20.00
          REF=182980047937420N00                1350781558HCCLAIMPMT3385511616
Oct 29 Image Cash Letter Deposit                                                          8054054745                                20.00
Oct 29 Image Cash Letter Deposit                                                          8055454968                                20.00
Oct 29 Image Cash Letter Deposit                                                          8055356253                                20.43
Oct 29 MERCH 8032516281                      CONNERSV DEPOSIT                                                                       25.00
Oct 29 MERCH 8032516455                      CONNERSV DEPOSIT                                                                       27.00
Oct 29 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                  27.71
          REF=182980047937850N00                3350781558HCCLAIMPMT3385511614
Oct 29 MERCH 8032516398                      CONNERSV DEPOSIT                                                                       30.00
Oct 29 Image Cash Letter Deposit                                                          8053043911                                32.42
Oct 29 Image Cash Letter Deposit                                                          8053056432                                34.73
Oct 29 Electronic Deposit                    From AARP Supplementa                                                                  39.49
          REF=182990124107180N00                1362739571HCCLAIMPMT350900741
Oct 29 MERCH 8032516455                      CONNERSV DEPOSIT                                                                       40.00
Oct 29 Image Cash Letter Deposit                                                          8053055663                                48.41
Oct 29 Image Cash Letter Deposit                                                          8055455564                                49.44
Oct 29 Image Cash Letter Deposit                                                          8054421373                                53.70
Oct 29 Image Cash Letter Deposit                                                          8053076227                                53.82
Oct 29 Electronic Deposit                    From GLOBAL PAYMENTS                                                                   71.04
          REF=183020053398000N00                5469221406GLOBAL DEP8788014231394
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 68Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 33 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date       Description of Transaction                                                 Ref Number                   Amount
Oct 29     Image Cash Letter Deposit                                                  8054421378                    71.77
Oct 29     Image Cash Letter Deposit                                                  8054421370                    71.92
Oct 29     Image Cash Letter Deposit                                                  8054399039                    85.00
Oct 29     Electronic Deposit                From Buckeye Communit                                                  88.90
              REF=183020065159460N00            2320045282HCCLAIMPMT
Oct 29     Image Cash Letter Deposit                                                  8053056430                     93.08
Oct 29     Electronic Deposit                From HUMANA INS CO                                                      98.07
              REF=182990123582090N00            1391263473HCCLAIMPMT317106
Oct 29     MERCH 8033124630                  CONNERSV DEPOSIT                                                      100.00
Oct 29     Electronic Deposit                From UMR                                                              131.69
              REF=182990124106930N00            1999999100HCCLAIMPMT350900741
Oct   29   Image Cash Letter Deposit                                                  8054421376                   136.99
Oct   29   Image Cash Letter Deposit                                                  8054640555                   177.14
Oct   29   MERCH 8032516455                  CONNERSV DEPOSIT                                                      191.01
Oct   29   MERCH 8032515846                  CONNERSV DEPOSIT                                                      191.92
Oct   29   Electronic Deposit                From MERCH SVC                                                        196.00
              REF=183020062643510N00            1246827607BKCRD DEP 899000002119665
Oct 29     Electronic Deposit                From MERCH SVC                                                        198.50
              REF=183020062643480N00            1246827607BKCRD DEP 899000002044889
Oct 29     Electronic Deposit                From MERCH SVC                                                        202.06
              REF=183020062643500N00            1246827607BKCRD DEP 899000002045092
Oct 29     Electronic Deposit                From CIGNA                                                            251.70
              REF=182990102426180N00            9751677627HCCLAIMPMT350900741
Oct 29     Electronic Deposit                From UnitedHealthcare                                                 263.84
              REF=182990124107420N00            1111187726HCCLAIMPMT350900741
Oct 29     Electronic Deposit                From ANTHEM BLUE IN5C                                                 267.72
              REF=182980047937640N00            1350781558HCCLAIMPMT3385511617
Oct 29     MERCH 8033124630                  CONNERSV DEPOSIT                                                      274.35
Oct 29     Electronic Deposit                From 36 TREAS 310                                                     438.25
              REF=183020055113550N00            9101036151 MISC PAY350900741360012
Oct 29     MERCH 8033124630                  CONNERSV DEPOSIT                                                      469.14
Oct 29     Electronic Deposit                From HUMANA INS CO                                                    658.29
              REF=182990123582070N00            1391263473HCCLAIMPMT296806
Oct 29     Electronic Deposit                From WPS                                                              681.90
              REF=183020055486540N00            6391268299HCCLAIMPMT1508825720
Oct 29     MERCH 8032514971                  CONNERSV DEPOSIT                                                      768.50
Oct 29     Image Cash Letter Deposit                                                  8054401494                   800.00
Oct 29     Electronic Deposit                From 36 TREAS 310                                                     801.70
              REF=183020055113690N00            9101036151 MISC PAY350900741360012
Oct 29     Image Cash Letter Deposit                                                  8053077256                   815.67
Oct 29     Electronic Deposit                From UnitedHealthcare                                                 957.41
              REF=182990124107440N00            1111187726HCCLAIMPMT350900741
Oct 29     Image Cash Letter Deposit                                                  8054741035                    980.73
Oct 29     Electronic Deposit                From AARP Supplementa                                                1,885.70
              REF=182990124107200N00            1362739571HCCLAIMPMT350900741
Oct 29     Electronic Deposit                From WPS                                                             2,160.69
              REF=183020055486520N00            6391268299HCCLAIMPMT1518927128
Oct 29     Image Cash Letter Deposit                                                  8054450767                  3,589.50
Oct 29     Electronic Deposit                From WISCONSIN PHYSIC                                                4,975.46
              REF=182990124108480N00            4391268299HCCLAIMPMT150064
Oct 29     Electronic Deposit                From ANTHEM BLUE IN5F                                                5,064.24
              REF=182980047937870N00            3350781558HCCLAIMPMT3385511613
Oct 29     Electronic Deposit                From ANTHEM BLUE IN5C                                                6,488.93
              REF=182980047937400N00            1350781558HCCLAIMPMT3385511615
Oct 29     Image Cash Letter Deposit                                                  8053080474                  9,376.40
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 69Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                                Oct 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010001101001000010011
                                                                                    1010001000101001010010
                                                                                    1001110101100000000001
                                                                                    1101110010100101001100
                                                                                    1100011100000001111111
                                                                                    1011010010010111101110
                                                                                    1001010000011000110011
                                                                                    1100001010010001111000
                                                                                    1101110001100110100111
                                                                                                                               Oct 31, 2018
                                                                                    1001110110010101111010
                                                                                    1010010101010000011001
                                                                                    1010011101000010001000
                                                                                    1000010000001100001111
                                                                                    1010110100011010111000
                                                                                    1011011011001111001101
                                                                                    1000000011110000000000
                                                                                    1101110001000111110011
                                                                                    1111100111010000000110
                                                                                    1111110100010011000001
                                                                                    1101010100101111101010
                                                                                    1111111111111111111111

                                                                                                                              Page 34 of 38

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Oct 30 Electronic Deposit                    From HUMANA INS CO                                                                     9.89
          REF=183030083590260N00                1391263473EFPAYMENT 296806
Oct 30 Electronic Deposit                    From HUMANA GOVT BUSI                                                                  13.43
          REF=183020049372950N00                2610647538HCCLAIMPMT2190356503
Oct 30 Image Cash Letter Deposit                                                          8355290113                                14.72
Oct 30 MERCH 8032516430                      CONNERSV DEPOSIT                                                                       25.00
Oct 30 Electronic Deposit                    From HUMANA INS CO                                                                     28.85
          REF=183030083590080N00                1391263473EFPAYMENT 296806
Oct 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                  42.84
          REF=183020049372560N00                1350781558HCCLAIMPMT3385577566
Oct 30 MERCH 8032516497                      CONNERSV DEPOSIT                                                                       45.00
Oct 30 Electronic Deposit                    From MERCH SVC                                                                         55.00
          REF=183030092661520N00                1246827607BKCRD DEP 899000002119665
Oct 30 Electronic Deposit                    From MERCH SVC                                                                         55.00
          REF=183030092661530N00                1246827607BKCRD DEP 899000002119665
Oct 30 MERCH 8032516455                      CONNERSV DEPOSIT                                                                       60.00
Oct 30 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                  62.64
          REF=183020049372740N00                3350781558HCCLAIMPMT3385577562
Oct 30 Electronic Deposit                    From HUMANA INS CO                                                                     68.91
          REF=183030083589780N00                1391263473EFPAYMENT 296806
Oct 30 Electronic Deposit                    From UnitedHealthcare                                                                  69.47
          REF=183020134016510N00                1111187726HCCLAIMPMT350900741
Oct 30 Electronic Deposit                    From CIGNA                                                                             73.68
          REF=183020143693330N00                5016014530HCCLAIMPMT201801066858010
Oct 30 Electronic Deposit                    From INCENP CLAIMS                                                                     75.45
          REF=183030094140590N00                1680461584HCCLAIMPMT
Oct 30 Electronic Deposit                    From GLOBAL PAYMENTS                                                                   90.00
          REF=183020148321900N00                5469221406GLOBAL DEP8788014231394
Oct 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                116.37
          REF=183020049372280N00                1350781558HCCLAIMPMT3385577565
Oct 30 Electronic Deposit                    From MERCH SVC                                                                       122.13
          REF=183030092661500N00                1246827607BKCRD DEP 899000002044913
Oct 30 Electronic Deposit                    From HUMANA GOVT BUSI                                                                154.29
          REF=183020049372970N00                2610647538HCCLAIMPMT2190356504
Oct 30 Electronic Deposit                    From UMR                                                                             154.88
          REF=183020134016260N00                1999999100HCCLAIMPMT350900741
Oct 30 Electronic Deposit                    From ANTHEM BCBS                                                                     187.82
          REF=183020114064240N00                1311440175HCCLAIMPMT720904892
Oct 30 Electronic Deposit                    From UnitedHealthcare                                                                208.37
          REF=183020134016490N00                1111187726HCCLAIMPMT350900741
Oct 30 Electronic Deposit                    From HUMANA INS CO                                                                   246.61
          REF=183030083590100N00                1391263473EFPAYMENT 317106
Oct 30 Electronic Deposit                    From UMR                                                                             346.04
          REF=183020134016280N00                1999999100HCCLAIMPMT350900741
Oct 30 MERCH 8032514971                      CONNERSV DEPOSIT                                                                     362.67
Oct 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                401.87
          REF=183020049372260N00                1350781558HCCLAIMPMT3385577564
Oct 30 Electronic Deposit                    From WPS                                                                             435.52
          REF=183020152551760N00                6391268299HCCLAIMPMT1508825720
Oct 30 MERCH 8033124630                      CONNERSV DEPOSIT                                                                     461.50
Oct 30 Electronic Deposit                    From ANTHEM BCBS                                                                     475.48
          REF=183020114064260N00                1311440175HCCLAIMPMT720904893
Oct 30 Electronic Deposit                    From HUMANA INS CO                                                                   518.50
          REF=183030083590300N00                1391263473EFPAYMENT 317106
Oct 30 Electronic Deposit                    From AARP Supplementa                                                                520.02
          REF=182990125621030N00                1362739571HCCLAIMPMT350900741
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 70Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                 Oct 1, 2018
                                                                                                                     through
                                                                                                                Oct 31, 2018

                                                                                                               Page 35 of 38

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Oct 30 Electronic Deposit                    From ANTHEM BCBS                                                       661.12
          REF=183020114064520N00                1311440175HCCLAIMPMT720927060
Oct 30 MERCH 8032516497                      CONNERSV DEPOSIT                                                       750.00
Oct 30 MERCH 8032515846                      CONNERSV DEPOSIT                                                     1,956.69
Oct 30 Electronic Deposit                    From WPS                                                             2,007.74
          REF=183020152551740N00                6391268299HCCLAIMPMT1518927128
Oct 30 Electronic Deposit                    From MERCH SVC                                                       2,148.23
          REF=183030092661510N00                1246827607BKCRD DEP 899000002045092
Oct 30 Electronic Deposit                    From HUMANA INS CO                                                   2,860.82
          REF=183030083589460N00                1391263473EFPAYMENT 317106
Oct 30 Electronic Deposit                    From HUMANA INS CO                                                   6,288.41
          REF=183030083589820N00                1391263473EFPAYMENT 317106
Oct 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                8,694.98
          REF=183020049372240N00                1350781558HCCLAIMPMT3385577563
Oct 30 Electronic Deposit                    From ST OF INDIANA                                                  11,085.00
          REF=183020116552500N00                1356000158PAYABLES    0000064200
Oct 30 Image Cash Letter Deposit                                                      8355679806                 28,573.01
Oct 30 Electronic Deposit                    From ANTHEM BCBS                                                    49,312.97
          REF=183020114064560N00                1311440175HCCLAIMPMT720966578
Oct 30 Electronic Deposit                    From WISCONSIN PHYSIC                                               53,707.16
          REF=183020116649630N00                4391268299HCCLAIMPMT150064
Oct 31 Electronic Deposit                    From ST OF INDIANA                                                      14.00
          REF=183030117510740N00                1356000158PAYABLES   0000064200
Oct 31 Image Cash Letter Deposit                                                      8653024672                     14.72
Oct 31 Electronic Deposit                    From SF MUTUAL                                                          20.01
          REF=183030152704560N00                9H18SF0001HCCLAIMPMT118227236GH102
                                                9
Oct 31 Electronic Deposit                    From DXC Tech Svc LLC                                                   25.17
          REF=183020133836890N00                1822287119HCCLAIMPMT100268220R
Oct 31 Electronic Deposit                    From ANTHEM BLUE IN5C                                                   52.15
          REF=183020143218370N00                1350781558HCCLAIMPMT3385653719
Oct 31 Electronic Deposit                    From ST OF INDIANA                                                      98.00
          REF=183030117510810N00                1356000158PAYABLES    0000064200
Oct 31 Electronic Deposit                    From GLOBAL PAYMENTS                                                  111.00
          REF=183030157333440N00                5469221406GLOBAL DEP8788014231394
Oct 31 MERCH 8032516497                      CONNERSV DEPOSIT                                                      140.00
Oct 31 Electronic Deposit                    From CareSource India                                                 142.00
          REF=183020170760420Y00                1320121856HCCLAIMPMT042000015761997
Oct 31 Electronic Deposit                    From DXC Tech Svc LLC                                                 148.50
          REF=183020133836830N00                1822287119HCCLAIMPMT100268220H
Oct 31 Electronic Deposit                    From DXC Tech Svc LLC                                                 148.77
          REF=183020133836910N00                1822287119HCCLAIMPMT100415070A
Oct 31 Electronic Deposit                    From DXC Tech Svc LLC                                                 169.28
          REF=183020133836870N00                1822287119HCCLAIMPMT100268220P
Oct 31 Electronic Deposit                    From Erie Insurance C                                                 173.25
          REF=183020147815860N00                1160377190HCCLAIMPMT350900741
Oct 31 Electronic Deposit                    From AARP Supplementa                                                 176.28
          REF=183030133338730N00                1362739571HCCLAIMPMT350900741
Oct 31 Electronic Deposit                    From AARP Supplementa                                                 190.23
          REF=183030133338750N00                1362739571HCCLAIMPMT350900741
Oct 31 MERCH 8032516455                      CONNERSV DEPOSIT                                                      220.00
Oct 31 Electronic Deposit                    From MERCH SVC                                                        250.00
          REF=183040092595580N00                1246827607BKCRD DEP 899000002044889
Oct 31 MERCH 8032516497                      CONNERSV DEPOSIT                                                      250.00
Oct 31 Electronic Deposit                    From MERCH SVC                                                        255.50
          REF=183040092595600N00                1246827607BKCRD DEP 899000002119665
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 71Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                                            5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                           Statement Period:
                                                                                                                                 Oct 1, 2018
                                                                                                                                     through
                                                                                     1010101010101010101010
                                                                                     1010001101001100010011
                                                                                     1010001000101001001010
                                                                                     1001110101100001010101
                                                                                     1101110010100101101000
                                                                                     1100011101000000111011
                                                                                     1011010010010111010100
                                                                                     1001010000011000110011
                                                                                     1100001010010000010000
                                                                                     1101110001100101010111
                                                                                                                                Oct 31, 2018
                                                                                     1001110110010000000010
                                                                                     1010010101011110001101
                                                                                     1010011101011011110100
                                                                                     1000010000110100011111
                                                                                     1010110110000010100100
                                                                                     1011011010011111011101
                                                                                     1000001001110101111000
                                                                                     1101110100010001011011
                                                                                     1111101101111111000110
                                                                                     1111001100010101011001
                                                                                     1101000100100111101010
                                                                                     1111111111111111111111

                                                                                                                               Page 36 of 38

ANALYZED CHECKING                                                                                                         (CONTINUED)
U.S. Bank National Association                                                                                Account Number           -5957
Other Deposits (continued)
Date   Description of Transaction                                                          Ref Number                              Amount
Oct 31 Electronic Deposit                    From HUMANA INS CO                                                                     283.29
          REF=183030132525800N00                1391263473EFPAYMENT 296806
Oct 31 MERCH 8033124630                      CONNERSV DEPOSIT                                                                       307.32
Oct 31 Electronic Deposit                    From DXC Tech Svc LLC                                                                  345.58
          REF=183020133836850N00                1822287119HCCLAIMPMT100268220K
Oct 31 Electronic Deposit                    From UnitedHealthcare                                                                  401.31
          REF=183030133338960N00                1111187726HCCLAIMPMT350900741
Oct 31 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                  431.91
          REF=183020143218070N00                1350781558HCCLAIMPMT3385653718
Oct 31 Electronic Deposit                    From UnitedHealthcare                                                                  485.95
          REF=183030133338940N00                1111187726HCCLAIMPMT350900741
Oct 31 Electronic Deposit                    From DXC Tech Svc LLC                                                                  578.98
          REF=183020133836810N00                1822287119HCCLAIMPMT100268220G
Oct 31 Image Cash Letter Deposit                                                           8653297773                               614.04
Oct 31 Electronic Deposit                    From MERCH SVC                                                                         657.87
          REF=183040092595590N00                1246827607BKCRD DEP 899000002045092
Oct 31 Electronic Deposit                    From WPS                                                                               897.28
          REF=183030161006400N00                6391268299HCCLAIMPMT1508825720
Oct 31 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                  938.21
          REF=183020143218050N00                1350781558HCCLAIMPMT3385653717
Oct 31 Electronic Deposit                    From UMR KLOSTERMAN B                                                                1,048.46
          REF=183030133337900N00                1310625594HCCLAIMPMT350900741
Oct 31 Electronic Deposit                    From WPS                                                                              3,253.89
          REF=183030161006380N00                6391268299HCCLAIMPMT1518927128
Oct 31 Electronic Deposit                    From DXC Tech Svc LLC                                                                 9,871.60
          REF=183020133836930N00                1822287119HCCLAIMPMT200406860A
Oct 31 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               22,354.04
          REF=183020143218030N00                1350781558HCCLAIMPMT3385653716
Oct 31 Electronic Deposit                    From WISCONSIN PHYSIC                                                               66,980.45
          REF=183030117584030N00                4391268299HCCLAIMPMT150064
                                                                             Total Other Deposits                     $        3,619,153.67

Other Withdrawals
Date  Description of Transaction                                                           Ref Number                              Amount
Oct 1 Electronic Withdrawal                  From MHM Resources                                                       $             59.02-
         REF=182740069660350N00                 2206003019DIRECT PAY35-0900741
Oct 1 Electronic Withdrawal                  From MB/FIRST FINANCI                                                                4,382.00-
         REF=182710125043850N00                 1204832824ACH Pulls 074900783
Oct 1 Electronic Withdrawal                  From PHARMACY SYSTEMS                                                                7,643.00-
         REF=182710110915980N00                 1310833042PSIINVOICEFAY235
Oct 2 Electronic Withdrawal                  From AUTHNET GATEWAY                                                                    10.00-
         REF=182740153854600N00                 1870568569BILLING 103641591
Oct 2 Electronic Withdrawal                  From MHM Resources                                                                      25.00-
         REF=182750003356710N00                 2206003019DIRECT PAY35-0900741
Oct 2 Electronic Withdrawal                  From MHM Resources                                                                      30.00-
         REF=182750003356730N00                 2206003019DIRECT PAY35-0900741
Oct 2 Electronic Withdrawal                  From GLOBAL PAYMENTS                                                                   200.63-
         REF=182740169143330N00                 5469221406GLOBAL STL8788014231394
Oct 2 Electronic Settlement                  From FAYETTE MEMORIAL                                                                8,525.78-
         REF=182750064265480Y00                 SETTLMT PFACH ITEMS
Oct 2 Electronic Settlement                  From FAYETTE MEMORIAL                                                               11,844.00-
         REF=182750052352150Y00                 SETTLMT PFACH ITEMS
Oct 2 Electronic Settlement                  From FAYETTE MEMORIAL                                                              100,000.00-
         REF=182750052352130Y00                 SETTLMT PFACH ITEMS
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 11/29/18 13:25:22 Pg 72Account
                                                                                                          of 76Number:
                                           1941 VIRGINIA AVE                                                         5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                         Statement Period:
                                                                                                               Oct 1, 2018
                                                                                                                   through
                                                                                                              Oct 31, 2018

                                                                                                             Page 37 of 38

ANALYZED CHECKING                                                                                       (CONTINUED)
U.S. Bank National Association                                                              Account Number          -5957
Other Withdrawals (continued)
Date   Description of Transaction                                         Ref Number                             Amount
Oct 3 Electronic Withdrawal        From PHARMACY SYSTEMS                                                       8,338.70-
          REF=182750042274490N00      1310833042PSIINVOICEFAY235
Oct 3 Wire Debit REF002203         CITIBANK OF NEW YO 181003021888                                            15,000.00-
          BNF=RESOURCE                ANESTHESIOLOGY ASSOCIATES OF INDIA
Oct 3 Wire Debit REF002258         DBTCO AMERICAS NYC 181003021627                                           591,914.38-
          BNF=ADP PAYROLL             CUSTODIAL ACCOUNT ADP LLC
Oct 4 Electronic Withdrawal        From ADP WAGE GARN                                                          2,082.68-
          REF=182760176546000N00      9333006057WAGE GARN 6690524823622ET
Oct 4 Electronic Settlement        From FAYETTE MEMORIAL                                                       9,389.64-
          REF=182770148332790Y00      SETTLMT PFACH ITEMS
Oct 4 Electronic Settlement        From FAYETTE MEMORIAL                                                     100,000.00-
          REF=182770186727310Y00      SETTLMT PFACH ITEMS
Oct 4 Electronic Withdrawal        From ADP Tax                                                              262,951.04-
          REF=182760176545620N00      1223006057ADP Tax 942ET 100540A01
Oct 5 Electronic Withdrawal        From RELIANCE TRUST                                                           772.79-
          REF=182770149356230N00      1581428634PAYMENTS 0150576411
Oct 5 Wire Debit REF002340         CITIBANK OF NEW YO 181005025158                                            15,000.00-
          BNF=RESOURCE                ANESTHESIOLOGY
Oct 5 Wire Debit REF002228         JPMORGAN CHASE BK 181005020621                                             55,263.99-
          BNF=OSMAN & ASSOC
Oct 5 Wire Debit REF002294         JPMORGAN CHASE BAN 181005020809                                            75,000.00-
          BNF=ZAWNA HEALTH 6173       LOUISE COVE
Oct 9 Wire Debit REF003534         BK AMER SF         181009039683                                            28,000.00-
          BNF=ROBERT HALF             INTERNATIONAL 2613 CAMINO RAMON
Oct 9 Wire Debit REF003284         OLD NATIONAL BANK 181009035323                                             31,717.00-
          BNF=FULTZ MADDOX DICKENS    PLC IOLTA ACCT FULLT M
Oct 9 Electronic Withdrawal        From MASSMUTUAL REG P                                                      34,695.64-
          REF=182820052889850N00      9954820312RS/RP RTC 0221132169
Oct 10 Electronic Withdrawal       From MHM Resources                                                            897.49-
          REF=182820220075870N00      2206003019DIRECT PAY35-0900741
Oct 11 Electronic Withdrawal       From MHM Resources                                                            177.56-
          REF=182840031879250N00      2206003019DIRECT PAY35-0900741
Oct 12 Electronic Withdrawal       From MHM Resources                                                              7.49-
          REF=182850012159930N00      2206003019DIRECT PAY35-0900741
Oct 15 Analysis Service Charge                                            1500000000                             328.60-
Oct 15 Electronic Withdrawal       From Beneficial Equip                                                       1,234.94-
          REF=182880162939000N00SD    1232777860LEASE RENT111492001
Oct 16 Electronic Settlement       From FAYETTE MEMORIAL                                                     500,000.00-
          REF=182890091663560Y00      SETTLMT PFACH ITEMS
Oct 17 Electronic Withdrawal       From PHARMACY SYSTEMS                                                       8,303.31-
          REF=182890064611890N00      1310833042PSIINVOICEFAY235
Oct 17 Wire Debit REF003315        JPMORGAN CHASE BK 181017035855                                             22,318.26-
          BNF=OSMAN CLINIC &          ASSOCIATES 3307 WEST 96TH ST
Oct 17 Electronic Withdrawal       From Leasing Assoc of                                                      25,111.00-
          REF=182770134153610Y00      1363018511AUTH PAYME12679000
Oct 17 Wire Debit REF003350        JPMORGAN CHASE BK 181017035650                                             42,777.26-
          BNF=AMERICAN                TELEPSYCHIATRY ASSOCIATES LLC
Oct 17 Wire Debit REF003401        DBTCO AMERICAS NYC 181017036164                                           593,215.50-
          BNF=ADP PAYROLL             CUSTODIAL ACCOUNT 400 COVINA BL
Oct 18 Electronic Withdrawal       From MHM Resources                                                             10.00-
          REF=182910090120560N00      2206003019DIRECT PAY35-0900741
Oct 18 Electronic Withdrawal       From Leasing Assoc of                                                      14,020.00-
          REF=182770134153800Y00      1363018511AUTH PAYME12669000
Oct 18 Wire Debit REF001916        DBTCO AMERICAS NYC 181018020056                                           252,533.15-
          BNF=ADP PAYROLL             CUSTODIAL ACCOUNT 400 COVLNA BL
                                           FAYETTE MEMORIAL HOSPITAL                              Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 126 INCFiled 11/29/18
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                              EOD 11/29/18 13:25:22 Pg 73Account
                                                                                                           of 76Number:
                                           1941 VIRGINIA AVE                                                                               5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                             Statement Period:
                                                                                                                                   Oct 1, 2018
                                                                                                                                       through
                                                                                      1010101010101010101010
                                                                                      1010001101010000001011
                                                                                      1010001000101001000010
                                                                                      1001110101101010100101
                                                                                      1101110010100100001000
                                                                                      1100011110000001010001
                                                                                      1011010010010111111000
                                                                                      1001010000011000011011
                                                                                      1100001010010011011000
                                                                                      1101110001100100000111
                                                                                                                                  Oct 31, 2018
                                                                                      1001110110010110100010
                                                                                      1010010101010011000101
                                                                                      1010011101100010000000
                                                                                      1000010000110100010001
                                                                                      1010110100101110011000
                                                                                      1011011000001000001101
                                                                                      1000001010011011001000
                                                                                      1101111101111010101011
                                                                                      1111101111101101000010
                                                                                      1111001100100111000001
                                                                                      1101000100101101101010
                                                                                      1111111111111111111111

                                                                                                                                 Page 38 of 38

ANALYZED CHECKING                                                                                                          (CONTINUED)
U.S. Bank National Association                                                                                 Account Number              5957
Other Withdrawals (continued)
Date   Description of Transaction                                                           Ref Number                                 Amount
Oct 19 Electronic Withdrawal                  From MHM Resources                                                                       288.46-
          REF=182920059396200N00                 2206003019DIRECT PAY35-0900741
Oct 22 Electronic Settlement                  From FAYETTE MEMORIAL                                                              300,000.00-
          REF=182950076949970Y00                 SETTLMT PFACH ITEMS
Oct 23 Electronic Withdrawal                  From MHM Resources                                                                         5.00-
          REF=182960037705260N00                 2206003019DIRECT PAY35-0900741
Oct 23 Electronic Withdrawal                  From RELIANCE TRUST                                                                      772.79-
          REF=182950108189930N00                 1581428634PAYMENTS 0150576411
Oct 23 Electronic Withdrawal                  From WageWorks                                                                        5,270.29-
          REF=182960037017150N00                 943351864HPAYROLL
Oct 23 Electronic Settlement                  From FAYETTE MEMORIAL                                                              335,457.54-
          REF=182960058168630Y00                 SETTLMT PFACH ITEMS
Oct 24 Electronic Withdrawal                  From MHM Resources                                                                        10.00-
          REF=182960108750360N00                 2206003019DIRECT PAY35-0900741
Oct 24 Electronic Withdrawal                  From MASSMUTUAL REG P                                                               33,215.39-
          REF=182960089797950N00                 9954820312RS/RP RTC 0221132169
Oct 24 Electronic Settlement                  From FAYETTE MEMORIAL                                                               50,730.47-
          REF=182970034189570Y00                 SETTLMT PFACH ITEMS
Oct 25 Electronic Settlement                  From FAYETTE MEMORIAL                                                              121,876.81-
          REF=182980023814680Y00                 SETTLMT PFACH ITEMS
Oct 26 Electronic Settlement                  From FAYETTE MEMORIAL                                                              132,893.87-
          REF=182990096163550Y00                 SETTLMT PFACH ITEMS
Oct 29 Electronic Settlement                  From FAYETTE MEMORIAL                                                              289,399.65-
          REF=183020100776220Y00                 SETTLMT PFACH ITEMS
Oct 30 Electronic Withdrawal                  From MHM Resources                                                                       409.32-
          REF=183020153474270N00                 2206003019DIRECT PAY35-0900741
Oct 30 Electronic Settlement                  From FAYETTE MEMORIAL                                                               54,368.86-
          REF=183030106067370Y00                 SETTLMT PFACH ITEMS
Oct 31 Electronic Withdrawal                  From PHARMACY SYSTEMS                                                                 9,610.29-
          REF=183040094968930N00                 1310833042PSIINVOICEFAY235
Oct 31 Electronic Settlement                  From FAYETTE MEMORIAL                                                              186,101.78-
          REF=183040104918980Y00                 SETTLMT PFACH ITEMS
                                                                           Total Other Withdrawals                     $        4,344,190.37-

Checks Presented Conventionally
Check               Date         Ref Number             Amount
500050              Oct 5        9255304824              83.28
                                                                      Conventional Checks Paid (1)                     $                83.28-

Balance Summary
Date                         Ending Balance   Date               Ending Balance      Date                             Ending Balance
Oct 1                           727,077.68    Oct 12                779,424.81       Oct 23                               90,721.32
Oct 2                           781,349.03    Oct 15                862,396.69       Oct 24                              150,149.45
Oct 3                           341,616.54    Oct 16              1,029,784.39       Oct 25                              161,553.14
Oct 4                            50,087.11    Oct 17                477,690.58       Oct 26                              319,955.74
Oct 5                           191,383.57    Oct 18                371,624.61       Oct 29                               79,633.16
Oct 9                           185,401.91    Oct 19                571,433.75       Oct 30                              198,403.06
Oct 10                          344,228.89    Oct 22                343,326.53       Oct 31                              177,483.31
Oct 11                          482,693.05
    Balances only appear for days reflecting change.
Case 18-07762-JJG-11   Doc 126   Filed 11/29/18          EOD 11/29/18 13:25:22   Pg 74 of 76




                             This page intentionally left blank
Case 18-07762-JJG-11   Doc 126   Filed 11/29/18   EOD 11/29/18 13:25:22   Pg 75 of 76
Case 18-07762-JJG-11   Doc 126   Filed 11/29/18   EOD 11/29/18 13:25:22   Pg 76 of 76
